
EXHIBIT 10.14





NOTE PURCHASE AGREEMENT




THIS NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of January 5, 2017, is
entered into by and among GLOBAL BOATWORKS HOLDINGS, INC., a Florida corporation
(“Company”), GLOBAL BOATWORKS LLC, a Florida limited liability company
(“Boatworks,” and together with Company, “Borrower”), and ST. GEORGE INVESTMENTS
LLC, a Utah limited liability company, its successors and/or assigns
(“Investor”).

A.

Borrower and Investor are executing and delivering this Agreement in reliance
upon the exemption from securities registration afforded by the Securities Act
of 1933, as amended (the “1933 Act”), and the rules and regulations promulgated
thereunder by the United States Securities and Exchange Commission (the “SEC”).

B.

Investor desires to purchase and Borrower desires to issue and sell, upon the
terms and conditions set forth in this Agreement, a Secured Promissory Note, in
the form attached hereto as , in the original principal amount of $830,000.00
(the “Note”), upon the terms and subject to the limitations and conditions set
forth in such Note.   

C.

Boatworks is a wholly owned subsidiary of Company that (i) is involved in
Company’s ongoing business operations, (ii) holds and/or controls various
assets, and (iii) is a co-borrower under the Note. The proceeds from the Note
will provide substantial benefits to both Company and Boatworks.    

D.

This Agreement, the Note, the Company Security Agreement (as defined below), the
Boatworks Security Agreement (as defined below), the Guaranty (as defined
below), the Investor Notes (as defined below), and all other certificates,
documents, agreements, resolutions and instruments delivered to any party under
or in connection with this Agreement, as the same may be amended from time to
time, are collectively referred to herein as the “Transaction Documents”.

NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Company and Investor hereby agree as follows:

1.

Purchase and Sale of the Note.

1.1.

Purchase of the Note. Borrower agrees to sell to Investor and Investor agrees to
purchase from Borrower the Note. In consideration thereof, Investor shall pay
(i) the amount designated as the initial cash purchase price on the signature
page to this Agreement (the “Initial Cash Purchase Price”), and (ii) issue to
Company the Investor Notes (the sum of the initial principal amounts of the
Investor Notes, together with the Initial Cash Purchase Price, the “Purchase
Price”). The Purchase Price, the OID (as defined below), and the Transaction
Expense Amount (as defined below) are allocated to the Tranches (as defined in
the Note) of the Note as set forth in the table attached hereto as .

1.2.

Form of Payment. On the Closing Date, (i) Investor shall pay the Purchase Price
to Company by delivering the following at the Closing: (A) the Initial Cash
Purchase Price, which shall be delivered by wire transfer of immediately
available funds to Borrower, in accordance with Company’s written wiring
instructions; (B) Investor Note #1 in the principal amount of $150,000.00 duly
executed and substantially in the form attached hereto as  (“Investor Note #1”);
(C) Investor Note #2 in the principal amount of $150,000.00 duly executed and
substantially in the form attached hereto as  (“Investor Note #2”); (D) Investor
Note #3 in the principal amount of $150,000.00 duly executed and substantially
in the form attached hereto as  (“Investor Note #3”); and (E) Investor Note #4
in the principal amount of $150,000.00 duly executed and substantially in the
form attached hereto as  (“Investor Note #4”, and together with Investor Note
#1, Investor Note #2, and Investor Note #3, the “Investor Notes”); and (ii)
Borrower shall deliver the duly executed Note to Investor against delivery of
such Purchase Price.

1.3.

Closing Date. Subject to the satisfaction (or written waiver) of the conditions
set forth in Section  and Section  below, the date of the issuance and sale of
the Note pursuant to this Agreement (the “Closing Date”) shall be January 5,
2017, or such other mutually agreed upon date. The closing of the transactions
contemplated by this Agreement (the “Closing”) shall occur on the Closing Date
by means of the exchange by email of signed .pdf documents, but shall be deemed
for all purposes to have occurred at the offices of Hansen Black Anderson
Ashcraft PLLC in Lehi, Utah.

1.4.

Collateral for the Note. The Note shall be secured by the following:

(a)

The collateral set forth in that certain Security Agreement attached hereto as
 listing all of Company’s assets as security for Company’s obligations under the
Transaction Documents (the “Company Security Agreement”).

(b)

The collateral set forth in that certain Security Agreement attached hereto as
 listing all of Boatworks’ assets, including without limitation a floating
custom home/vessel known as the “Luxuria I” (HIN ADX15001J516) and a floating
custom home/vessel currently under construction known as the “Luxuria II”, as
security for Company’s obligations under the Transaction Documents (the
“Boatworks Security Agreement,” and together with the Company Security
Agreement, the “Security Agreements”).

(c)

A Guaranty substantially in the form attached hereto as  whereby Robert Rowe, an
officer and affiliate of the Company and Boatworks, will personally guaranty all
of Company’s and Boatworks’ obligations under the Transaction Documents (as
amended from time to time, the “Guaranty”).

1.5.

Collateral for Investor Notes. Initially, none of the Investor Notes will be
secured, but all or any of the Investor Notes may become secured subsequent to
the Closing by such collateral and at such time as determined by Investor in its
sole discretion. In the event Investor desires to secure any of the Investor
Notes, Company shall timely execute any and all amendments and documents and
take such other measures requested by Investor that are necessary or advisable
in order to properly secure the applicable Investor Notes.

1.6.

Original Issue Discount; Transaction Expense Amount. The Note carries an
original issue discount of $75,000.00 (the “OID”); provided, however, that the
OID shall be applied to the Purchase Price on a pro rata basis and shall only be
earned with respect to portions of the Purchase Price that are actually
delivered to Borrower. In addition, Borrower agrees to pay $5,000.00 to Investor
to cover Investor’s legal fees, accounting costs, due diligence, monitoring and
other transaction costs incurred in connection with the purchase and sale of the
Note (the “Transaction Expense Amount”), all of which amount is included in the
initial principal balance of the Note and is fully earned upon issuance thereof.

2.

Investor’s Representations and Warranties. Investor represents and warrants to
Borrower that as of the Effective Date: (i) this Agreement has been duly and
validly authorized; (ii) this Agreement constitutes a valid and binding
agreement of Investor enforceable in accordance with its terms; (iii) Investor
is an “accredited investor” as that term is defined in Rule 501(a) of Regulation
D of the 1933 Act; and (iv) this Agreement and the Investor Notes have been duly
executed and delivered on behalf of Investor.

3.

Borrower’s Representations and Warranties.

3.1.

Company represents and warrants to Investor that as of the Effective Date: (1)
Company is a corporation duly organized, validly existing and in good standing
under the laws of its state of incorporation and has the requisite corporate
power to own its properties and to carry on its business as now being conducted;
(2) Company is duly qualified as a foreign corporation to do business and is in
good standing in each jurisdiction where the nature of the business conducted or
property owned by it makes such qualification necessary; (3) Company has
registered its common stock, $0.0001 par value per share, of Company (the
“Common Stock”), under Section 12(g) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”), and is obligated to file reports pursuant to
Section 13 or Section 15(d) of the 1934 Act; (4) each of the Transaction
Documents and the transactions contemplated hereby and thereby, have been duly
and validly authorized by Company and all necessary actions have been taken; (5)
this Agreement, the Note, the Company Security Agreement, and the other
Transaction Documents have been duly executed and delivered by Company and
constitute the valid and binding obligations of Company enforceable in
accordance with their terms; (6) the execution and delivery of the Transaction
Documents by Company, the issuance of the Note in accordance with the terms
hereof, and the consummation by Company of the other transactions contemplated
by the Transaction Documents do not and will not conflict with or result in a
breach by Company of any of the terms or provisions of, or constitute a default
under (a) Company’s formation documents or bylaws, each as currently in effect,
(b) any indenture, mortgage, deed of trust, or other material agreement or
instrument to which Company is a party or by which it or any of its properties
or assets are bound, including, without limitation, any listing agreement for
the Common Stock, or (c) any existing applicable law, rule, or regulation or any
applicable decree, judgment, or order of any court, United States federal, state
or foreign regulatory body, administrative agency, or other governmental body
having jurisdiction over Company or any of Company’s properties or assets; (7)
no further authorization, approval or consent of any court, governmental body,
regulatory agency, self-regulatory organization, or stock exchange or market or
the stockholders or any lender of Company is required to be obtained by Company
for the issuance of the Note to Investor or the entering into of the Transaction
Documents; (8) none of Company’s filings with the SEC contained, at the time
they were filed, any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances under which they were made, not
misleading; (9) Company has filed all reports, schedules, forms, statements and
other documents required to be filed by Company with the SEC under the 1934 Act
on a timely basis or has received a valid extension of such time of filing and
has filed any such report, schedule, form, statement or other document prior to
the expiration of any such extension; (10) there is no action, suit, proceeding,
inquiry or investigation before or by any court, public board or body pending
or, to the knowledge of Company, threatened against or affecting Company before
or by any governmental authority or non-governmental department, commission,
board, bureau, agency or instrumentality or any other person, wherein an
unfavorable decision, ruling or finding would have a material adverse effect on
Company or which would adversely affect the validity or enforceability of, or
the authority or ability of Company to perform its obligations under, any of the
Transaction Documents; (11) Company has not consummated any financing
transaction that has not been disclosed in a periodic filing or current report
with the SEC under the 1934 Act; (12) Company is not, nor has it been at any
time in the previous twelve (12) months, a “Shell Company,” as such type of
“issuer” is described in Rule 144(i)(1) under the 1933 Act; (13) with respect to
any commissions, placement agent or finder’s fees or similar payments that will
or would become due and owing by Company to any person or entity as a result of
this Agreement or the transactions contemplated hereby (“Broker Fees”), any such
Broker Fees will be made in full compliance with all applicable laws and
regulations and only to a person or entity that is a registered investment
adviser or registered broker-dealer; (14) Investor shall have no obligation with
respect to any Broker Fees or with respect to any claims made by or on behalf of
other persons for fees of a type contemplated in this subsection that may be due
in connection with the transactions contemplated hereby and Company shall
indemnify and hold harmless each of Investor, Investor’s employees, officers,
directors, stockholders, members, managers, agents, and partners, and their
respective affiliates, from and against all claims, losses, damages, costs
(including the costs of preparation and attorneys’ fees) and expenses suffered
in respect of any such claimed Broker Fees; (15) neither Investor nor any of its
officers, directors, stockholders, members, managers, employees, agents or
representatives has made any representations or warranties to Company or any of
its officers, directors, employees, agents or representatives except as
expressly set forth in the Transaction Documents and, in making its decision to
enter into the transactions contemplated by the Transaction Documents, Company
is not relying on any representation, warranty, covenant or promise of Investor
or its officers, directors, members, managers, employees, agents or
representatives other than as set forth in the Transaction Documents; (16)
Company acknowledges that the State of Utah has a reasonable relationship and
sufficient contacts to the transactions contemplated by the Transaction
Documents and any dispute that may arise related thereto such that the laws and
venue of the State of Utah, as set forth more specifically in Section  below,
shall be applicable to the Transaction Documents and the transactions
contemplated therein; and (17) Company has performed due diligence and
background research on Investor and its affiliates including, without
limitation, John M. Fife, and, to its satisfaction, has made inquiries with
respect to all matters Company may consider relevant to the undertakings and
relationships contemplated by the Transaction Documents including, among other
things, the following:
http://investing.businessweek.com/research/stocks/people/person.asp?personId=7505107&ticker=UAHC;
SEC Civil Case No. 07-C-0347 (N.D. Ill.); SEC Civil Action No. 07-CV-347 (N.D.
Ill.); and FINRA Case #2011029203701. Company, being aware of the matters
described in subsection  above, acknowledges and agrees that such matters, or
any similar matters, have no bearing on the transactions contemplated by the
Transaction Documents and covenants and agrees it will not use any such
information as a defense to performance of its obligations under the Transaction
Documents or in any attempt to avoid, modify or reduce such obligations.

0.2.

Boatworks represents and warrants to Investor that: (i) Boatworks is a limited
liability company duly organized, validly existing and in good standing under
the laws of its state of organization and has the requisite company power to own
its properties and to carry on its business as now being conducted; (ii)
Boatworks is duly qualified as a foreign entity to do business and is in good
standing in each jurisdiction where the nature of the business conducted or
property owned by it makes such qualification necessary; (iii) each of the
Transaction Documents and the transactions contemplated hereby and thereby, have
been duly and validly authorized by Boatworks; (iv) this Agreement, the Note,
the Boatworks Security Agreement and the other applicable Transaction Documents
have been duly executed and delivered by Boatworks and constitute the valid and
binding obligations of Boatworks enforceable in accordance with their terms,
subject as to enforceability only to general principles of equity and to
bankruptcy, insolvency, moratorium, and other similar laws affecting the
enforcement of creditors’ rights generally; (v) the execution and delivery of
this Agreement, the Note, and the other applicable Transaction Documents by
Boatworks does not and will not conflict with or result in a breach by Boatworks
of any of the terms or provisions of, or constitute a default under (a)
Boatworks’s formation documents or operating agreement, each as currently in
effect, (b) any indenture, mortgage, deed of trust, or other material agreement
or instrument to which Boatworks is a party or by which it or any of its
properties or assets are bound, or (c) to Boatworks’s knowledge, any existing
applicable law, rule, or regulation or any applicable decree, judgment, or order
of any court, United States federal or state regulatory body, administrative
agency, or other governmental body having jurisdiction over Boatworks or any of
Boatworks’s properties or assets; (vi) Boatworks has taken no action which would
give rise to any claim by any person or entity for a brokerage commission,
placement agent or finder’s fees or similar payments by Investor relating to the
Note or the transactions contemplated hereby; (vii) Investor shall have no
obligation with respect to investment fees or with respect to any claims made by
or on behalf of other persons for fees of a type contemplated in this subsection
that may be due in connection with the transactions contemplated hereby and
Boatworks shall indemnify and hold harmless each of Investor, Investor’s
employees, officers, directors, stockholders, managers, agents, and partners,
and their respective affiliates, from and against all claims, losses, damages,
costs (including the costs of preparation and attorneys’ fees) and expenses
suffered in respect of any such claimed or existing fees; and (viii) Boatworks
has performed due diligence and background research on Investor and its
affiliates including, without limitation, John M. Fife, and, to its
satisfaction, has made inquiries with respect to all matters Boatworks may
consider relevant to the undertakings and relationships contemplated by the
Transaction Documents including, among other things, the following:
http://investing.businessweek.com/research/stocks/people/person.asp?personId=7505107&ticker=UAHC;
SEC Civil Case No. 07-C-0347 (N.D. Ill.); SEC Civil Action No. 07-CV-347 (N.D.
Ill.); and FINRA Case #2011029203701. Boatworks, being aware of the matters
described in subsection (viii) above, acknowledges and agrees that such matters,
or any similar matters, have no bearing on the transactions contemplated by the
Transaction Documents and covenants and agrees it will not use any such
information as a defense to performance of its obligations under the Transaction
Documents or in any attempt to avoid, modify or reduce such obligations.

1.

Borrower Covenants. Until all of Borrower’s obligations under all of the
Transaction Documents are paid and performed in full, or within the timeframes
otherwise specifically set forth below, Company and, to the extent applicable,
Boatworks will at all times comply with the following covenants: (18) so long as
Investor beneficially owns the Note and for at least twenty (20) Trading Days
(as defined in the Note) thereafter, Company will timely file on the applicable
deadline all reports required to be filed with the SEC pursuant to Sections 13
or 15(d) of the 1934 Act, and will take all reasonable action under its control
to ensure that adequate current public information with respect to Company, as
required in accordance with Rule 144 of the 1933 Act, is publicly available, and
will not terminate its status as an issuer required to file reports under the
1934 Act even if the 1934 Act or the rules and regulations thereunder would
permit such termination; (19) the Common Stock shall be listed or quoted for
trading on any of (a) NYSE, (b) NASDAQ, (c) OTCQX, (d) OTCQB, or (e) OTC Pink
Current Information; (20) trading in Company’s Common Stock will not be
suspended, halted, chilled, frozen, reach zero bid or otherwise cease on
Company’s principal trading market; (21) Company will not transfer, assign,
sell, pledge, hypothecate or otherwise alienate or encumber the Investor Notes
in any way without the prior written consent of Investor, which consent may be
given or withheld in Investor’s sole and absolute discretion; (22) upon
completion of the construction of the Luxuria I and all other floating custom
homes/vessels, Company and/or Boatworks shall cooperate fully with Lender and
execute all agreements and documents necessary to allow Lender to perfect its
security interest in the Luxuria I and any other floating custom home/vessel,
which security interest is granted by Company and/or Boatworks to Lender
pursuant to the Security Agreements; (23) Company will not have at any given
time any Variable Security Holders (as defined below) other than Investor
without Investor’s prior written consent, which consent may be granted or
withheld in Investor’s sole and absolute discretion; and (24) at Closing and on
the first day of each calendar quarter for so long as the Note remains
outstanding or on any other date during which the Note is outstanding, as may be
requested by Investor, Company shall cause its Chief Executive Officer to
provide to Investor a certificate in substantially the form attached hereto as
 (the “Officer’s Certificate”) certifying in his personal capacity and in his
capacity as Chief Executive Officer of Company the number of Variable Security
Holders of Company as of the date the applicable Officer’s Certificate is
executed. For purposes hereof, the term “Variable Security Holder” means any
holder of any Company securities that (A) have or may have conversion rights of
any kind, contingent, conditional or otherwise, in which the number of shares
that may be issued pursuant to such conversion right varies with the market
price of the Common Stock, or (B) are or may become convertible into Common
Stock (including without limitation convertible debt, warrants or convertible
preferred stock), with a conversion price that varies with the market price of
the Common Stock, even if such security only becomes convertible following an
event of default, the passage of time, or another trigger event or condition
(each a “Variable Security Issuance”). For avoidance of doubt, the issuance of
shares of Common Stock under, pursuant to, in exchange for or in connection with
any contract or instrument, whether convertible or not, is deemed a Variable
Security Issuance for purposes hereof if the number of shares of Common Stock to
be issued is based upon or related in any way to the market price of the Common
Stock, including, but not limited to, Common Stock issued in connection with a
Section 3(a)(9) exchange, a Section 3(a)(10) settlement, or any other similar
settlement or exchange.

2.

Conditions to Borrower’s Obligation to Sell. The obligation of Borrower
hereunder to issue and sell the Note to Investor at the Closing is subject to
the satisfaction, on or before the Closing Date, of each of the following
conditions:

2.1.

Investor shall have executed this Agreement and the Investor Notes and delivered
the same to Borrower.

2.2.

Investor shall have delivered the Initial Cash Purchase Price to Borrower in
accordance with Section  above.

3.

Conditions to Investor’s Obligation to Purchase. The obligation of Investor
hereunder to purchase the Note at the Closing is subject to the satisfaction, on
or before the Closing Date, of each of the following conditions, provided that
these conditions are for Investor’s sole benefit and may be waived by Investor
at any time in its sole discretion:

3.1.

Company shall have executed this Agreement, the Note and the Company Security
Agreement and delivered the same to Investor.

3.2.

Boatworks shall have executed this Agreement, the Note and the Boatworks
Security Agreement and delivered the same to Investor.  

3.3.

Company’s Chief Executive Officer shall have executed the Officer’s Certificate
and the Guaranty and delivered the same to Investor.

3.4.

Company shall have delivered to Investor a fully executed Secretary’s
Certificate substantially in the form attached hereto as  evidencing Company’s
approval of the Transaction Documents.

3.5.

Boatworks shall have delivered to Investor a fully executed Manager’s
Certificate substantially in the form attached hereto as  evidencing Boatworks’s
approval of the Transaction Documents.

3.6.

Company and Boatworks shall have delivered to Investor fully executed copies of
all other Transaction Documents required to be executed by Company herein or
therein.

4.

Terms of Future Financings. So long as the Note is outstanding, upon any
issuance by Company of any security with any term or condition more favorable to
the holder of such security or with a term in favor of the holder of such
security that was not similarly provided to Investor in the Transaction
Documents, then Company shall notify Investor of such additional or more
favorable term and such term, at Investor’s option, shall become a part of the
Transaction Documents for the benefit of Investor. Additionally, if Company
fails to notify Investor of any such additional or more favorable term, but
Investor becomes aware that Company has granted such a term to any third party,
Investor may notify Company of such additional or more favorable term and such
term shall become a part of the Transaction Documents retroactive to the date on
which such term was granted to the applicable third party. The types of terms
contained in another security that may be more favorable to the holder of such
security include, but are not limited to, terms addressing conversion rights,
conversion discounts, conversion lookback periods, interest rates, original
issue discounts, stock sale price, conversion price per share, warrant coverage,
warrant exercise price, and anti-dilution/conversion and exercise price resets.

5.

No Shorting. During the period beginning on the Closing Date and ending on the
date the Note has been repaid in full or sold by Investor to a third party that
is not an affiliate of Investor, Investor will not directly or through an
affiliate engage in any open market Short Sales (as defined below) of the Common
Stock; provided; however, that unless and until Company has affirmatively
demonstrated by the use of specific evidence that Investor is engaging in open
market Short Sales, Investor shall be assumed to be in compliance with the
provisions of this Section  and Company shall remain fully obligated to fulfill
all of its obligations under the Transaction Documents; and provided, further,
that (i) Company shall under no circumstances be entitled to request or demand
that Investor either (A) provide trading or other records of Investor or of any
party or (B) affirmatively demonstrate that Investor or any other party has not
engaged in any such Short Sales in breach of these provisions as a condition to
Company’s fulfillment of its obligations under any of the Transaction Documents,
(ii) Company shall not assert Investor’s or any other party’s failure to
demonstrate such absence of such Short Sales or provide any trading or other
records of Investor or any other party as all or part of a defense to any breach
of Company’s obligations under any of the Transaction Documents, and (iii)
Company shall have no setoff right with respect to any such Short Sales.  As
used herein, “Short Sale” has the meaning provided in Rule 3b-3 under the 1934
Act.

6.

Miscellaneous. The provisions set forth in this Section  shall apply to this
Agreement, as well as all other Transaction Documents as if these terms were
fully set forth therein; provided, however, that in the event there is a
conflict between any provision set forth in this Section  and any provision in
any other Transaction Document, the provision in such other Transaction Document
shall govern.

6.1.

Certain Capitalized Terms. To the extent any capitalized term used in any
Transaction Document is defined in any other Transaction Document (as noted
therein), such capitalized term shall remain applicable in the Transaction
Document in which it is so used even if the other Transaction Document (wherein
such term is defined) has been released, satisfied, or is otherwise cancelled or
terminated.

6.2.

Arbitration of Claims. The parties shall submit all Claims (as defined in )
arising under this Agreement or any other Transaction Document or any other
agreement between the parties and their affiliates or any Claim relating to the
relationship of the parties to binding arbitration pursuant to the arbitration
provisions set forth in  attached hereto (the “Arbitration Provisions”). The
parties hereby acknowledge and agree that the Arbitration Provisions are
unconditionally binding on the parties hereto and are severable from all other
provisions of this Agreement. By executing this Agreement, Company and Boatworks
each represents, warrants and covenants that it has reviewed the Arbitration
Provisions carefully, consulted with legal counsel about such provisions (or
waived its right to do so), understands that the Arbitration Provisions are
intended to allow for the expeditious and efficient resolution of any dispute
hereunder, agrees to the terms and limitations set forth in the Arbitration
Provisions, and that Company and Boatworks will not take a position contrary to
the foregoing representations. Each of Company and Boatworks acknowledges and
agrees that Investor may rely upon the foregoing representations and covenants
of Company and Boatworks regarding the Arbitration Provisions.

6.3.

Governing Law; Venue. This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the
internal laws of the State of Utah, without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of Utah or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Utah. Each party consents to and expressly agrees that
exclusive venue for arbitration of any dispute arising out of or relating to any
Transaction Document or the relationship of the parties or their affiliates
shall be in Salt Lake County, Utah. Without modifying the parties obligations to
resolve disputes hereunder pursuant to the Arbitration Provisions, for any
litigation arising in connection with any of the Transaction Documents, each
party hereto hereby (i) consents to and expressly submits to the exclusive
personal jurisdiction of any state or federal court sitting in Salt Lake County,
Utah, (ii) expressly submits to the exclusive venue of any such court for the
purposes hereof, (iii) agrees to not bring any such action outside of any state
or federal court sitting in Salt Lake County, Utah, and (iv) waives any claim of
improper venue and any claim or objection that such courts are an inconvenient
forum or any other claim, defense or objection to the bringing of any such
proceeding in such jurisdiction or to any claim that such venue of the suit,
action or proceeding is improper. Finally, Borrower covenants and agrees to name
Investor as a party in interest in, and provide written notice to Investor in
accordance with Section  below prior to bringing or filing, any action that is
related in any way to the Transaction Documents or any transaction contemplated
herein or therein, and further agrees to timely name Investor as a party to any
such action. Borrower acknowledges that the governing law and venue provisions
set forth in this Section  are material terms to induce Investor to enter into
the Transaction Documents and that but for Borrower’s agreements set forth in
this Section  Investor would not have entered into the Transaction Documents.

6.4.

Specific Performance. Each of Company and Boatworks acknowledges and agrees that
irreparable damage may occur to Investor in the event that Company or Boatworks
fails to perform any material provision of this Agreement or any of the other
Transaction Documents in accordance with its specific terms. It is accordingly
agreed that Investor shall be entitled to an injunction or injunctions to
prevent or cure breaches of the provisions of this Agreement or such other
Transaction Document and to enforce specifically the terms and provisions hereof
or thereof, this being in addition to any other remedy to which any Investor may
be entitled under the Transaction Documents, at law or in equity. For the
avoidance of doubt, in the event Investor seeks to obtain an injunction against
Company or Boatworks or specific performance of any provision of any Transaction
Document, such action shall not be a waiver of any right of Investor under any
Transaction Document, at law, or in equity, including without limitation its
rights to arbitrate any Claim pursuant to the terms of the Transaction
Documents.

6.5.

Calculation Disputes. Notwithstanding the Arbitration Provisions, in the case of
a dispute as to any determination or arithmetic calculation under the
Transaction Documents (each, a “Calculation”), Company, Boatworks or Investor
(as the case may be) shall submit any disputed Calculation via email or
facsimile with confirmation of receipt (i) within two (2) Trading Days after
receipt of the applicable notice giving rise to such dispute to Company,
Boatworks or Investor (as the case may be) or (ii) if no notice gave rise to
such dispute, at any time after Investor learned of the circumstances giving
rise to such dispute. If Investor, Company and Boatworks are unable to agree
upon such Calculation within two (2) Trading Days of such disputed Calculation
being submitted to Company, Boatworks or Investor (as the case may be), then
Investor will promptly submit via email or facsimile the disputed Calculation to
Unkar Systems Inc. (“Unkar Systems”). Company or Boatworks shall cause Unkar
Systems to perform the Calculation and notify Company, Boatworks and Investor of
the results no later than ten (10) Trading Days from the time it receives such
disputed Calculation. Unkar Systems’ determination of the disputed Calculation
shall be binding upon all parties absent demonstrable and manifest error. Unkar
Systems’ fee for performing such Calculation shall be paid by the incorrect
party, or if both parties are incorrect, by the party whose Calculation is
furthest from the correct Calculation as determined by Unkar Systems. In the
event Company is the losing party, no extension of the Delivery Date (as defined
in the Note) shall be granted and Company shall incur all effects for failing to
deliver the applicable shares in a timely manner as set forth in the Transaction
Documents. Notwithstanding the foregoing, Investor may, in its sole discretion,
designate an independent, reputable investment bank or accounting firm other
than Unkar Systems to resolve any such dispute and in such event, all references
to “Unkar Systems” herein will be replaced with references to such independent,
reputable investment bank or accounting firm so designated by Investor.

6.6.

Counterparts. Each Transaction Document may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. The parties hereto confirm that any
electronic copy of another party’s executed counterpart of a Transaction
Document (or such party’s signature page thereof) will be deemed to be an
executed original thereof.

6.7.

Document Imaging. Investor shall be entitled, in its sole discretion, to image
or make copies of all or any selection of the agreements, instruments,
documents, and items and records governing, arising from or relating to any of
Company’s or Boatworks’ loans, including, without limitation, this Agreement and
the other Transaction Documents, and Investor may destroy or archive the paper
originals. The parties hereto (i) waive any right to insist or require that
Investor produce paper originals, (ii) agree that such images shall be accorded
the same force and effect as the paper originals, (iii) agree that Investor is
entitled to use such images in lieu of destroyed or archived originals for any
purpose, including as admissible evidence in any demand, presentment or other
proceedings, and (iv) further agree that any executed facsimile (faxed),
scanned, emailed, or other imaged copy of this Agreement or any other
Transaction Document shall be deemed to be of the same force and effect as the
original manually executed document.

6.8.

Headings. The headings of this Agreement are for convenience of reference only
and shall not form part of, or affect the interpretation of, this Agreement.

6.9.

Severability. In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform to such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.

6.10.

Entire Agreement. This Agreement, together with the other Transaction Documents,
contains the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, none of Company, Boatworks or Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. For the
avoidance of doubt, all prior term sheets or other documents among Company,
Boatworks and Investor, or any affiliate thereof, related to the transactions
contemplated by the Transaction Documents (collectively, “Prior Agreements”),
that may have been entered into between Company, Boatworks and Investor, or any
affiliate thereof, are hereby null and void and deemed to be replaced in their
entirety by the Transaction Documents. To the extent there is a conflict between
any term set forth in any Prior Agreement and the term(s) of the Transaction
Documents, the Transaction Documents shall govern.

6.11.

No Reliance. Each of Company and Boatworks acknowledges and agrees that neither
Investor nor any of its officers, directors, members, managers, representatives
or agents has made any representations or warranties to Company or Boatworks or
any of their respective officers, directors, representatives, agents or
employees except as expressly set forth in the Transaction Documents and, in
making its decision to enter into the transactions contemplated by the
Transaction Documents, Company is not relying on any representation, warranty,
covenant or promise of Investor or its officers, directors, members, managers,
agents or representatives other than as set forth in the Transaction Documents.

6.12.

Amendments. No provision of this Agreement may be waived or amended other than
by an instrument in writing signed by both parties hereto.

6.13.

Notices. Any notice required or permitted hereunder shall be given in writing
(unless otherwise specified herein) and shall be deemed effectively given on the
earliest of: (i) the date delivered, if delivered by personal delivery as
against written receipt therefor or by email to an executive officer, or by
facsimile (with successful transmission confirmation), (ii) the earlier of the
date delivered or the third Trading Day after deposit, postage prepaid, in the
United States Postal Service by certified mail, or (iii) the earlier of the date
delivered or the third Trading Day after mailing by express courier, with
delivery costs and fees prepaid, in each case, addressed to each of the other
parties thereunto entitled at the following addresses (or at such other
addresses as such party may designate by five (5) calendar days’ advance written
notice similarly given to each of the other parties hereto):

If to Company:




Global Boatworks Holdings, Inc.

Attn: Robert Rowe

2637 Atlantic Blvd. #134

Pompano Beach, Florida 33062




If to Boatworks:




Global Boatworks, LLC

Attn: Robert Rowe

2637 Atlantic Blvd. #134

Pompano Beach, Florida 33062




If to Investor:




St. George Investments LLC

Attn: John Fife

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601




With a copy to (which copy shall not constitute notice):




Hansen Black Anderson Ashcraft PLLC

Attn: Jonathan Hansen

3051 West Maple Loop Drive, Suite 325

Lehi, Utah 84043




6.14.

Successors and Assigns. This Agreement or any of the severable rights and
obligations inuring to the benefit of or to be performed by Investor hereunder
may be assigned by Investor to a third party, including its affiliates, in whole
or in part, without the need to obtain Company’s or Boatworks’s consent thereto.
Neither Company nor Boatworks may assign its rights or obligations under this
Agreement or delegate its duties hereunder without the prior written consent of
Investor.

6.15.

Survival. The representations and warranties of Company and Boatworks and the
agreements and covenants set forth in this Agreement shall survive the Closing
hereunder notwithstanding any due diligence investigation conducted by or on
behalf of Investor. Each of Company and Boatworks agrees to indemnify and hold
harmless Investor and all its officers, directors, employees, attorneys, and
agents for loss or damage arising as a result of or related to any breach or
alleged breach by Company or Boatworks of any of their representations,
warranties and covenants set forth in this Agreement or any of its covenants and
obligations under this Agreement, including advancement of expenses as they are
incurred.

6.16.

Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

6.17.

Investor’s Rights and Remedies Cumulative; Liquidated Damages. All rights,
remedies, and powers conferred in this Agreement and the Transaction Documents
are cumulative and not exclusive of any other rights or remedies, and shall be
in addition to every other right, power, and remedy that Investor may have,
whether specifically granted in this Agreement or any other Transaction
Document, or existing at law, in equity, or by statute, and any and all such
rights and remedies may be exercised from time to time and as often and in such
order as Investor may deem expedient. The parties acknowledge and agree that
upon Company’s or Boatworks’s failure to comply with the provisions of the
Transaction Documents, Investor’s damages would be uncertain and difficult (if
not impossible) to accurately estimate because of the parties’ inability to
predict future interest rates and future share prices, Investor’s increased
risk, and the uncertainty of the availability of a suitable substitute
investment opportunity for Investor, among other reasons. Accordingly, any fees,
charges, and default interest due under the Note and the other Transaction
Documents are intended by the parties to be, and shall be deemed, liquidated
damages (under Company’s, Boatworks’ and Investor’s expectations that any such
liquidated damages will tack back to the Closing Date for purposes of
determining the holding period under Rule 144 under the 1933 Act). The parties
agree that such liquidated damages are a reasonable estimate of Investor’s
actual damages and not a penalty, and shall not be deemed in any way to limit
any other right or remedy Investor may have hereunder, at law or in equity. The
parties acknowledge and agree that under the circumstances existing at the time
this Agreement is entered into, such liquidated damages are fair and reasonable
and are not penalties. All fees, charges, and default interest provided for in
the Transaction Documents are agreed to by the parties to be based upon the
obligations and the risks assumed by the parties as of the Closing Date and are
consistent with investments of this type. The liquidated damages provisions of
the Transaction Documents shall not limit or preclude a party from pursuing any
other remedy available at law or in equity; provided, however, that the
liquidated damages provided for in the Transaction Documents are intended to be
in lieu of actual damages.

6.18.

Attorneys’ Fees and Cost of Collection. In the event of any arbitration or
action at law or in equity to enforce or interpret the terms of this Agreement
or any of the other Transaction Documents, the parties agree that the party who
is awarded the most money (which, for the avoidance of doubt, shall be
determined without regard to any statutory fines, penalties, fees, or other
charges awarded to any party) shall be deemed the prevailing party for all
purposes and shall therefore be entitled to an additional award of the full
amount of the attorneys’ fees, deposition costs, and expenses paid by such
prevailing party in connection with arbitration or litigation without reduction
or apportionment based upon the individual claims or defenses giving rise to the
fees and expenses. Nothing herein shall restrict or impair an arbitrator’s or a
court’s power to award fees and expenses for frivolous or bad faith pleading. If
(i) the Note is placed in the hands of an attorney for collection or enforcement
prior to commencing arbitration or legal proceedings, or is collected or
enforced through any arbitration or legal proceeding, or Investor otherwise
takes action to collect amounts due under the Note or to enforce the provisions
of the Note, or (ii) there occurs any bankruptcy, reorganization, receivership
of Company or Boatworks or other proceedings affecting Company’s or Boatworks’s
creditors’ rights and involving a claim under the Note; then Company and
Boatworks shall pay the costs incurred by Investor for such collection,
enforcement or action or in connection with such bankruptcy, reorganization,
receivership or other proceeding, including, without limitation, attorneys’
fees, expenses, deposition costs, and disbursements.

6.19.

Waiver. No waiver of any provision of this Agreement shall be effective unless
it is in the form of a writing signed by the party granting the waiver. No
waiver of any provision or consent to any prohibited action shall constitute a
waiver of any other provision or consent to any other prohibited action, whether
or not similar. No waiver or consent shall constitute a continuing waiver or
consent or commit a party to provide a waiver or consent in the future except to
the extent specifically set forth in writing.

6.20.

Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES ANY AND
ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT, ANY OTHER
TRANSACTION DOCUMENT, OR THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY
JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY
ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR REGULATION.
FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND
VOLUNTARILY WAIVING SUCH PARTY’S RIGHT TO DEMAND TRIAL BY JURY.

6.21.

Time is of the Essence. Time is expressly made of the essence with respect to
each and every provision of this Agreement and the other Transaction Documents.

6.22.

Voluntary Agreement. Each of Company and Boatworks has carefully read this
Agreement and each of the other Transaction Documents and has asked any
questions needed for Company and Boatworks to understand the terms, consequences
and binding effect of this Agreement and each of the other Transaction Documents
and fully understand them. Each of Company and Boatworks has had the opportunity
to seek the advice of an attorney of such party’s choosing, or has waived the
right to do so, and is executing this Agreement and each of the other
Transaction Documents voluntarily and without any duress or undue influence by
Investor or anyone else.

[Remainder of page intentionally left blank; signature page follows]





 







--------------------------------------------------------------------------------


EXHIBIT 10.14





IN WITNESS WHEREOF, the undersigned Investor, Company and Boatworks have caused
this Agreement to be duly executed as of the date first above written.

SUBSCRIPTION AMOUNT:




Principal Amount of Note:

$830,000.00




Initial Cash Purchase Price:

$150,000.00







INVESTOR:




ST. GEORGE INVESTMENTS LLC




By: Fife Trading, Inc., its Manager







By: _________________________

       John M. Fife, President







COMPANY:




GLOBAL BOATWORKS HOLDINGS, INC.







By:_________________________

Printed Name: _________________________

Title: _________________________







BOATWORKS:




GLOBAL BOATWORKS LLC







By:_________________________

Printed Name: _________________________

Title: _________________________





[Signature Page to Note Purchase Agreement]




--------------------------------------------------------------------------------




ATTACHED EXHIBITS:




Exhibit A

Note

Exhibit B

Allocation of Purchase Price

Exhibit C

Form of Investor Note

Exhibit D

Company Security Agreement

Exhibit E

Boatworks Security Agreement

Exhibit F

Guaranty

Exhibit G

Officer’s Certificate

Exhibit H

Company Secretary’s Certificate

Exhibit I

Boatworks Manager’s Certificate

Exhibit J

Arbitration Provisions








3







--------------------------------------------------------------------------------




SECURED PROMISSORY NOTE

Effective Date: January 5, 2017

U.S. $830,000.00




FOR VALUE RECEIVED, GLOBAL BOATWORKS HOLDINGS, INC., a Florida corporation
(“Company”), and GLOBAL BOATWORKS LLC, a Florida limited liability company
(“Boatworks”, and together with Company, “Borrower”), each with an address of
2637 Atlantic Blvd. #134, Pompano Beach, Florida 33062, promise to pay to ST.
GEORGE INVESTMENTS LLC, a Utah limited liability company, or its successors or
assigns (“Lender”), with an address of 303 East Wacker Drive, Suite 1040,
Chicago, Illinois 60601, up to $830,000.00 (or such other amount as may be
advanced to Borrower) and any interest, fees, charges, and late fees accrued
hereunder on the date that is nine (9) months after the Purchase Price Date (the
“Maturity Date”). This Secured Promissory Note (this “Note”) is issued and made
effective as of January 5, 2017 (the “Effective Date”). This Note is issued
pursuant to that certain Note Purchase Agreement dated January 5, 2017, as the
same may be amended from time to time, by and between Borrower and Lender (the
“Purchase Agreement”). Certain capitalized terms used herein are defined in
Attachment 1 attached hereto and incorporated herein by this reference.

This Note carries an OID of $75,000.00. In addition, Borrower agrees to pay
$5,000.00 to Lender to cover Lender’s legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of this Note (the “Transaction Expense Amount”), all of
which amount is included in the initial principal balance of this Note. The
purchase price for this Note shall be $750,000.00 (the “Purchase Price”),
computed as follows: $830,000.00 original principal balance, less the OID, less
the Transaction Expense Amount. The Purchase Price shall be payable by delivery
to Borrower at Closing of the Investor Notes (as defined in the Purchase
Agreement) and a wire transfer of immediately available funds in the amount of
the Initial Cash Purchase Price (as defined in the Purchase Agreement). This
Note shall be comprised of five (5) tranches (each, a “Tranche”), consisting of
(i) an initial Tranche in an amount equal to $170,000.00 and any interest,
costs, fees or charges accrued thereon or added thereto under the terms of this
Note and the other Transaction Documents (as defined in the Purchase Agreement)
(the “Initial Tranche”), and (ii) four (4) additional Tranches, each in the
amount of $165,000.00, plus any interest, costs, fees or charges accrued thereon
or added thereto under the terms of this Note and the other Transaction
Documents (each, a “Subsequent Tranche”). The Initial Tranche shall correspond
to the Initial Cash Purchase Price, the OID and the Transaction Expense Amount,
and shall be fully earned and payable to Lender in accordance with the terms of
this Note as of the Purchase Price Date. The first Subsequent Investor Note the
second Subsequent Investor Note Investor Note Investor Note the Investor Note
costs, fees or charges

1.

Prepayment; Interest.

1.1.

Interest. No interest shall accrue on the Outstanding Balance of this Note
unless and until an Event of Default occurs. Immediately following the
occurrence of any Event of Default, interest shall automatically accrue on the
Outstanding Balance beginning on the date the applicable Event of Default
occurred at an interest rate equal to the lesser of 22% per annum or the maximum
rate permitted under applicable law. Interest calculated hereunder shall be
computed on the basis of a 360-day year comprised of twelve (12) thirty (30) day
months, shall compound daily and shall be payable in accordance with the terms
of this Note.

1.2.

Optional Prepayment. Borrower may pay without penalty all or a portion of the
amount owed earlier than it is due.  Early payments of less than all principal
and interest outstanding will not, unless agreed to by Lender in writing,
relieve Borrower of any of Borrower’s obligations hereunder.

1.3.

Mandatory Partial Prepayments and Rental Revenue Sharing.

(a)

Notwithstanding anything to the contrary herein, in the event Borrower sells,
transfers, conveys, assigns, or otherwise disposes of the Luxuria I (as defined
below), it shall be unconditionally obligated to pay to Lender 10% of the
profits (as shall be proven to and verified by Lender to its reasonable
satisfaction) from the sale as a partial prepayment to be applied towards the
Outstanding Balance. Upon its receipt of such prepayment, Lender covenants and
agrees to release its security interest in the Luxuria I; provided that, for the
avoidance of doubt, Lender shall have no obligation to release such security
interest unless and until it has received such prepayment.

(b)

Notwithstanding anything to the contrary herein, in the event Borrower sells,
transfers, conveys, assigns, or otherwise disposes of the Luxuria II (as defined
below), it shall be unconditionally obligated to pay to Lender 33% of the
profits (as shall be proven to and verified by Lender to its reasonable
satisfaction) from the sale as a partial prepayment to be applied towards the
Outstanding Balance. Upon its receipt of such prepayment, Lender covenants and
agrees to release its security interest in the Luxuria II; provided that, for
the avoidance of doubt, Lender shall have no obligation to release such security
interest unless and until it has received such prepayment.

(c)

In the event Borrower rents or leases the Luxuria I, the Luxuria II or any other
asset of Borrower, it shall be unconditionally obligated to pay Lender 20% of
all gross lease/rental revenue (as shall be proven to and verified by Lender to
its reasonable satisfaction) received by Borrower as a partial prepayment to be
applied towards the Outstanding Balance.

2.

Security. This Note is secured by the following: (i) that certain Security
Agreement of even date herewith, as the same may be amended from time to time
(the “Company Security Agreement”), executed by Company in favor of Lender
encumbering all of Company’s assets, as more specifically set forth in the
Company Security Agreement, all the terms and conditions of which are hereby
incorporated into and made a part of this Note; (ii) that certain Security
Agreement of even date herewith, as the same be amended from time to time (the
“Boatworks Security Agreement”), executed by Boatworks in favor of Lender
encumbering all of Boatworks’ assets, including without limitation, the whole of
the floating custom home/vessel to be known as the “Luxuria I,” HIN ADX15001J516
(Boatworks will be the sole owner of the Luxuria II and the Luxuria I), and the
whole of the floating custom home/vessel currently under construction known as
the Luxuria II (the “Luxuria II”), and all other floating custom homes/vessels
made by Borrower, as more specifically set forth in the Boatworks Security
Agreement, all the terms and conditions of which are hereby incorporated into
and made a part of this Note; and (iii) that certain Guaranty, given by Robert
Rowe, an officer and affiliate of Company and Boatworks.

3.

Defaults and Remedies.

3.1.

Defaults. The following are events of default under this Note (each, an “Event
of Default”): (25) Borrower fails to pay any principal, interest, fees, charges,
or any other amount when due and payable hereunder; (26) a receiver, trustee or
other similar official shall be appointed over Borrower or a material part of
its assets and such appointment shall remain uncontested for twenty (20) days or
shall not be dismissed or discharged within sixty (60) days; (27) Borrower
becomes insolvent or generally fails to pay, or admits in writing its inability
to pay, its debts as they become due, subject to applicable grace periods, if
any; (28) Borrower makes a general assignment for the benefit of creditors; (29)
Borrower files a petition for relief under any bankruptcy, insolvency or similar
law (domestic or foreign); (30) an involuntary bankruptcy proceeding is
commenced or filed against Borrower; (31) Borrower defaults or otherwise fails
to observe or perform any covenant, obligation, condition or agreement of
Borrower contained herein or in any other Transaction Document (as defined in
the Purchase Agreement), other than those specifically set forth in this Section
 and Section 4 of the Purchase Agreement; (32) any representation, warranty or
other statement made or furnished by or on behalf of Borrower to Lender herein,
in any Transaction Document, or otherwise in connection with the issuance of
this Note is false, incorrect, incomplete or misleading in any material respect
when made or furnished; (33) the occurrence of a Fundamental Transaction without
Lender’s prior written consent; (34) Company effectuates a reverse split of its
common stock, $0.0001 par value per share (the “Common Stock”), without twenty
(20) business days prior written notice to Lender; (35) any money judgment, writ
or similar process is entered or filed against Borrower or any subsidiary of
Borrower or any of its property or other assets for more than $100,000.00, and
shall remain unvacated, unbonded or unstayed for a period of twenty (20)
calendar days unless otherwise consented to by Lender; (36) Borrower fails to
observe or perform any covenant set forth in Section 4 of the Purchase
Agreement, or (37) Borrower breaches any covenant or other term or condition
contained in any Other Agreements.

1.2.

Remedies. At any time and from time to time after Lender becomes aware of the
occurrence of any Event of Default, Lender may accelerate this Note by written
notice to Borrower, with the Outstanding Balance becoming immediately due and
payable in cash at the Mandatory Default Amount. Notwithstanding the foregoing,
at any time following the occurrence of any Event of Default, Lender may, at its
option, elect to increase the Outstanding Balance by applying the Default Effect
(subject to the limitation set forth below) via written notice to Borrower
without accelerating the Outstanding Balance, in which event the Outstanding
Balance shall be increased as of the date of the occurrence of the applicable
Event of Default pursuant to the Default Effect, but the Outstanding Balance
shall not be immediately due and payable unless so declared by Lender (for the
avoidance of doubt, if Lender elects to apply the Default Effect pursuant to
this sentence, it shall reserve the right to declare the Outstanding Balance
immediately due and payable at any time and no such election by Lender shall be
deemed to be a waiver of its right to declare the Outstanding Balance
immediately due and payable as set forth herein unless otherwise agreed to by
Lender in writing). Notwithstanding the foregoing, upon the occurrence of any
Event of Default described in clauses (b), (c), (d), (e) or (f) of Section , the
Outstanding Balance as of the date of acceleration shall become immediately and
automatically due and payable in cash at the Mandatory Default Amount, without
any written notice required by Lender. In connection with acceleration described
herein, Lender need not provide, and Borrower hereby waives, any presentment,
demand, protest or other notice of any kind, and Lender may immediately and
without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law.
Such acceleration may be rescinded and annulled by Lender at any time prior to
payment hereunder and Lender shall have all rights as a holder of the Note until
such time, if any, as Lender receives full payment pursuant to this Section . No
such rescission or annulment shall affect any subsequent Event of Default or
impair any right consequent thereon. Nothing herein shall limit Lender’s right
to pursue any other remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.

2.

Unconditional Obligation; No Offset. Borrower acknowledges that this Note is an
unconditional, valid, binding and enforceable obligation of Borrower not subject
to offset, deduction or counterclaim of any kind. Borrower hereby waives any
rights of offset it now has or may have hereafter against Lender, its successors
and assigns, and agrees to make the payments called for herein in accordance
with the terms of this Note.

3.

Waiver. No waiver of any provision of this Note shall be effective unless it is
in the form of a writing signed by the party granting the waiver. No waiver of
any provision or consent to any prohibited action shall constitute a waiver of
any other provision or consent to any other prohibited action, whether or not
similar. No waiver or consent shall constitute a continuing waiver or consent or
commit a party to provide a waiver or consent in the future except to the extent
specifically set forth in writing.

4.

Payment of Collection Costs. If this Note is placed in the hands of an attorney
for collection or enforcement prior to commencing arbitration or legal
proceedings, or is collected or enforced through any arbitration or legal
proceeding, or Lender otherwise takes action to collect amounts due under this
Note or to enforce the provisions of this Note, then Borrower shall pay the
costs incurred by Lender for such collection, enforcement or action including,
without limitation, attorneys’ fees and disbursements.

5.

Governing Law; Venue. This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of Utah, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Utah or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Utah. The provisions set forth in the Purchase Agreement to determine the
proper venue for any disputes are incorporated herein by this reference.

6.

Resolution of Disputes.

6.1.

Arbitration of Disputes. By its acceptance of this Note, each party agrees to be
bound by the Arbitration Provisions (as defined in the Purchase Agreement) set
forth as an exhibit to the Purchase Agreement.

6.2.

Calculation Disputes. Notwithstanding the Arbitration Provisions, in the case of
a dispute as to any Calculation (as defined in the Purchase Agreement), such
dispute will be resolved in the manner set forth in the Purchase Agreement.

7.

Cancellation. After repayment of the entire Eligible Outstanding Balance, this
Note shall be deemed paid in full, shall automatically be deemed canceled, and
shall not be reissued.

8.

Amendments. The prior written consent of both parties hereto shall be required
for any change or amendment to this Note.

9.

Assignments. Borrower may not assign this Note without the prior written consent
of Lender. This Note may be offered, sold, assigned or transferred by Lender
without the consent of Borrower.

10.

Offset Rights. Notwithstanding anything to the contrary herein or in any of the
other Transaction Documents, (a) the parties hereto acknowledge and agree that
Lender maintains a right of offset pursuant to the terms of the Investor Notes
that, under certain circumstances, permits Lender to deduct amounts owed by
Borrower under this Note from amounts otherwise owed by Lender under the
Investor Notes (the “Lender Offset Right”), and (b) at any time Borrower shall
be entitled to deduct and offset any amount owing by the initial Lender under
the Investor Notes from any amount owed by Borrower under this Note (the
“Borrower Offset Right”). In order to exercise the Borrower Offset Right,
Borrower must deliver to Lender (a) a completed and signed Borrower Offset Right
Notice in the form attached hereto as Exhibit A, (b) the original Investor Note
being offset marked “cancelled” or, in the event the applicable Investor Note
has been lost, stolen or destroyed, a lost note affidavit in a form reasonably
acceptable to Lender, and (c) a check payable to Lender in the amount of
$250.00. In the event that Borrower’s exercise of the Borrower Offset Right
results in the full satisfaction of Borrower’s obligations under this Note,
Lender shall return the original Note to Borrower marked “cancelled” or, in the
event this Note has been lost, stolen or destroyed, a lost note affidavit in a
form reasonably acceptable to Borrower.

11.

Time is of the Essence. Time is expressly made of the essence with respect to
each and every provision of this Note and the documents and instruments entered
into in connection herewith.

12.

Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with the
subsection of the Purchase Agreement titled “Notices.”

13.

Liquidated Damages. Lender and Borrower agree that in the event Borrower fails
to comply with any of the terms or provisions of this Note, Lender’s damages
would be uncertain and difficult (if not impossible) to accurately estimate
because of the parties’ inability to predict future interest rates, future share
prices, future trading volumes and other relevant factors. Accordingly, Lender
and Borrower agree that any fees, balance adjustments, or other charges assessed
under this Note are not penalties but instead are intended by the parties to be,
and shall be deemed, liquidated damages.

14.

Waiver of Jury Trial. EACH OF LENDER AND BORROWER IRREVOCABLY WAIVES ANY AND ALL
RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR IN ANY WAY RELATED TO THIS NOTE OR THE RELATIONSHIPS OF THE
PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO
DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW,
RULE OR REGULATION. FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT SUCH PARTY IS
KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S RIGHT TO DEMAND TRIAL BY JURY.

15.

Voluntary Agreement. Borrower has carefully read this Note and has asked any
questions needed for Borrower to understand the terms, consequences and binding
effect of this Note and fully understand them. Borrower has had the opportunity
to seek the advice of an attorney of Borrower’s choosing, or has waived the
right to do so, and is executing this Note voluntarily and without any duress or
undue influence by Lender or anyone else.

16.

Severability. If any part of this Note is construed to be in violation of any
law, such part shall be modified to achieve the objective of Borrower and Lender
to the fullest extent permitted by law and the balance of this Note shall remain
in full force and effect.

[Remainder of page intentionally left blank; signature page follows]





4







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.

COMPANY:

GLOBAL BOATWORKS HOLDINGS, INC.







By: _________________________

Name: _________________________

Title: _________________________




BOATWORKS:




GLOBAL BOATWORKS LLC







By: _________________________

Name: _________________________

Title: _________________________







ACKNOWLEDGED, ACCEPTED AND AGREED:

LENDER:

ST. GEORGE INVESTMENTS LLC




By: Fife Trading, Inc., its Manager







By: _________________________

       John M. Fife, President










STATE OF FLORIDA

)

:ss

COUNTY OF __________

)




On this ____ day of January, 2017, personally appeared before me
___________________, personally known to me to be ____________________ of Global
Boatworks Holdings, Inc., a Florida corporation, who acknowledged before me that
he signed the foregoing instrument as ____________________ for said corporation.




WITNESS my hand and official seal.










Notary Public




STATE OF FLORIDA

)

:ss

COUNTY OF __________

)




On this ____ day of January, 2017, personally appeared before me
___________________, personally known to me to be ____________________ of Global
Boatworks LLC, a Florida limited liability company, who acknowledged before me
that he signed the foregoing instrument as ____________________ for said limited
liability company.




WITNESS my hand and official seal.










Notary Public


























[Signature and Acknowledgement Page to Secured Promissory Note]







--------------------------------------------------------------------------------







ATTACHMENT 1

DEFINITIONS




For purposes of this Note, the following terms shall have the following
meanings:

A1.

“Default Effect” means multiplying the Eligible Outstanding Balance as of the
date the applicable Event of Default occurred by (a) 15% for each occurrence of
any Major Default, or (b) 5% for each occurrence of any Minor Default, and then
adding the resulting product to the Outstanding Balance as of the date the
applicable Event of Default occurred, with the sum of the foregoing then
becoming the Outstanding Balance under this Note as of the date the applicable
Event of Default occurred; provided that the Default Effect may only be applied
three (3) times hereunder with respect to Major Defaults and three (3) times
hereunder with respect to Minor Defaults.

A2.

“Eligible Outstanding Balance” means the Outstanding Balance of this Note less
the sum of each Subsequent Tranche that has not yet become an Eligible Tranche
(i.e., Lender has not yet paid the outstanding balance of the Investor Note that
corresponds to such Subsequent Tranche).

A3.

“Fundamental Transaction” means that (a) (i) Borrower or any of its subsidiaries
shall, directly or indirectly, in one or more related transactions, consolidate
or merge with or into (whether or not Borrower or any of its subsidiaries is the
surviving corporation) any other person or entity, or (ii) Borrower or any of
its subsidiaries shall, directly or indirectly, in one or more related
transactions, sell, lease, license, assign, transfer, convey or otherwise
dispose of all or substantially all of its respective properties or assets to
any other person or entity, or (iii) Borrower or any of its subsidiaries shall,
directly or indirectly, in one or more related transactions, allow any other
person or entity to make a purchase, tender or exchange offer that is accepted
by the holders of more than 50% of the outstanding shares of voting stock of
Borrower (not including any shares of voting stock of Borrower held by the
person or persons making or party to, or associated or affiliated with the
persons or entities making or party to, such purchase, tender or exchange
offer), or (iv) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with any
other person or entity whereby such other person or entity acquires more than
50% of the outstanding shares of voting stock of Borrower (not including any
shares of voting stock of Borrower held by the other persons or entities making
or party to, or associated or affiliated with the other persons or entities
making or party to, such stock or share purchase agreement or other business
combination), or (v) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, reorganize, recapitalize or
reclassify the Common Stock, other than an increase in the number of authorized
shares of Company’s Common Stock or Boatworks’s membership units or interests,
or (b) any “person” or “group” (as these terms are used for purposes of Sections
13(d) and 14(d) of the 1934 Act and the rules and regulations promulgated
thereunder) is or shall become the “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, of 50% of the aggregate ordinary
voting power represented by issued and outstanding voting stock of Company.

A4.

“Major Default” means any Event of Default occurring under Sections  or  of this
Note.

A5.

“Mandatory Default Amount” means the Outstanding Balance following the
application of the Default Effect.

A6.

“Minor Default” means any Event of Default that is not a Major Default.

A7.

“OID” means an original issue discount.

A8.

“Other Agreements” means, collectively, (a) all existing and future agreements
and instruments between, among or by Borrower (or an affiliate), on the one
hand, and Lender (or an affiliate), on the other hand, and (b) any financing
agreement or a material agreement that affects Borrower’s ongoing business
operations.

A9.

“Outstanding Balance” means as of any date of determination, the Purchase Price,
as reduced or increased, as the case may be, pursuant to the terms hereof for
payment, offset, or otherwise, plus the OID, the Transaction Expense Amount,
accrued but unpaid interest, collection and enforcements costs (including
attorneys’ fees) incurred by Lender, and any other fees or charges incurred
under this Note.

A10.

“Purchase Price Date” means the date the Initial Cash Purchase Price is
delivered by Lender to Borrower.





Attachment 1 to Secured Promissory Note, Page 1







--------------------------------------------------------------------------------







EXHIBIT A




Global Boatworks Holdings, Inc.

2637 Atlantic Blvd. #134

Pompano Beach, Florida 33062







St. George Investments LLC

Date: _____________

Attn: John Fife

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601




NOTICE OF EXERCISE

OF BORROWER OFFSET RIGHT




The above-captioned Borrower hereby gives notice to St. George Investments LLC,
a Utah limited liability company (the “Lender”), pursuant to that certain
Secured Promissory Note made by Borrower in favor of Lender on January 5, 2017
(the “Note”), of Borrower’s election to exercise the Borrower Offset Right as
set forth below. In the event of a conflict between this Notice of Exercise of
Borrower Offset Right and the Note, the Note shall govern. Capitalized terms
used in this notice without definition shall have the meanings given to them in
the Note.




A.

Effective Date of Offset: ____________, 201_

B.

Amount of Offset:

 ____________

C.

Investor Note(s) Being Offset:  _______________




* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Notice of Exercise of Borrower Offset Right and such
Transaction Documents.




Sincerely,

Borrower:

GLOBAL BOATWORKS HOLDINGS, INC.




By: _________________________

Name: _________________________

Title: _________________________











2







--------------------------------------------------------------------------------










EXHIBIT B

ALLOCATION OF PURCHASE PRICE

Purchase Price

Tranche

OID/Transaction Expense

Initial Cash Purchase Price

Initial Tranche

$20,000.00

Investor Note #1

Subsequent Tranche #1

$15,000.00

Investor Note #2

Subsequent Tranche #2

$15,000.00

Investor Note #3

Subsequent Tranche #3

$15,000.00

Investor Note #4

Subsequent Tranche #4

$15,000.00














3







--------------------------------------------------------------------------------










THIS NOTE (AS DEFINED BELOW) MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE ALIENATED OR ENCUMBERED WITHOUT THE PRIOR WRITTEN
CONSENT OF INVESTOR (AS DEFINED BELOW). THIS NOTE IS SUBJECT TO A RIGHT OF
OFFSET IN FAVOR OF INVESTOR UPON THE OCCURRENCE OF CERTAIN EVENTS AS SET FORTH
IN MORE DETAIL IN SECTION  BELOW.




$150,000.00

State of Utah

January 5, 2017




INVESTOR NOTE #1




FOR VALUE RECEIVED, ST. GEORGE INVESTMENTS LLC, a Utah limited liability company
(“Investor”), hereby promises to pay to GLOBAL BOATWORKS HOLDINGS, INC., a
Florida corporation (“Holdings”), or (as so designated by Holdings) GLOBAL
BOATWORKS LLC, a Florida limited liability company and subsidiary of Holdings
(together with Holdings, “Company”, and together with Investor, the “Parties”),
the principal sum of $150,000.00 together with all accrued and unpaid interest
thereon, fees incurred or other amounts owing hereunder, all as set forth below
in this Investor Note #1 (this “Note”). This Note is issued pursuant to that
certain Note Purchase Agreement of even date herewith, entered into by and
between Investor and Company (as the same may be amended from time to time, the
“Purchase Agreement”), pursuant to which Company issued to Investor that certain
Secured Promissory Note in the principal amount of $830,000.00 (as the same may
be amended from time to time, the “Company Note”). All capitalized terms used
but not otherwise defined herein shall have the meanings ascribed thereto in the
Purchase Agreement.    

1.

Principal and Interest. No interest shall accrue on the outstanding balance of
this Note unless and until an Investor Note Default (as defined below) occurs.
Immediately following the occurrence of any Investor Note Default, interest
shall automatically accrue on the outstanding balance beginning on the date the
applicable Investor Note Default occurred at an interest rate equal to the
lesser of 22% per annum or the maximum rate permitted under applicable law.
Interest calculated hereunder shall be computed on the basis of a 360-day year
comprised of twelve (12) thirty (30) day months, shall compound daily and shall
be payable in accordance with the terms of this Note. The entire unpaid
principal balance and all accrued and unpaid interest, if any, under this Note,
shall be due and payable on the date that is nine (9) months from the date
hereof (the “Investor Note Maturity Date”); provided, however, that Investor may
elect, in its sole discretion, to extend the Investor Note Maturity Date for up
to thirty (30) days by delivering written notice of such election to Company at
any time prior to the Investor Note Maturity Date.

2.

Payment. Unless prepaid, all principal and accrued interest under this Note is
payable in one lump sum on the Investor Note Maturity Date. All payments of
interest and principal shall be (i) in lawful money of the United States of
America, and (ii) in the form of immediately available funds. All payments shall
be applied first to costs of collection, if any, then to accrued and unpaid
interest, and thereafter to principal. Payment of principal and interest
hereunder shall be delivered to Company at the address furnished to Investor for
that purpose.

3.

Prepayment by Investor. Investor may, with Company’s consent, pay, without
penalty, all or any portion of the outstanding balance along with any accrued
but unpaid interest on this Note at any time prior to the Investor Note Maturity
Date.

4.

Security; Collateral. Investor may, in its sole discretion, designate collateral
(the “Collateral”) as it deems fit, as security for Investor’s obligations
hereunder, which Collateral may be, but is not required to be, real property, a
letter of credit with a financial institution determined by Investor in its sole
discretion, or pledged membership interests. Upon Investor’s designation of
Collateral, each of Investor and Company shall timely execute any and all
documents necessary or advisable in order to properly grant a security interest
upon the Collateral in favor of Company.

5.

Release. Company covenants and agrees that in the event that this Note is
secured by Collateral, Company shall timely execute any and all documents
necessary or advisable in order to release such security interest and Collateral
to Investor, or Investor’s designee, upon the earlier of (i) the date this Note
is paid in full and (ii) the date that is six (6) months and three (3) days
following the date such Collateral is given as security for this Note, or such
later date as determined in the sole discretion of Investor (the “Release
Date”). For the avoidance of doubt, as of the date hereof, there is no
collateral securing this Note, and after the Release Date, as applicable, there
shall be no collateral securing this Note.

6.

Right of Offset. Notwithstanding anything to the contrary herein or in any of
the other Transaction Documents, in the event (i) of the occurrence of any Event
of Default (as defined in the Company Note) under the Company Note or any other
note issued by Company in connection with the Purchase Agreement, (ii) of a
breach of any material term, condition, representation, warranty, covenant or
obligation of Company under any Transaction Document, or (iii) Company sells,
transfers, assigns, pledges or hypothecates this Note, or attempts to do any of
the foregoing, whether voluntarily or involuntarily, Investor shall be entitled
to deduct and offset any amount owing by Company under the Company Note from any
amount owed by Investor under this Note (the “Investor Offset Right”), provided
that if any of the foregoing events occur and Investor has not yet exercised the
Investor Offset Right, the Investor Offset Right shall be automatically
exercised on the date that is thirty (30) days prior to the Investor Note
Maturity Date (an “Automatic Offset”). Other than with respect to an Automatic
Offset, Investor may only elect to exercise the Investor Offset Right by
delivering to Company an offset notice in a form substantially similar to
Exhibit A to the Company Note or another form of Investor’s choosing. In the
event that Investor’s exercise of the Investor Offset Right under this Section
 results in the full satisfaction of Investor’s obligations under this Note,
then Company shall return this Note to Investor for cancellation or, in the
event this Note has been lost, stolen or destroyed, Company shall provide
Investor with a lost note affidavit in a form reasonably acceptable to Investor.

7.

Default. If any of the events specified below shall occur (each, an “Investor
Note Default”) Company may declare the unpaid principal balance under this Note,
together with all accrued and unpaid interest thereon, fees incurred or other
amounts owing hereunder immediately due and payable, by notice in writing to
Investor. If any default, other than a Payment Default (as defined below), is
curable, then the default may be cured (and no Investor Note Default will have
occurred) if Investor, after receiving written notice from Company demanding
cure of such default, either (i) cures the default within fifteen (15) days of
the receipt of such notice, or (ii) if the cure requires more than fifteen (15)
days, immediately initiates steps that Company deems in Company’s reasonable
discretion to be sufficient to cure the default and thereafter diligently
continues and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical. Each of the following events shall
constitute an Investor Note Default:

7.1.

Failure to Pay. Investor’s failure to make any payment when due and payable
under this Note (a “Payment Default”);

7.2.

Breaches of Covenants. Investor’s failure to observe or perform any other
covenant, obligation, condition or agreement contained in this Note;

7.3.

Representations and Warranties. If any representation, warranty, certificate, or
other statement (financial or otherwise) made or furnished by or on behalf of
Investor to Company in writing in connection with this Note or any of the other
Transaction Documents, or as an inducement to Company to enter into the Purchase
Agreement, shall be false or misleading in any material respect when made or
furnished; and

7.4.

Involuntary Bankruptcy. If any involuntary petition is filed under any
bankruptcy or similar law or rule against Investor, and such petition is not
dismissed within sixty (60) days, or a receiver, trustee, liquidator, assignee,
custodian, sequestrator or other similar official is appointed to take
possession of any of the assets or properties of Investor.

8.

Binding Effect; Assignment. This Note shall be binding on the Parties and their
respective heirs, successors, and assigns; provided, however, that neither Party
shall assign any of its rights hereunder without the prior written consent of
the other Party, except that Investor may assign this Note to any of its
Affiliates without the prior written consent of Company and, furthermore,
Company agrees that it shall not unreasonably withhold, condition or delay its
consent to any other assignment of this Note by Investor.

9.

Governing Law; Venue. This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of Utah, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Utah or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Utah. The provisions set forth in the Purchase Agreement to determine the
proper venue for any disputes are incorporated herein by this reference.

10.

Purchase Agreement; Arbitration of Disputes. By acceptance of this Note, each
Party agrees to be bound by the applicable terms, conditions and general
provisions of the Purchase Agreement and the other Transaction Documents,
including without limitation the Arbitration Provisions attached as an exhibit
to the Purchase Agreement.

11.

Customer Identification–USA Patriot Act Notice. Company hereby notifies Investor
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56, signed into law October 26, 2001) (the “Act”), and Company’s policies
and practices, Company is required to obtain, verify and record certain
information and documentation that identifies Investor, which information
includes the name and address of Investor and such other information that will
allow Company to identify Investor in accordance with the Act.

12.

Lawful Interest. It being the intention of Company and Investor to comply with
all applicable laws with regard to the interest charged hereunder, it is agreed
that, notwithstanding any provision to the contrary in this Note or any of the
other Transaction Documents, no such provision, including without limitation any
provision of this Note providing for the payment of interest or other charges,
shall require the payment or permit the collection of any amount in excess of
the maximum amount of interest permitted by law to be charged for the use or
detention, or the forbearance in the collection, of all or any portion of the
indebtedness evidenced by this Note or by any extension or renewal hereof
(“Excess Interest”). If any Excess Interest is provided for, or is adjudicated
to be provided for, in this Note, then in such event:

12.1.

the provisions of this Section  shall govern and control;

12.2.

Investor shall not be obligated to pay any Excess Interest;

12.3.

any Excess Interest that Company may have received hereunder shall, at the
option of Company, be (i) applied as a credit against the principal balance due
under this Note or the accrued and unpaid interest thereon not to exceed the
maximum amount permitted by law, or both, (ii) refunded to Investor, or (iii)
any combination of the foregoing;

12.4.

the applicable interest rate or rates shall be automatically subject to
reduction to the maximum lawful rate allowed to be contracted for in writing
under the applicable governing usury laws, and this Note and the Transaction
Documents shall be deemed to have been, and shall be, reformed and modified to
reflect such reduction in such interest rate or rates; and

12.5.

Investor shall not have any action or remedy against Company for any damages
whatsoever or any defense to enforcement of this Note or arising out of the
payment or collection of any Excess Interest.

13.

Pronouns. Regardless of their form, all words used in this Note shall be deemed
singular or plural and shall have the gender as required by the text.

14.

Headings. The various headings used in this Note as headings for sections or
otherwise are for convenience and reference only and shall not be used in
interpreting the text of the section in which they appear and shall not limit or
otherwise affect the meanings thereof.

15.

Time is of the Essence. Time is of the essence with this Note.

16.

Severability. If any part of this Note is construed to be in violation of any
law, such part shall be modified to achieve the objective of the Parties to the
fullest extent permitted by law and the balance of this Note shall remain in
full force and effect.

17.

Attorneys’ Fees. If any arbitration or action at law or in equity is necessary
to enforce this Note or to collect payment under this Note, Company shall be
entitled to recover reasonable attorneys’ fees directly related to such
enforcement or collection actions.

18.

Amendments and Waivers; Remedies. No failure or delay on the part of either
Party hereto in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to either
Party hereto at law, in equity or otherwise. Any amendment, supplement or
modification of or to any provision of this Note, any waiver of any provision of
this Note, and any consent to any departure by either Party from the terms of
any provision of this Note, shall be effective (i) only if it is made or given
in writing and signed by Investor and Company and (ii) only in the specific
instance and for the specific purpose for which made or given.

19.

Notices. Unless otherwise provided for herein, all notices, requests, demands,
claims and other communications hereunder shall be given in accordance with the
subsection of the Purchase Agreement titled “Notices.” Either Party may change
the address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by providing notice thereof in the manner set
forth in the Purchase Agreement.

20.

Final Note. This Note, together with the other Transaction Documents, contains
the complete understanding and agreement of Investor and Company and supersedes
all prior representations, warranties, agreements, arrangements, understandings,
and negotiations of Investor and Company with respect to the subject matter of
the Transaction Documents. THIS NOTE, TOGETHER WITH THE OTHER TRANSACTION
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF ANY ALLEGED PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

21.

Waiver of Jury Trial. EACH OF INVESTOR AND COMPANY IRREVOCABLY WAIVES ANY AND
ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS NOTE OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S
RIGHT TO DEMAND TRIAL BY JURY.

[Remainder of page intentionally left blank; signature page follows]





4







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Note as of the date set forth
above.




INVESTOR:

      

ST. GEORGE INVESTMENTS LLC




By: Fife Trading, Inc., its Manager







By:_________________________

John M. Fife, President













ACKNOWLEDGED, ACCEPTED AND AGREED:

COMPANY:

GLOBAL BOATWORKS HOLDINGS, INC.




By: _________________________

Name:  _________________________

Title:  _________________________







GLOBAL BOATWORKS LLC




By: _________________________

Name:  _________________________

Title:  _________________________











5







--------------------------------------------------------------------------------










THIS NOTE (AS DEFINED BELOW) MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE ALIENATED OR ENCUMBERED WITHOUT THE PRIOR WRITTEN
CONSENT OF INVESTOR (AS DEFINED BELOW). THIS NOTE IS SUBJECT TO A RIGHT OF
OFFSET IN FAVOR OF INVESTOR UPON THE OCCURRENCE OF CERTAIN EVENTS AS SET FORTH
IN MORE DETAIL IN SECTION  BELOW.




$150,000.00

State of Utah

January 5, 2017




INVESTOR NOTE #2




FOR VALUE RECEIVED, ST. GEORGE INVESTMENTS LLC, a Utah limited liability company
(“Investor”), hereby promises to pay to GLOBAL BOATWORKS HOLDINGS, INC., a
Florida corporation (“Holdings”), or (as so designated by Holdings) GLOBAL
BOATWORKS LLC, a Florida limited liability company and subsidiary of Holdings
(together with Holdings, “Company”, and together with Investor, the “Parties”),
the principal sum of $150,000.00 together with all accrued and unpaid interest
thereon, fees incurred or other amounts owing hereunder, all as set forth below
in this Investor Note #2 (this “Note”). This Note is issued pursuant to that
certain Note Purchase Agreement of even date herewith, entered into by and
between Investor and Company (as the same may be amended from time to time, the
“Purchase Agreement”), pursuant to which Company issued to Investor that certain
Secured Promissory Note in the principal amount of $830,000.00 (as the same may
be amended from time to time, the “Company Note”). All capitalized terms used
but not otherwise defined herein shall have the meanings ascribed thereto in the
Purchase Agreement.    

22.

Principal and Interest. No interest shall accrue on the outstanding balance of
this Note unless and until an Investor Note Default (as defined below) occurs.
Immediately following the occurrence of any Investor Note Default, interest
shall automatically accrue on the outstanding balance beginning on the date the
applicable Investor Note Default occurred at an interest rate equal to the
lesser of 22% per annum or the maximum rate permitted under applicable law.
Interest calculated hereunder shall be computed on the basis of a 360-day year
comprised of twelve (12) thirty (30) day months, shall compound daily and shall
be payable in accordance with the terms of this Note. The entire unpaid
principal balance and all accrued and unpaid interest, if any, under this Note,
shall be due and payable on the date that is nine (9) months from the date
hereof (the “Investor Note Maturity Date”); provided, however, that Investor may
elect, in its sole discretion, to extend the Investor Note Maturity Date for up
to thirty (30) days by delivering written notice of such election to Company at
any time prior to the Investor Note Maturity Date.

23.

Payment. Unless prepaid, all principal and accrued interest under this Note is
payable in one lump sum on the Investor Note Maturity Date. All payments of
interest and principal shall be (i) in lawful money of the United States of
America, and (ii) in the form of immediately available funds. All payments shall
be applied first to costs of collection, if any, then to accrued and unpaid
interest, and thereafter to principal. Payment of principal and interest
hereunder shall be delivered to Company at the address furnished to Investor for
that purpose.

24.

Prepayment by Investor. Investor may, with Company’s consent, pay, without
penalty, all or any portion of the outstanding balance along with any accrued
but unpaid interest on this Note at any time prior to the Investor Note Maturity
Date.

25.

Security; Collateral. Investor may, in its sole discretion, designate collateral
(the “Collateral”) as it deems fit, as security for Investor’s obligations
hereunder, which Collateral may be, but is not required to be, real property, a
letter of credit with a financial institution determined by Investor in its sole
discretion, or pledged membership interests. Upon Investor’s designation of
Collateral, each of Investor and Company shall timely execute any and all
documents necessary or advisable in order to properly grant a security interest
upon the Collateral in favor of Company.

26.

Release. Company covenants and agrees that in the event that this Note is
secured by Collateral, Company shall timely execute any and all documents
necessary or advisable in order to release such security interest and Collateral
to Investor, or Investor’s designee, upon the earlier of (i) the date this Note
is paid in full and (ii) the date that is six (6) months and three (3) days
following the date such Collateral is given as security for this Note, or such
later date as determined in the sole discretion of Investor (the “Release
Date”). For the avoidance of doubt, as of the date hereof, there is no
collateral securing this Note, and after the Release Date, as applicable, there
shall be no collateral securing this Note.

27.

Right of Offset. Notwithstanding anything to the contrary herein or in any of
the other Transaction Documents, in the event (i) of the occurrence of any Event
of Default (as defined in the Company Note) under the Company Note or any other
note issued by Company in connection with the Purchase Agreement, (ii) of a
breach of any material term, condition, representation, warranty, covenant or
obligation of Company under any Transaction Document, or (iii) Company sells,
transfers, assigns, pledges or hypothecates this Note, or attempts to do any of
the foregoing, whether voluntarily or involuntarily, Investor shall be entitled
to deduct and offset any amount owing by Company under the Company Note from any
amount owed by Investor under this Note (the “Investor Offset Right”), provided
that if any of the foregoing events occur and Investor has not yet exercised the
Investor Offset Right, the Investor Offset Right shall be automatically
exercised on the date that is thirty (30) days prior to the Investor Note
Maturity Date (an “Automatic Offset”). Other than with respect to an Automatic
Offset, Investor may only elect to exercise the Investor Offset Right by
delivering to Company an offset notice in a form substantially similar to
Exhibit A to the Company Note or another form of Investor’s choosing. In the
event that Investor’s exercise of the Investor Offset Right under this Section
 results in the full satisfaction of Investor’s obligations under this Note,
then Company shall return this Note to Investor for cancellation or, in the
event this Note has been lost, stolen or destroyed, Company shall provide
Investor with a lost note affidavit in a form reasonably acceptable to Investor.

28.

Default. If any of the events specified below shall occur (each, an “Investor
Note Default”) Company may declare the unpaid principal balance under this Note,
together with all accrued and unpaid interest thereon, fees incurred or other
amounts owing hereunder immediately due and payable, by notice in writing to
Investor. If any default, other than a Payment Default (as defined below), is
curable, then the default may be cured (and no Investor Note Default will have
occurred) if Investor, after receiving written notice from Company demanding
cure of such default, either (i) cures the default within fifteen (15) days of
the receipt of such notice, or (ii) if the cure requires more than fifteen (15)
days, immediately initiates steps that Company deems in Company’s reasonable
discretion to be sufficient to cure the default and thereafter diligently
continues and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical. Each of the following events shall
constitute an Investor Note Default:

28.1.

Failure to Pay. Investor’s failure to make any payment when due and payable
under this Note (a “Payment Default”);

28.2.

Breaches of Covenants. Investor’s failure to observe or perform any other
covenant, obligation, condition or agreement contained in this Note;

28.3.

Representations and Warranties. If any representation, warranty, certificate, or
other statement (financial or otherwise) made or furnished by or on behalf of
Investor to Company in writing in connection with this Note or any of the other
Transaction Documents, or as an inducement to Company to enter into the Purchase
Agreement, shall be false or misleading in any material respect when made or
furnished; and

28.4.

Involuntary Bankruptcy. If any involuntary petition is filed under any
bankruptcy or similar law or rule against Investor, and such petition is not
dismissed within sixty (60) days, or a receiver, trustee, liquidator, assignee,
custodian, sequestrator or other similar official is appointed to take
possession of any of the assets or properties of Investor.

29.

Binding Effect; Assignment. This Note shall be binding on the Parties and their
respective heirs, successors, and assigns; provided, however, that neither Party
shall assign any of its rights hereunder without the prior written consent of
the other Party, except that Investor may assign this Note to any of its
Affiliates without the prior written consent of Company and, furthermore,
Company agrees that it shall not unreasonably withhold, condition or delay its
consent to any other assignment of this Note by Investor.

30.

Governing Law; Venue. This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of Utah, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Utah or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Utah. The provisions set forth in the Purchase Agreement to determine the
proper venue for any disputes are incorporated herein by this reference.

31.

Purchase Agreement; Arbitration of Disputes. By acceptance of this Note, each
Party agrees to be bound by the applicable terms, conditions and general
provisions of the Purchase Agreement and the other Transaction Documents,
including without limitation the Arbitration Provisions attached as an exhibit
to the Purchase Agreement.

32.

Customer Identification–USA Patriot Act Notice. Company hereby notifies Investor
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56, signed into law October 26, 2001) (the “Act”), and Company’s policies
and practices, Company is required to obtain, verify and record certain
information and documentation that identifies Investor, which information
includes the name and address of Investor and such other information that will
allow Company to identify Investor in accordance with the Act.

33.

Lawful Interest. It being the intention of Company and Investor to comply with
all applicable laws with regard to the interest charged hereunder, it is agreed
that, notwithstanding any provision to the contrary in this Note or any of the
other Transaction Documents, no such provision, including without limitation any
provision of this Note providing for the payment of interest or other charges,
shall require the payment or permit the collection of any amount in excess of
the maximum amount of interest permitted by law to be charged for the use or
detention, or the forbearance in the collection, of all or any portion of the
indebtedness evidenced by this Note or by any extension or renewal hereof
(“Excess Interest”). If any Excess Interest is provided for, or is adjudicated
to be provided for, in this Note, then in such event:

33.1.

the provisions of this Section  shall govern and control;

33.2.

Investor shall not be obligated to pay any Excess Interest;

33.3.

any Excess Interest that Company may have received hereunder shall, at the
option of Company, be (i) applied as a credit against the principal balance due
under this Note or the accrued and unpaid interest thereon not to exceed the
maximum amount permitted by law, or both, (ii) refunded to Investor, or (iii)
any combination of the foregoing;

33.4.

the applicable interest rate or rates shall be automatically subject to
reduction to the maximum lawful rate allowed to be contracted for in writing
under the applicable governing usury laws, and this Note and the Transaction
Documents shall be deemed to have been, and shall be, reformed and modified to
reflect such reduction in such interest rate or rates; and

33.5.

Investor shall not have any action or remedy against Company for any damages
whatsoever or any defense to enforcement of this Note or arising out of the
payment or collection of any Excess Interest.

34.

Pronouns. Regardless of their form, all words used in this Note shall be deemed
singular or plural and shall have the gender as required by the text.

35.

Headings. The various headings used in this Note as headings for sections or
otherwise are for convenience and reference only and shall not be used in
interpreting the text of the section in which they appear and shall not limit or
otherwise affect the meanings thereof.

36.

Time is of the Essence. Time is of the essence with this Note.

37.

Severability. If any part of this Note is construed to be in violation of any
law, such part shall be modified to achieve the objective of the Parties to the
fullest extent permitted by law and the balance of this Note shall remain in
full force and effect.

38.

Attorneys’ Fees. If any arbitration or action at law or in equity is necessary
to enforce this Note or to collect payment under this Note, Company shall be
entitled to recover reasonable attorneys’ fees directly related to such
enforcement or collection actions.

39.

Amendments and Waivers; Remedies. No failure or delay on the part of either
Party hereto in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to either
Party hereto at law, in equity or otherwise. Any amendment, supplement or
modification of or to any provision of this Note, any waiver of any provision of
this Note, and any consent to any departure by either Party from the terms of
any provision of this Note, shall be effective (i) only if it is made or given
in writing and signed by Investor and Company and (ii) only in the specific
instance and for the specific purpose for which made or given.

40.

Notices. Unless otherwise provided for herein, all notices, requests, demands,
claims and other communications hereunder shall be given in accordance with the
subsection of the Purchase Agreement titled “Notices.” Either Party may change
the address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by providing notice thereof in the manner set
forth in the Purchase Agreement.

41.

Final Note. This Note, together with the other Transaction Documents, contains
the complete understanding and agreement of Investor and Company and supersedes
all prior representations, warranties, agreements, arrangements, understandings,
and negotiations of Investor and Company with respect to the subject matter of
the Transaction Documents. THIS NOTE, TOGETHER WITH THE OTHER TRANSACTION
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF ANY ALLEGED PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

42.

Waiver of Jury Trial. EACH OF INVESTOR AND COMPANY IRREVOCABLY WAIVES ANY AND
ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS NOTE OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S
RIGHT TO DEMAND TRIAL BY JURY.

[Remainder of page intentionally left blank; signature page follows]





 







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Note as of the date set forth
above.




INVESTOR:

      

ST. GEORGE INVESTMENTS LLC




By: Fife Trading, Inc., its Manager







By:_________________________

John M. Fife, President













ACKNOWLEDGED, ACCEPTED AND AGREED:

COMPANY:

GLOBAL BOATWORKS HOLDINGS, INC.




By: _________________________

Name:  _________________________

Title:  _________________________







GLOBAL BOATWORKS LLC




By: _________________________

Name:  _________________________

Title:  _________________________












 




--------------------------------------------------------------------------------










THIS NOTE (AS DEFINED BELOW) MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE ALIENATED OR ENCUMBERED WITHOUT THE PRIOR WRITTEN
CONSENT OF INVESTOR (AS DEFINED BELOW). THIS NOTE IS SUBJECT TO A RIGHT OF
OFFSET IN FAVOR OF INVESTOR UPON THE OCCURRENCE OF CERTAIN EVENTS AS SET FORTH
IN MORE DETAIL IN SECTION  BELOW.




$150,000.00

State of Utah

January 5, 2017




INVESTOR NOTE #3




FOR VALUE RECEIVED, ST. GEORGE INVESTMENTS LLC, a Utah limited liability company
(“Investor”), hereby promises to pay to GLOBAL BOATWORKS HOLDINGS, INC., a
Florida corporation (“Holdings”), or (as so designated by Holdings) GLOBAL
BOATWORKS LLC, a Florida limited liability company and subsidiary of Holdings
(together with Holdings, “Company”, and together with Investor, the “Parties”),
the principal sum of $150,000.00 together with all accrued and unpaid interest
thereon, fees incurred or other amounts owing hereunder, all as set forth below
in this Investor Note #3 (this “Note”). This Note is issued pursuant to that
certain Note Purchase Agreement of even date herewith, entered into by and
between Investor and Company (as the same may be amended from time to time, the
“Purchase Agreement”), pursuant to which Company issued to Investor that certain
Secured Promissory Note in the principal amount of $830,000.00 (as the same may
be amended from time to time, the “Company Note”). All capitalized terms used
but not otherwise defined herein shall have the meanings ascribed thereto in the
Purchase Agreement.    

43.

Principal and Interest. No interest shall accrue on the outstanding balance of
this Note unless and until an Investor Note Default (as defined below) occurs.
Immediately following the occurrence of any Investor Note Default, interest
shall automatically accrue on the outstanding balance beginning on the date the
applicable Investor Note Default occurred at an interest rate equal to the
lesser of 22% per annum or the maximum rate permitted under applicable law.
Interest calculated hereunder shall be computed on the basis of a 360-day year
comprised of twelve (12) thirty (30) day months, shall compound daily and shall
be payable in accordance with the terms of this Note. The entire unpaid
principal balance and all accrued and unpaid interest, if any, under this Note,
shall be due and payable on the date that is nine (9) months from the date
hereof (the “Investor Note Maturity Date”); provided, however, that Investor may
elect, in its sole discretion, to extend the Investor Note Maturity Date for up
to thirty (30) days by delivering written notice of such election to Company at
any time prior to the Investor Note Maturity Date.

44.

Payment. Unless prepaid, all principal and accrued interest under this Note is
payable in one lump sum on the Investor Note Maturity Date. All payments of
interest and principal shall be (i) in lawful money of the United States of
America, and (ii) in the form of immediately available funds. All payments shall
be applied first to costs of collection, if any, then to accrued and unpaid
interest, and thereafter to principal. Payment of principal and interest
hereunder shall be delivered to Company at the address furnished to Investor for
that purpose.

45.

Prepayment by Investor. Investor may, with Company’s consent, pay, without
penalty, all or any portion of the outstanding balance along with any accrued
but unpaid interest on this Note at any time prior to the Investor Note Maturity
Date.

46.

Security; Collateral. Investor may, in its sole discretion, designate collateral
(the “Collateral”) as it deems fit, as security for Investor’s obligations
hereunder, which Collateral may be, but is not required to be, real property, a
letter of credit with a financial institution determined by Investor in its sole
discretion, or pledged membership interests. Upon Investor’s designation of
Collateral, each of Investor and Company shall timely execute any and all
documents necessary or advisable in order to properly grant a security interest
upon the Collateral in favor of Company.

47.

Release. Company covenants and agrees that in the event that this Note is
secured by Collateral, Company shall timely execute any and all documents
necessary or advisable in order to release such security interest and Collateral
to Investor, or Investor’s designee, upon the earlier of (i) the date this Note
is paid in full and (ii) the date that is six (6) months and three (3) days
following the date such Collateral is given as security for this Note, or such
later date as determined in the sole discretion of Investor (the “Release
Date”). For the avoidance of doubt, as of the date hereof, there is no
collateral securing this Note, and after the Release Date, as applicable, there
shall be no collateral securing this Note.

48.

Right of Offset. Notwithstanding anything to the contrary herein or in any of
the other Transaction Documents, in the event (i) of the occurrence of any Event
of Default (as defined in the Company Note) under the Company Note or any other
note issued by Company in connection with the Purchase Agreement, (ii) of a
breach of any material term, condition, representation, warranty, covenant or
obligation of Company under any Transaction Document, or (iii) Company sells,
transfers, assigns, pledges or hypothecates this Note, or attempts to do any of
the foregoing, whether voluntarily or involuntarily, Investor shall be entitled
to deduct and offset any amount owing by Company under the Company Note from any
amount owed by Investor under this Note (the “Investor Offset Right”), provided
that if any of the foregoing events occur and Investor has not yet exercised the
Investor Offset Right, the Investor Offset Right shall be automatically
exercised on the date that is thirty (30) days prior to the Investor Note
Maturity Date (an “Automatic Offset”). Other than with respect to an Automatic
Offset, Investor may only elect to exercise the Investor Offset Right by
delivering to Company an offset notice in a form substantially similar to
Exhibit A to the Company Note or another form of Investor’s choosing. In the
event that Investor’s exercise of the Investor Offset Right under this Section
 results in the full satisfaction of Investor’s obligations under this Note,
then Company shall return this Note to Investor for cancellation or, in the
event this Note has been lost, stolen or destroyed, Company shall provide
Investor with a lost note affidavit in a form reasonably acceptable to Investor.

49.

Default. If any of the events specified below shall occur (each, an “Investor
Note Default”) Company may declare the unpaid principal balance under this Note,
together with all accrued and unpaid interest thereon, fees incurred or other
amounts owing hereunder immediately due and payable, by notice in writing to
Investor. If any default, other than a Payment Default (as defined below), is
curable, then the default may be cured (and no Investor Note Default will have
occurred) if Investor, after receiving written notice from Company demanding
cure of such default, either (i) cures the default within fifteen (15) days of
the receipt of such notice, or (ii) if the cure requires more than fifteen (15)
days, immediately initiates steps that Company deems in Company’s reasonable
discretion to be sufficient to cure the default and thereafter diligently
continues and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical. Each of the following events shall
constitute an Investor Note Default:

49.1.

Failure to Pay. Investor’s failure to make any payment when due and payable
under this Note (a “Payment Default”);

49.2.

Breaches of Covenants. Investor’s failure to observe or perform any other
covenant, obligation, condition or agreement contained in this Note;

49.3.

Representations and Warranties. If any representation, warranty, certificate, or
other statement (financial or otherwise) made or furnished by or on behalf of
Investor to Company in writing in connection with this Note or any of the other
Transaction Documents, or as an inducement to Company to enter into the Purchase
Agreement, shall be false or misleading in any material respect when made or
furnished; and

49.4.

Involuntary Bankruptcy. If any involuntary petition is filed under any
bankruptcy or similar law or rule against Investor, and such petition is not
dismissed within sixty (60) days, or a receiver, trustee, liquidator, assignee,
custodian, sequestrator or other similar official is appointed to take
possession of any of the assets or properties of Investor.

50.

Binding Effect; Assignment. This Note shall be binding on the Parties and their
respective heirs, successors, and assigns; provided, however, that neither Party
shall assign any of its rights hereunder without the prior written consent of
the other Party, except that Investor may assign this Note to any of its
Affiliates without the prior written consent of Company and, furthermore,
Company agrees that it shall not unreasonably withhold, condition or delay its
consent to any other assignment of this Note by Investor.

51.

Governing Law; Venue. This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of Utah, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Utah or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Utah. The provisions set forth in the Purchase Agreement to determine the
proper venue for any disputes are incorporated herein by this reference.

52.

Purchase Agreement; Arbitration of Disputes. By acceptance of this Note, each
Party agrees to be bound by the applicable terms, conditions and general
provisions of the Purchase Agreement and the other Transaction Documents,
including without limitation the Arbitration Provisions attached as an exhibit
to the Purchase Agreement.

53.

Customer Identification–USA Patriot Act Notice. Company hereby notifies Investor
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56, signed into law October 26, 2001) (the “Act”), and Company’s policies
and practices, Company is required to obtain, verify and record certain
information and documentation that identifies Investor, which information
includes the name and address of Investor and such other information that will
allow Company to identify Investor in accordance with the Act.

54.

Lawful Interest. It being the intention of Company and Investor to comply with
all applicable laws with regard to the interest charged hereunder, it is agreed
that, notwithstanding any provision to the contrary in this Note or any of the
other Transaction Documents, no such provision, including without limitation any
provision of this Note providing for the payment of interest or other charges,
shall require the payment or permit the collection of any amount in excess of
the maximum amount of interest permitted by law to be charged for the use or
detention, or the forbearance in the collection, of all or any portion of the
indebtedness evidenced by this Note or by any extension or renewal hereof
(“Excess Interest”). If any Excess Interest is provided for, or is adjudicated
to be provided for, in this Note, then in such event:

54.1.

the provisions of this Section  shall govern and control;

54.2.

Investor shall not be obligated to pay any Excess Interest;

54.3.

any Excess Interest that Company may have received hereunder shall, at the
option of Company, be (i) applied as a credit against the principal balance due
under this Note or the accrued and unpaid interest thereon not to exceed the
maximum amount permitted by law, or both, (ii) refunded to Investor, or (iii)
any combination of the foregoing;

54.4.

the applicable interest rate or rates shall be automatically subject to
reduction to the maximum lawful rate allowed to be contracted for in writing
under the applicable governing usury laws, and this Note and the Transaction
Documents shall be deemed to have been, and shall be, reformed and modified to
reflect such reduction in such interest rate or rates; and

54.5.

Investor shall not have any action or remedy against Company for any damages
whatsoever or any defense to enforcement of this Note or arising out of the
payment or collection of any Excess Interest.

55.

Pronouns. Regardless of their form, all words used in this Note shall be deemed
singular or plural and shall have the gender as required by the text.

56.

Headings. The various headings used in this Note as headings for sections or
otherwise are for convenience and reference only and shall not be used in
interpreting the text of the section in which they appear and shall not limit or
otherwise affect the meanings thereof.

57.

Time is of the Essence. Time is of the essence with this Note.

58.

Severability. If any part of this Note is construed to be in violation of any
law, such part shall be modified to achieve the objective of the Parties to the
fullest extent permitted by law and the balance of this Note shall remain in
full force and effect.

59.

Attorneys’ Fees. If any arbitration or action at law or in equity is necessary
to enforce this Note or to collect payment under this Note, Company shall be
entitled to recover reasonable attorneys’ fees directly related to such
enforcement or collection actions.

60.

Amendments and Waivers; Remedies. No failure or delay on the part of either
Party hereto in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to either
Party hereto at law, in equity or otherwise. Any amendment, supplement or
modification of or to any provision of this Note, any waiver of any provision of
this Note, and any consent to any departure by either Party from the terms of
any provision of this Note, shall be effective (i) only if it is made or given
in writing and signed by Investor and Company and (ii) only in the specific
instance and for the specific purpose for which made or given.

61.

Notices. Unless otherwise provided for herein, all notices, requests, demands,
claims and other communications hereunder shall be given in accordance with the
subsection of the Purchase Agreement titled “Notices.” Either Party may change
the address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by providing notice thereof in the manner set
forth in the Purchase Agreement.

62.

Final Note. This Note, together with the other Transaction Documents, contains
the complete understanding and agreement of Investor and Company and supersedes
all prior representations, warranties, agreements, arrangements, understandings,
and negotiations of Investor and Company with respect to the subject matter of
the Transaction Documents. THIS NOTE, TOGETHER WITH THE OTHER TRANSACTION
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF ANY ALLEGED PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

63.

Waiver of Jury Trial. EACH OF INVESTOR AND COMPANY IRREVOCABLY WAIVES ANY AND
ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS NOTE OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S
RIGHT TO DEMAND TRIAL BY JURY.

[Remainder of page intentionally left blank; signature page follows]





 







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Note as of the date set forth
above.




INVESTOR:

      

ST. GEORGE INVESTMENTS LLC




By: Fife Trading, Inc., its Manager







By:_________________________

John M. Fife, President













ACKNOWLEDGED, ACCEPTED AND AGREED:

COMPANY:

GLOBAL BOATWORKS HOLDINGS, INC.




By: _________________________

Name:  _________________________

Title:  _________________________







GLOBAL BOATWORKS LLC




By: _________________________

Name:  _________________________

Title:  _________________________











 







--------------------------------------------------------------------------------










THIS NOTE (AS DEFINED BELOW) MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE ALIENATED OR ENCUMBERED WITHOUT THE PRIOR WRITTEN
CONSENT OF INVESTOR (AS DEFINED BELOW). THIS NOTE IS SUBJECT TO A RIGHT OF
OFFSET IN FAVOR OF INVESTOR UPON THE OCCURRENCE OF CERTAIN EVENTS AS SET FORTH
IN MORE DETAIL IN SECTION  BELOW.




$150,000.00

State of Utah

January 5, 2017




INVESTOR NOTE #4




FOR VALUE RECEIVED, ST. GEORGE INVESTMENTS LLC, a Utah limited liability company
(“Investor”), hereby promises to pay to GLOBAL BOATWORKS HOLDINGS, INC., a
Florida corporation (“Holdings”), or (as so designated by Holdings) GLOBAL
BOATWORKS LLC, a Florida limited liability company and subsidiary of Holdings
(together with Holdings, “Company”, and together with Investor, the “Parties”),
the principal sum of $150,000.00 together with all accrued and unpaid interest
thereon, fees incurred or other amounts owing hereunder, all as set forth below
in this Investor Note #4 (this “Note”). This Note is issued pursuant to that
certain Note Purchase Agreement of even date herewith, entered into by and
between Investor and Company (as the same may be amended from time to time, the
“Purchase Agreement”), pursuant to which Company issued to Investor that certain
Secured Promissory Note in the principal amount of $830,000.00 (as the same may
be amended from time to time, the “Company Note”). All capitalized terms used
but not otherwise defined herein shall have the meanings ascribed thereto in the
Purchase Agreement.    

64.

Principal and Interest. No interest shall accrue on the outstanding balance of
this Note unless and until an Investor Note Default (as defined below) occurs.
Immediately following the occurrence of any Investor Note Default, interest
shall automatically accrue on the outstanding balance beginning on the date the
applicable Investor Note Default occurred at an interest rate equal to the
lesser of 22% per annum or the maximum rate permitted under applicable law.
Interest calculated hereunder shall be computed on the basis of a 360-day year
comprised of twelve (12) thirty (30) day months, shall compound daily and shall
be payable in accordance with the terms of this Note. The entire unpaid
principal balance and all accrued and unpaid interest, if any, under this Note,
shall be due and payable on the date that is nine (9) months from the date
hereof (the “Investor Note Maturity Date”); provided, however, that Investor may
elect, in its sole discretion, to extend the Investor Note Maturity Date for up
to thirty (30) days by delivering written notice of such election to Company at
any time prior to the Investor Note Maturity Date.

65.

Payment. Unless prepaid, all principal and accrued interest under this Note is
payable in one lump sum on the Investor Note Maturity Date. All payments of
interest and principal shall be (i) in lawful money of the United States of
America, and (ii) in the form of immediately available funds. All payments shall
be applied first to costs of collection, if any, then to accrued and unpaid
interest, and thereafter to principal. Payment of principal and interest
hereunder shall be delivered to Company at the address furnished to Investor for
that purpose.

66.

Prepayment by Investor. Investor may, with Company’s consent, pay, without
penalty, all or any portion of the outstanding balance along with any accrued
but unpaid interest on this Note at any time prior to the Investor Note Maturity
Date.

67.

Security; Collateral. Investor may, in its sole discretion, designate collateral
(the “Collateral”) as it deems fit, as security for Investor’s obligations
hereunder, which Collateral may be, but is not required to be, real property, a
letter of credit with a financial institution determined by Investor in its sole
discretion, or pledged membership interests. Upon Investor’s designation of
Collateral, each of Investor and Company shall timely execute any and all
documents necessary or advisable in order to properly grant a security interest
upon the Collateral in favor of Company.

68.

Release. Company covenants and agrees that in the event that this Note is
secured by Collateral, Company shall timely execute any and all documents
necessary or advisable in order to release such security interest and Collateral
to Investor, or Investor’s designee, upon the earlier of (i) the date this Note
is paid in full and (ii) the date that is six (6) months and three (3) days
following the date such Collateral is given as security for this Note, or such
later date as determined in the sole discretion of Investor (the “Release
Date”). For the avoidance of doubt, as of the date hereof, there is no
collateral securing this Note, and after the Release Date, as applicable, there
shall be no collateral securing this Note.

69.

Right of Offset. Notwithstanding anything to the contrary herein or in any of
the other Transaction Documents, in the event (i) of the occurrence of any Event
of Default (as defined in the Company Note) under the Company Note or any other
note issued by Company in connection with the Purchase Agreement, (ii) of a
breach of any material term, condition, representation, warranty, covenant or
obligation of Company under any Transaction Document, or (iii) Company sells,
transfers, assigns, pledges or hypothecates this Note, or attempts to do any of
the foregoing, whether voluntarily or involuntarily, Investor shall be entitled
to deduct and offset any amount owing by Company under the Company Note from any
amount owed by Investor under this Note (the “Investor Offset Right”), provided
that if any of the foregoing events occur and Investor has not yet exercised the
Investor Offset Right, the Investor Offset Right shall be automatically
exercised on the date that is thirty (30) days prior to the Investor Note
Maturity Date (an “Automatic Offset”). Other than with respect to an Automatic
Offset, Investor may only elect to exercise the Investor Offset Right by
delivering to Company an offset notice in a form substantially similar to
Exhibit A to the Company Note or another form of Investor’s choosing. In the
event that Investor’s exercise of the Investor Offset Right under this Section
 results in the full satisfaction of Investor’s obligations under this Note,
then Company shall return this Note to Investor for cancellation or, in the
event this Note has been lost, stolen or destroyed, Company shall provide
Investor with a lost note affidavit in a form reasonably acceptable to Investor.

70.

Default. If any of the events specified below shall occur (each, an “Investor
Note Default”) Company may declare the unpaid principal balance under this Note,
together with all accrued and unpaid interest thereon, fees incurred or other
amounts owing hereunder immediately due and payable, by notice in writing to
Investor. If any default, other than a Payment Default (as defined below), is
curable, then the default may be cured (and no Investor Note Default will have
occurred) if Investor, after receiving written notice from Company demanding
cure of such default, either (i) cures the default within fifteen (15) days of
the receipt of such notice, or (ii) if the cure requires more than fifteen (15)
days, immediately initiates steps that Company deems in Company’s reasonable
discretion to be sufficient to cure the default and thereafter diligently
continues and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical. Each of the following events shall
constitute an Investor Note Default:

70.1.

Failure to Pay. Investor’s failure to make any payment when due and payable
under this Note (a “Payment Default”);

70.2.

Breaches of Covenants. Investor’s failure to observe or perform any other
covenant, obligation, condition or agreement contained in this Note;

70.3.

Representations and Warranties. If any representation, warranty, certificate, or
other statement (financial or otherwise) made or furnished by or on behalf of
Investor to Company in writing in connection with this Note or any of the other
Transaction Documents, or as an inducement to Company to enter into the Purchase
Agreement, shall be false or misleading in any material respect when made or
furnished; and

70.4.

Involuntary Bankruptcy. If any involuntary petition is filed under any
bankruptcy or similar law or rule against Investor, and such petition is not
dismissed within sixty (60) days, or a receiver, trustee, liquidator, assignee,
custodian, sequestrator or other similar official is appointed to take
possession of any of the assets or properties of Investor.

71.

Binding Effect; Assignment. This Note shall be binding on the Parties and their
respective heirs, successors, and assigns; provided, however, that neither Party
shall assign any of its rights hereunder without the prior written consent of
the other Party, except that Investor may assign this Note to any of its
Affiliates without the prior written consent of Company and, furthermore,
Company agrees that it shall not unreasonably withhold, condition or delay its
consent to any other assignment of this Note by Investor.

72.

Governing Law; Venue. This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of Utah, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Utah or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Utah. The provisions set forth in the Purchase Agreement to determine the
proper venue for any disputes are incorporated herein by this reference.

73.

Purchase Agreement; Arbitration of Disputes. By acceptance of this Note, each
Party agrees to be bound by the applicable terms, conditions and general
provisions of the Purchase Agreement and the other Transaction Documents,
including without limitation the Arbitration Provisions attached as an exhibit
to the Purchase Agreement.

74.

Customer Identification–USA Patriot Act Notice. Company hereby notifies Investor
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56, signed into law October 26, 2001) (the “Act”), and Company’s policies
and practices, Company is required to obtain, verify and record certain
information and documentation that identifies Investor, which information
includes the name and address of Investor and such other information that will
allow Company to identify Investor in accordance with the Act.

75.

Lawful Interest. It being the intention of Company and Investor to comply with
all applicable laws with regard to the interest charged hereunder, it is agreed
that, notwithstanding any provision to the contrary in this Note or any of the
other Transaction Documents, no such provision, including without limitation any
provision of this Note providing for the payment of interest or other charges,
shall require the payment or permit the collection of any amount in excess of
the maximum amount of interest permitted by law to be charged for the use or
detention, or the forbearance in the collection, of all or any portion of the
indebtedness evidenced by this Note or by any extension or renewal hereof
(“Excess Interest”). If any Excess Interest is provided for, or is adjudicated
to be provided for, in this Note, then in such event:

75.1.

the provisions of this Section  shall govern and control;

75.2.

Investor shall not be obligated to pay any Excess Interest;

75.3.

any Excess Interest that Company may have received hereunder shall, at the
option of Company, be (i) applied as a credit against the principal balance due
under this Note or the accrued and unpaid interest thereon not to exceed the
maximum amount permitted by law, or both, (ii) refunded to Investor, or (iii)
any combination of the foregoing;

75.4.

the applicable interest rate or rates shall be automatically subject to
reduction to the maximum lawful rate allowed to be contracted for in writing
under the applicable governing usury laws, and this Note and the Transaction
Documents shall be deemed to have been, and shall be, reformed and modified to
reflect such reduction in such interest rate or rates; and

75.5.

Investor shall not have any action or remedy against Company for any damages
whatsoever or any defense to enforcement of this Note or arising out of the
payment or collection of any Excess Interest.

76.

Pronouns. Regardless of their form, all words used in this Note shall be deemed
singular or plural and shall have the gender as required by the text.

77.

Headings. The various headings used in this Note as headings for sections or
otherwise are for convenience and reference only and shall not be used in
interpreting the text of the section in which they appear and shall not limit or
otherwise affect the meanings thereof.

78.

Time is of the Essence. Time is of the essence with this Note.

79.

Severability. If any part of this Note is construed to be in violation of any
law, such part shall be modified to achieve the objective of the Parties to the
fullest extent permitted by law and the balance of this Note shall remain in
full force and effect.

80.

Attorneys’ Fees. If any arbitration or action at law or in equity is necessary
to enforce this Note or to collect payment under this Note, Company shall be
entitled to recover reasonable attorneys’ fees directly related to such
enforcement or collection actions.

81.

Amendments and Waivers; Remedies. No failure or delay on the part of either
Party hereto in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to either
Party hereto at law, in equity or otherwise. Any amendment, supplement or
modification of or to any provision of this Note, any waiver of any provision of
this Note, and any consent to any departure by either Party from the terms of
any provision of this Note, shall be effective (i) only if it is made or given
in writing and signed by Investor and Company and (ii) only in the specific
instance and for the specific purpose for which made or given.

82.

Notices. Unless otherwise provided for herein, all notices, requests, demands,
claims and other communications hereunder shall be given in accordance with the
subsection of the Purchase Agreement titled “Notices.” Either Party may change
the address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by providing notice thereof in the manner set
forth in the Purchase Agreement.

83.

Final Note. This Note, together with the other Transaction Documents, contains
the complete understanding and agreement of Investor and Company and supersedes
all prior representations, warranties, agreements, arrangements, understandings,
and negotiations of Investor and Company with respect to the subject matter of
the Transaction Documents. THIS NOTE, TOGETHER WITH THE OTHER TRANSACTION
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF ANY ALLEGED PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

84.

Waiver of Jury Trial. EACH OF INVESTOR AND COMPANY IRREVOCABLY WAIVES ANY AND
ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS NOTE OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S
RIGHT TO DEMAND TRIAL BY JURY.

[Remainder of page intentionally left blank; signature page follows]





 







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Note as of the date set forth
above.




INVESTOR:

      

ST. GEORGE INVESTMENTS LLC




By: Fife Trading, Inc., its Manager







By:_________________________

John M. Fife, President













ACKNOWLEDGED, ACCEPTED AND AGREED:

COMPANY:

GLOBAL BOATWORKS HOLDINGS, INC.




By: _________________________

Name: _________________________ 

Title:  _________________________







GLOBAL BOATWORKS LLC




By: _________________________

Name: _________________________ 

Title:  _________________________











 







--------------------------------------------------------------------------------










SECURITY AGREEMENT


THIS SECURITY AGREEMENT (this “Agreement”), dated as of January 5, 2017, is
executed by Global Boatworks Holdings, Inc., a Florida corporation (“Debtor”),
in favor of St. George Investments LLC, a Utah limited liability company
(“Secured Party”).  

A.

Debtor, together with Global Boatworks LLC, a Florida limited liability company
and subsidiary of Debtor, has issued to Secured Party a certain Secured
Promissory Note of even date herewith, as may be amended from time to time, in
the original face amount of $830,000.00 (the “Note”).

B.

In order to induce Secured Party to extend the credit evidenced by the Note,
Debtor has agreed to enter into this Agreement and to grant Secured Party a
security interest in the Collateral (as defined below).

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Debtor hereby agrees with Secured Party as follows:

85.

Definitions and Interpretation. When used in this Agreement, the following terms
have the following respective meanings:

“Collateral” has the meaning given to that term in Section  hereof.

“Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance in, of, or on such
property or the income therefrom, including, without limitation, the interest of
a vendor or lessor under a conditional sale agreement, capital lease or other
title retention agreement, or any agreement to provide any of the foregoing, and
the filing of any financing statement or similar instrument under the UCC or
comparable law of any jurisdiction.

“Intellectual Property” means all patents, trademarks, service marks, trade
names, copyrights, trade secrets, licenses (software or otherwise), information,
 know-how,  inventions, discoveries, published and unpublished works of
authorship, processes, any and all other proprietary rights, and all rights
corresponding to all of the foregoing throughout the world, now owned and
existing or hereafter arising, created or acquired.




“Obligations” means (a) all loans, advances, future advances, debts, liabilities
and obligations, howsoever arising, owed by Debtor to Secured Party or any
affiliate of Secured Party of every kind and description, now existing or
hereafter arising, whether created by the Note, this Agreement, that certain
Note Purchase Agreement of even date herewith, entered into by and among Debtor,
Secured Party and an affiliate of Secured Party (the “Purchase Agreement”), any
other Transaction Documents (as defined in the Purchase Agreement), any other
promissory note issued by Debtor in favor of Secured Party (or any affiliate of
Secured Party), any modification or amendment to any of the foregoing, guaranty
of payment or other contract or by a quasi-contract, tort, statute or other
operation of law, whether incurred or owed directly to Secured Party or as an
affiliate of Secured Party or acquired by Secured Party or an affiliate of
Secured Party by purchase, pledge or otherwise, (b) all costs and expenses,
including attorneys’ fees, incurred by Secured Party or any affiliate of Secured
Party in connection with the Note or in connection with the collection or
enforcement of any portion of the indebtedness, liabilities or obligations
described in the foregoing clause (a), (c) the payment of all other sums, with
interest thereon, advanced in accordance herewith to protect the security of
this Agreement, and (d) the performance of the covenants and agreements of
Debtor contained in this Agreement and all other Transaction Documents.

“Permitted Liens” means (a) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established, and (b) Liens in favor of Secured Party
under this Agreement or arising under the other Transaction Documents.

“UCC” means the Uniform Commercial Code as in effect in the state whose laws
would govern the security interest in, including without limitation the
perfection thereof, and foreclosure of the applicable Collateral.

Unless otherwise defined herein, all terms defined in the UCC have the
respective meanings given to those terms in the UCC.

86.

Grant of Security Interest. As security for the Obligations, Debtor hereby
pledges to Secured Party and grants to Secured Party a blanket security interest
in all right, title, interest, claims and demands of Debtor in and to all assets
of Debtor including without limitation the property described in Schedule A
hereto, and all replacements, proceeds, products, and accessions thereof
(collectively, the “Collateral”).

87.

Authorization to File Financing Statements. Debtor hereby irrevocably authorizes
Secured Party at any time and from time to time to file in any filing office in
any Uniform Commercial Code jurisdiction or other jurisdiction of Debtor or its
subsidiaries (including without limitation Florida) any financing statements or
documents having a similar effect and amendments thereto that provide any other
information required by the Uniform Commercial Code (or similar law of any
non-United States jurisdiction, if applicable) of such state or jurisdiction for
the sufficiency or filing office acceptance of any financing statement or
amendment, including whether Debtor is an organization, the type of organization
and any organization identification number issued to Debtor. Debtor agrees to
furnish any such information to Secured Party promptly upon Secured Party’s
request.

88.

General Representations and Warranties. Debtor represents and warrants to
Secured Party that (a) Debtor is the owner of the Collateral and that no other
person has any right, title, claim or interest (by way of Lien or otherwise) in,
against or to the Collateral, other than Permitted Liens, (b) upon the filing of
UCC-1 financing statements with the Florida Secretary of State, Secured Party
shall have a perfected first-position security interest in the Collateral to the
extent that a security interest in the Collateral can be perfected by such
filing, except for Permitted Liens; (c) Debtor has received at least a
reasonably equivalent value in exchange for entering into this Agreement, (d)
Debtor is not insolvent, as defined in any applicable state or federal statute,
nor will Debtor be rendered insolvent by the execution and delivery of this
Agreement to Secured Party; and (e) as such, this Agreement is a valid and
binding obligation of Debtor.

89.

Additional Covenants. Debtor hereby agrees:

89.1.

to perform all acts that may be necessary to maintain, preserve, protect and
perfect in the Collateral, the Lien granted to Secured Party therein, and the
perfection and priority of such Lien;

89.2.

to procure, execute (including endorse, as applicable), and deliver from time to
time any endorsements, assignments, financing statements, certificates of title,
and all other instruments, documents and/or writings reasonably deemed necessary
or appropriate by Secured Party to perfect, maintain and protect Secured Party’s
Lien hereunder and the priority thereof;

89.3.

to provide at least fifteen (15) days prior written notice to Secured Party of
any of the following events: (a) any changes or alterations of Debtor’s name,
(b) any changes with respect to Debtor’s address or principal place of business,
and (c) the formation of any subsidiaries of Debtor;

89.4.

upon the occurrence of an Event of Default (as defined in the Note) under the
Note and, thereafter, at Secured Party’s request, to endorse (up to the
outstanding amount under such promissory notes at the time of Secured Party’s
request), assign and deliver any promissory notes included in the Collateral to
Secured Party, accompanied by such instruments of transfer or assignment duly
executed in blank as Secured Party may from time to time specify;

89.5.

to the extent the Collateral is not delivered to Secured Party pursuant to this
Agreement, to keep the Collateral at the principal office of Debtor (unless
otherwise agreed to by Secured Party in writing), and not to relocate the
Collateral to any other locations without the prior written consent of Secured
Party;

89.6.

not to sell or otherwise dispose, or offer to sell or otherwise dispose, of the
Collateral or any interest therein (other than inventory in the ordinary course
of business);  

89.7.

not to, directly or indirectly, allow, grant or suffer to exist any Lien upon
any of the Collateral, other than Permitted Liens;

89.8.

not to grant any license or sublicense under any of its Intellectual Property,
or enter into any other agreement with respect to any of its Intellectual
Property, except in the ordinary course of Debtor’s business;

89.9.

to the extent commercially reasonable and in Debtor’s good faith business
judgment: (a) to file and prosecute diligently any patent, trademark or service
mark applications pending as of the date hereof or hereafter until all
Obligations shall have been paid in full, (b) to make application on unpatented
but patentable inventions and on trademarks and service marks, (c) to preserve
 and maintain all rights in all of its Intellectual Property, and (d) to ensure
that all of its Intellectual Property is and remains enforceable. Any and all
costs and expenses incurred in connection with each of Debtor’s obligations
under this Section  shall be borne by Debtor. Debtor shall not knowingly and
unreasonably abandon any right to file a patent, trademark or service mark
application, or abandon any pending patent application, or any other of its
Intellectual Property, without the prior written consent of Secured Party except
for Intellectual Property that Debtor determines, in the exercise of its good
faith business judgment, is not or is no longer material to its business;

89.10.

upon the request of Secured Party at any time or from time to time, and at the
sole cost and expense (including, without limitation, reasonable attorneys’
fees) of Debtor, Debtor shall take all actions and execute and deliver any and
all instruments, agreements, assignments, certificates and/or documents
reasonably required by Secured Party to collaterally assign any and all of
Debtor’s foreign patent, copyright and trademark registrations and applications
now owned or hereafter acquired to and in favor of Secured Party; and

89.11.

at any time amounts paid by Secured Party under the Transaction Documents are
used to purchase Collateral, Debtor shall perform all acts that may be
necessary, and otherwise fully cooperate with Secured Party, to cause (a) any
such amounts paid by Secured Party to be disbursed directly to the sellers of
any such Collateral, (b) all certificates of title pertaining to such Collateral
(as applicable) to be properly filed and reissued to reflect Secured Party’s
Lien on such Collateral, and (c) all such reissued certificates of title to be
delivered to and held by Secured Party.

90.

Authorized Action by Secured Party. Debtor hereby irrevocably appoints Secured
Party as its attorney-in-fact (which appointment is coupled with an interest)
and agrees that Secured Party may perform (but Secured Party shall not be
obligated to and shall incur no liability to Debtor or any third party for
failure so to do) any act which Debtor is obligated by this Agreement to
perform, and to exercise such rights and powers as Debtor might exercise with
respect to the Collateral, including the right to (a) collect by legal
proceedings or otherwise and endorse, receive and receipt for all dividends,
interest, payments, proceeds and other sums and property now or hereafter
payable on or on account of the Collateral; (b) enter into any extension,
reorganization, deposit, merger, consolidation or other agreement pertaining to,
or deposit, surrender, accept, hold or apply other property in exchange for the
Collateral; (c) make any compromise or settlement, and take any action Secured
Party deems advisable, with respect to the Collateral, including without
limitation bringing a suit in Secured Party’s own name to enforce any
Intellectual Property; (d) endorse Debtor’s name on all applications, documents,
papers and instruments necessary or desirable for Secured Party in the use of
any Intellectual Property; (e) grant or issue any exclusive or non-exclusive
license under any Intellectual Property to any person or entity; (f) assign,
pledge, sell, convey or otherwise transfer title in or dispose of any
Intellectual Property to any person or entity; (g) cause the Commissioner of
Patents and Trademarks, United States Patent and Trademark Office (or as
appropriate, such equivalent agency in foreign countries) to issue any and all
patents and related rights and applications to Secured Party as the assignee of
Debtor’s entire interest therein; (h) file a copy of this Agreement with any
governmental agency, body or authority, including without limitation the United
States Patent and Trademark Office and, if applicable, the United States
Copyright Office or Library of Congress, at the sole cost and expense of Debtor;
(i) insure, process and preserve the Collateral; (j) pay any indebtedness of
Debtor relating to the Collateral; (k) execute and file UCC financing statements
and other documents, certificates, instruments and agreements with respect to
the Collateral or as otherwise required or permitted hereunder; and (l) take any
and all appropriate action and execute any and all documents and instruments
that may be necessary or useful to accomplish the purposes of this Agreement;
provided, however, that Secured Party shall not exercise any such powers granted
pursuant to clauses (a) through (g) above prior to the occurrence of an Event of
Default and shall only exercise such powers during the continuance of an Event
of Default. The powers conferred on Secured Party under this Section  are solely
to protect its interests in the Collateral and shall not impose any duty upon it
to exercise any such powers. Secured Party shall be accountable only for the
amounts that it actually receives as a result of the exercise of such powers,
and neither Secured Party nor any of its stockholders, directors, officers,
managers, employees or agents shall be responsible to Debtor for any act or
failure to act, except with respect to Secured Party’s own gross negligence or
willful misconduct. Nothing in this Section  shall be deemed an authorization
for Debtor to take any action that it is otherwise expressly prohibited from
undertaking by way of other provision of this Agreement.

91.

Default and Remedies.

91.1.

Default. Debtor shall be deemed in default under this Agreement upon the
occurrence of an Event of Default.

91.2.

Remedies. Upon the occurrence of any such Event of Default, Secured Party shall
have the rights of a secured creditor under the UCC, all rights granted by this
Agreement and by law, including, without limiting the foregoing, (a) the right
to require Debtor to assemble the Collateral and make it available to Secured
Party at a place to be designated by Secured Party, and (b) the right to take
possession of the Collateral, and for that purpose Secured Party may enter upon
premises on which the Collateral may be situated and remove the Collateral
therefrom. Debtor hereby agrees that fifteen (15) days’ notice of a public sale
of any Collateral or notice of the date after which a private sale of any
Collateral may take place is reasonable. In addition, Debtor waives any and all
rights that it may have to a judicial hearing in advance of the enforcement of
any of Secured Party’s rights and remedies hereunder, including, without
limitation, Secured Party’s right following an Event of Default to take
immediate possession of Collateral and to exercise Secured Party’s rights and
remedies with respect thereto. Secured Party may also have a receiver appointed
to take charge of all or any portion of the Collateral and to exercise all
rights of Secured Party under this Agreement. Secured Party may exercise any of
its rights under this Section  without demand or notice of any kind. The
remedies in this Agreement, including without limitation this Section , are in
addition to, not in limitation of, any other right, power, privilege, or remedy,
either in law, in equity, or otherwise, to which Secured Party may be entitled.
No failure or delay on the part of Secured party in exercising any right, power,
or remedy will operate as a waiver thereof, nor will any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right hereunder. All of Secured Party’s rights and remedies,
whether evidenced by this Agreement or by any other agreement, instrument or
document shall be cumulative and may be exercised singularly or concurrently.

91.3.

Standards for Exercising Rights and Remedies. To the extent that applicable law
imposes duties on Secured Party to exercise remedies in a commercially
reasonable manner, Debtor acknowledges and agrees that it is not commercially
unreasonable for Secured Party (a) to fail to incur expenses reasonably deemed
significant by Secured Party to prepare Collateral for disposition, (b) to fail
to obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (c) to fail to exercise collection remedies against account
debtors or other persons obligated on Collateral or to fail to remove liens or
encumbrances on or any adverse claims against Collateral, (d) to exercise
collection remedies against account debtors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other persons, whether or not in the
same business as Debtor, for expressions of interest in acquiring all or any
portion of the Collateral, (g) to hire one or more professional auctioneers to
assist in the disposition of Collateral, whether or not the Collateral is of a
specialized nature, (h) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (i) to dispose of assets in wholesale rather than retail
markets, (j) to disclaim disposition warranties, (k) to purchase insurance or
credit enhancements to insure Secured Party against risks of loss, collection or
disposition of Collateral or to provide to Secured Party a guaranteed return
from the collection or disposition of Collateral, or (l) to the extent deemed
appropriate by Secured Party, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist Secured Party
in the collection or disposition of any of the Collateral. Debtor acknowledges
that the purpose of this Section is to provide non-exhaustive indications of
what actions or omissions by Secured Party would fulfill Secured Party’s duties
under the UCC in Secured Party’s exercise of remedies against the Collateral and
that other actions or omissions by Secured Party shall not be deemed to fail to
fulfill such duties solely on account of not being indicated in this Section.
Without limitation upon the foregoing, nothing contained in this Section shall
be construed to grant any rights to Debtor or to impose any duties on Secured
Party that would not have been granted or imposed by this Agreement or by
applicable law in the absence of this Section.

91.4.

Marshalling. Secured Party shall not be required to marshal any present or
future Collateral for, or other assurances of payment of, the Obligations or to
resort to such Collateral or other assurances of payment in any particular
order, and all of its rights and remedies hereunder and in respect of such
Collateral and other assurances of payment shall be cumulative and in addition
to all other rights and remedies, however existing or arising. To the extent
that it lawfully may, Debtor hereby agrees that it will not invoke any law
relating to the marshalling of Collateral which might cause delay in or impede
the enforcement of Secured Party’s rights and remedies under this Agreement or
under any other instrument creating or evidencing any of the Obligations or
under which any of the Obligations is outstanding or by which any of the
Obligations is secured or payment thereof is otherwise assured, and, to the
extent that it lawfully may, Debtor hereby irrevocably waives the benefits of
all such laws.

91.5.

Application of Collateral Proceeds. The proceeds and/or avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by Secured Party at the
time of, or received by Secured Party after, the occurrence of an Event of
Default) shall be paid to and applied as follows:

(a)

First, to the payment of reasonable costs and expenses, including all amounts
expended to preserve the value of the Collateral, of foreclosure or suit, if
any, and of such sale and the exercise of any other rights or remedies, and of
all proper fees, expenses, liability and advances, including reasonable legal
expenses and attorneys’ fees, incurred or made hereunder by Secured Party;

(b)

Second, to the payment to Secured Party of the amount then owing or unpaid on
the Note (to be applied first to accrued interest and fees and second to
outstanding principal) and all amounts owed under any of the other Transaction
Documents or other documents included within the Obligations; and

(c)

Third, to the payment of the surplus, if any, to Debtor, its successors and
assigns, or to whosoever may be lawfully entitled to receive the same.

In the absence of final payment and satisfaction in full of all of the
Obligations, Debtor shall remain liable for any deficiency.

92.

Miscellaneous.

92.1.

Notices. Any notice required or permitted hereunder shall be given in the manner
provided in the subsection titled “Notices” in the Purchase Agreement, the terms
of which are incorporated herein by this reference.

92.2.

Non-waiver. No failure or delay on Secured Party’s part in exercising any right
hereunder shall operate as a waiver thereof or of any other right nor shall any
single or partial exercise of any such right preclude any other further exercise
thereof or of any other right.

92.3.

Amendments and Waivers. This Agreement may not be amended or modified, nor may
any of its terms be waived, except by written instruments signed by Debtor and
Secured Party. Each waiver or consent under any provision hereof shall be
effective only in the specific instances for the purpose for which given.

92.4.

Assignment. This Agreement shall be binding upon and inure to the benefit of
Secured Party and Debtor and their respective successors and assigns; provided,
however, that Debtor may not sell, assign or delegate rights and obligations
hereunder without the prior written consent of Secured Party.

92.5.

Cumulative Rights, etc. The rights, powers and remedies of Secured Party under
this Agreement shall be in addition to all rights, powers and remedies given to
Secured Party by virtue of any applicable law, rule or regulation of any
governmental authority, or the Note, all of which rights, powers, and remedies
shall be cumulative and may be exercised successively or concurrently without
impairing Secured Party’s rights hereunder. Debtor waives any right to require
Secured Party to proceed against any person or entity or to exhaust any
Collateral or to pursue any remedy in Secured Party’s power.

92.6.

Partial Invalidity. If any part of this Agreement is construed to be in
violation of any law, such part shall be modified to achieve the objective of
the parties to the fullest extent permitted and the balance of this Agreement
shall remain in full force and effect.

92.7.

Expenses. Debtor shall pay on demand all reasonable fees and expenses, including
reasonable attorneys’ fees and expenses, incurred by Secured Party in connection
with the custody, preservation or sale of, or other realization on, any of the
Collateral or the enforcement or attempt to enforce any of the Obligations which
are not performed as and when required by this Agreement.

92.8.

Entire Agreement. This Agreement and the other Transaction Documents, taken
together, constitute and contain the entire agreement of Debtor and Secured
Party with respect to this particular matter and supersede any and all prior
agreements, negotiations, correspondence, understandings and communications
between the parties, whether written or oral, respecting the subject matter
hereof.

92.9.

Governing Law; Venue. Except as otherwise specifically set forth herein, the
parties expressly agree that this Agreement shall be governed solely by the laws
of the State of Utah, without giving effect to the principles thereof regarding
the conflict of laws; provided, however, that enforcement of Secured Party’s
rights and remedies against the Collateral as provided herein will be subject to
the UCC. The provisions set forth in the Purchase Agreement to determine the
proper venue for any disputes are incorporated herein by this reference.

92.10.

Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES ANY AND
ALL RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE RELATIONSHIPS OF
THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS
TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE,
LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT IT IS
KNOWINGLY AND VOLUNTARILY WAIVING ITS RIGHT TO DEMAND TRIAL BY JURY.

92.11.

Purchase Agreement; Arbitration of Disputes. By executing this Agreement, each
party agrees to be bound by the terms, conditions and general provisions of the
Purchase Agreement and the other Transaction Documents, including without
limitation the Arbitration Provisions (as defined in the Purchase Agreement) set
forth as an exhibit to the Purchase Agreement.

92.12.

Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be an original and all of which together shall constitute one
instrument. Any electronic copy of a party’s executed counterpart will be deemed
to be an executed original.

92.13.

Time of the Essence. Time is expressly made of the essence with respect to each
and every provision of this Agreement.

[Remainder of page intentionally left blank; signature page follows]





 







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Secured Party and Debtor have caused this Agreement to be
executed as of the day and year first above written.

SECURED PARTY:




ST. GEORGE INVESTMENTS LLC




By: Fife Trading, Inc., its Manager







By:_________________________

John M. Fife, President







DEBTOR:




GLOBAL BOATWORKS HOLDINGS, INC.







By:_________________________

Name: _________________________

Title: _________________________








[Signature Page to Security Agreement]




--------------------------------------------------------------------------------










SCHEDULE A

TO SECURITY AGREEMENT




All right, title, interest, claims and demands of Debtor in and to all of
Debtor’s assets including without limitation the following property:




1.

All boats, houseboats, and other custom floating home/vessels (and all materials
and other parts used in the construction thereof for any such boats, houseboats
and custom home/vessels that are in the process of being constructed), including
without limitation the custom home/vessels to be known as the “Luxuria I” (HIN
ADX15001J516) and the “Luxuria II” (HIN not yet assigned), which are currently
under construction.




2.

All membership interests in Debtor’s wholly owned subsidiary Global Boatworks
LLC, a Florida limited liability company.  




3.

All customer accounts, insurance contracts, and clients underlying such
insurance contracts.




4.

All goods and equipment now owned or hereafter acquired, including, without
limitation, all laboratory equipment, computer equipment, office equipment,
machinery, fixtures, vehicles, and any interest in any of the foregoing, and all
attachments, accessories, accessions, replacements, substitutions, additions,
and improvements to any of the foregoing, wherever located;




5.

All inventory now owned or hereafter acquired, including, without limitation,
all merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products including such inventory as is temporarily
out of Debtor’s custody or possession or in transit and including any returns
upon any accounts or other proceeds, including insurance proceeds, resulting
from the sale or disposition of any of the foregoing and any documents of title
representing any of the above, and Debtor’s books relating to any of the
foregoing;




6.

All accounts receivable, contract rights, general intangibles, legal claims,
healthcare insurance receivables, payment intangibles and commercial tort
claims, now owned or hereafter acquired, including, without limitation, all
patents, patent rights and patent applications (including without limitation,
the inventions and improvements described and claimed therein, and (a) all
reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof, (b) all income, royalties, damages, proceeds and
payments now and hereafter due or payable under or with respect thereto,
including, without limitation, damages and payments for past or future
infringements thereof, (c) the right to sue for past, present and future
infringements thereof, and (d) all rights corresponding thereto throughout the
world), trademarks and service marks (and applications and registrations
therefor), inventions, discoveries, copyrights and mask works (and applications
and registrations therefor), trade names, trade styles, software and computer
programs including source code, trade secrets, methods, published and
unpublished works of authorship, processes, know how, drawings, specifications,
descriptions, and all memoranda, notes, and records with respect to any research
and development, goodwill, license agreements, information, any and all other
proprietary rights, franchise agreements, blueprints, drawings, purchase orders,
customer lists, route lists, infringements, claims, computer programs, computer
disks, computer tapes, literature, reports, catalogs, design rights, income tax
refunds, payments of insurance and rights to payment of any kind and whether in
tangible or intangible form or contained on magnetic media readable by machine
together with all such magnetic media, and all rights corresponding to all of
the foregoing throughout the world, now owned and existing or hereafter arising,
created or acquired;




7.

All now existing and hereafter arising accounts, contract rights, royalties,
license rights and all other forms of obligations owing to Debtor arising out of
the sale or lease of custom floating homes/vessel, the licensing of technology
or the rendering of services by Debtor (subject, in each case, to the
contractual rights of third parties to require funds received by Debtor to be
expended in a particular manner), whether or not earned by performance, and any
and all credit insurance, guaranties, and other security therefor, as well as
all merchandise returned to or reclaimed by Debtor and Debtor’s books relating
to any of the foregoing;




8.

All documents, cash, deposit accounts, letters of credit, letter of credit
rights, supporting obligations, certificates of deposit, instruments, chattel
paper, electronic chattel paper, tangible chattel paper and investment property,
including, without limitation, all securities, whether certificated or
uncertificated, security entitlements, securities accounts, commodity contracts
and commodity accounts, and all financial assets held in any securities account
or otherwise, wherever located, now owned or hereafter acquired and Debtor’s
books relating to the foregoing;




9.

All other assets, goods and personal property of Debtor, wherever located,
whether tangible or intangible, and whether now owned or hereafter acquired; and




10.

Any and all claims, rights and interests in any of the above and all
substitutions for, additions and accessions to and proceeds and products
thereof, including, without limitation, insurance, condemnation, requisition or
similar payments and the proceeds thereof.

.














 







--------------------------------------------------------------------------------










SECURITY AGREEMENT


THIS SECURITY AGREEMENT (this “Agreement”), dated as of January 5, 2017, is
executed by Global Boatworks LLC, a Florida limited liability company
(“Debtor”), in favor of St. George Investments LLC, a Utah limited liability
company (“Secured Party”).

A.

Debtor, together with Global Boatworks Holdings, Inc., a Florida corporation and
parent of Debtor, has issued to Secured Party a certain Secured Promissory Note
of even date herewith, as may be amended from time to time, in the original face
amount of $830,000.00 (the “Note”).

B.

In order to induce Secured Party to extend the credit evidenced by the Note,
Debtor has agreed to enter into this Agreement and to grant Secured Party a
security interest in the Collateral (as defined below).

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Debtor hereby agrees with Secured Party as follows:

1.

Definitions and Interpretation. When used in this Agreement, the following terms
have the following respective meanings:

“Collateral” has the meaning given to that term in Section  hereof.

“Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance in, of, or on such
property or the income therefrom, including, without limitation, the interest of
a vendor or lessor under a conditional sale agreement, capital lease or other
title retention agreement, or any agreement to provide any of the foregoing, and
the filing of any financing statement or similar instrument under the UCC or
comparable law of any jurisdiction.

“Intellectual Property” means all patents, trademarks, service marks, trade
names, copyrights, trade secrets, licenses (software or otherwise), information,
 know-how,  inventions, discoveries, published and unpublished works of
authorship, processes, any and all other proprietary rights, and all rights
corresponding to all of the foregoing throughout the world, now owned and
existing or hereafter arising, created or acquired.




“Obligations” means (a) all loans, advances, future advances, debts, liabilities
and obligations, howsoever arising, owed by Debtor to Secured Party or any
affiliate of Secured Party of every kind and description, now existing or
hereafter arising, whether created by the Note, this Agreement, that certain
Note Purchase Agreement of even date herewith, entered into by and among Debtor,
Secured Party and an affiliate of Secured Party (the “Purchase Agreement”), any
other Transaction Documents (as defined in the Purchase Agreement), any other
promissory note issued by Debtor in favor of Secured Party (or any affiliate of
Secured Party), any modification or amendment to any of the foregoing, guaranty
of payment or other contract or by a quasi-contract, tort, statute or other
operation of law, whether incurred or owed directly to Secured Party or as an
affiliate of Secured Party or acquired by Secured Party or an affiliate of
Secured Party by purchase, pledge or otherwise, (b) all costs and expenses,
including attorneys’ fees, incurred by Secured Party or any affiliate of Secured
Party in connection with the Note or in connection with the collection or
enforcement of any portion of the indebtedness, liabilities or obligations
described in the foregoing clause (a), (c) the payment of all other sums, with
interest thereon, advanced in accordance herewith to protect the security of
this Agreement, and (d) the performance of the covenants and agreements of
Debtor contained in this Agreement and all other Transaction Documents.

“Permitted Liens” means (a) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established, and (b) Liens in favor of Secured Party
under this Agreement or arising under the other Transaction Documents.

“UCC” means the Uniform Commercial Code as in effect in the state whose laws
would govern the security interest in, including without limitation the
perfection thereof, and foreclosure of the applicable Collateral.

Unless otherwise defined herein, all terms defined in the UCC have the
respective meanings given to those terms in the UCC.

2.

Grant of Security Interest. As security for the Obligations, Debtor hereby
pledges to Secured Party and grants to Secured Party a blanket security interest
in all right, title, interest, claims and demands of Debtor in and to all of
Debtor’s assets including without limitation the property described in Schedule
A hereto, and all replacements, proceeds, products, and accessions thereof
(collectively, the “Collateral”).

3.

Authorization to File Financing Statements. Debtor hereby irrevocably authorizes
Secured Party at any time and from time to time to file in any filing office in
any Uniform Commercial Code jurisdiction or other jurisdiction of Debtor or its
subsidiaries (including without limitation Florida) any financing statements or
documents having a similar effect and amendments thereto that provide any other
information required by the Uniform Commercial Code (or similar law of any
non-United States jurisdiction, if applicable) of such state or jurisdiction for
the sufficiency or filing office acceptance of any financing statement or
amendment, including whether Debtor is an organization, the type of organization
and any organization identification number issued to Debtor. Debtor agrees to
furnish any such information to Secured Party promptly upon Secured Party’s
request.

4.

General Representations and Warranties. Debtor represents and warrants to
Secured Party that (a) Debtor is the owner of the Collateral and that no other
person has any right, title, claim or interest (by way of Lien or otherwise) in,
against or to the Collateral, other than Permitted Liens, (b) upon the filing of
UCC-1 financing statements with the Florida Secretary of State, Secured Party
shall have a perfected first-position security interest in the Collateral to the
extent that a security interest in the Collateral can be perfected by such
filing, except for Permitted Liens; (c) Debtor has received at least a
reasonably equivalent value in exchange for entering into this Agreement,
including without limitation receiving a portion of the loan proceeds, and
thereby will materially benefit from the financial accommodations granted to
Debtor by Secured Party pursuant to the Transaction Documents, (d) Debtor is not
insolvent, as defined in any applicable state or federal statute, nor will
Debtor be rendered insolvent by the execution and delivery of this Agreement to
Secured Party; and (e) as such, this Agreement is a valid and binding obligation
of Debtor.

5.

Additional Covenants. Debtor hereby agrees:

5.1.

to perform all acts that may be necessary to maintain, preserve, protect and
perfect in the Collateral, the Lien granted to Secured Party therein, and the
perfection and priority of such Lien;

5.2.

to procure, execute (including endorse, as applicable), and deliver from time to
time any endorsements, assignments, financing statements, certificates of title,
and all other instruments, documents and/or writings reasonably deemed necessary
or appropriate by Secured Party to perfect, maintain and protect Secured Party’s
Lien hereunder and the priority thereof;

5.3.

to provide at least fifteen (15) days prior written notice to Secured Party of
any of the following events: (a) any changes or alterations of Debtor’s name,
(b) any changes with respect to Debtor’s address or principal place of business,
and (c) the formation of any subsidiaries of Debtor;

5.4.

upon the occurrence of an Event of Default (as defined in the Note) under the
Note and, thereafter, at Secured Party’s request, to endorse (up to the
outstanding amount under such promissory notes at the time of Secured Party’s
request), assign and deliver any promissory notes included in the Collateral to
Secured Party, accompanied by such instruments of transfer or assignment duly
executed in blank as Secured Party may from time to time specify;

5.5.

to the extent the Collateral is not delivered to Secured Party pursuant to this
Agreement, to keep the Collateral at the principal office of Debtor (unless
otherwise agreed to by Secured Party in writing), and not to relocate the
Collateral to any other locations without the prior written consent of Secured
Party;

5.6.

not to sell or otherwise dispose, or offer to sell or otherwise dispose, of the
Collateral or any interest therein (other than inventory in the ordinary course
of business);  

5.7.

not to, directly or indirectly, allow, grant or suffer to exist any Lien upon
any of the Collateral, other than Permitted Liens;

5.8.

not to grant any license or sublicense under any of its Intellectual Property,
or enter into any other agreement with respect to any of its Intellectual
Property, except in the ordinary course of Debtor’s business;

5.9.

to the extent commercially reasonable and in Debtor’s good faith business
judgment: (a) to file and prosecute diligently any patent, trademark or service
mark applications pending as of the date hereof or hereafter until all
Obligations shall have been paid in full, (b) to make application on unpatented
but patentable inventions and on trademarks and service marks, (c) to preserve
 and maintain all rights in all of its Intellectual Property, and (d) to ensure
that all of its Intellectual Property is and remains enforceable. Any and all
costs and expenses incurred in connection with each of Debtor’s obligations
under this Section  shall be borne by Debtor. Debtor shall not knowingly and
unreasonably abandon any right to file a patent, trademark or service mark
application, or abandon any pending patent application, or any other of its
Intellectual Property, without the prior written consent of Secured Party except
for Intellectual Property that Debtor determines, in the exercise of its good
faith business judgment, is not or is no longer material to its business;

5.10.

upon the request of Secured Party at any time or from time to time, and at the
sole cost and expense (including, without limitation, reasonable attorneys’
fees) of Debtor, Debtor shall take all actions and execute and deliver any and
all instruments, agreements, assignments, certificates and/or documents
reasonably required by Secured Party to collaterally assign any and all of
Debtor’s foreign patent, copyright and trademark registrations and applications
now owned or hereafter acquired to and in favor of Secured Party;

5.11.

at any time amounts paid by Secured Party under the Transaction Documents are
used to purchase Collateral, Debtor shall perform all acts that may be
necessary, and otherwise fully cooperate with Secured Party, to cause (a) any
such amounts paid by Secured Party to be disbursed directly to the sellers of
any such Collateral, (b) all certificates of title pertaining to such Collateral
(as applicable) to be properly filed and reissued to reflect Secured Party’s
Lien on such Collateral, and (c) all such reissued certificates of title to be
delivered to and held by Secured Party; and

5.12.

that it will not use lack of consideration as a defense to its performance of
its obligations under this Agreement. Secured Party may rely conclusively on the
continuing warranty, hereby made, that Debtor continues to be benefitted by
Secured Party’s extension of accommodations to Debtor, and Secured Party shall
have no duty to inquire into or confirm the receipt of any such benefits, and
this Agreement shall be effective and enforceable by Secured Party without
regard to the receipt, nature or value of any such benefits.

6.

Authorized Action by Secured Party. Debtor hereby irrevocably appoints Secured
Party as its attorney-in-fact (which appointment is coupled with an interest)
and agrees that Secured Party may perform (but Secured Party shall not be
obligated to and shall incur no liability to Debtor or any third party for
failure so to do) any act which Debtor is obligated by this Agreement to
perform, and to exercise such rights and powers as Debtor might exercise with
respect to the Collateral, including the right to (a) collect by legal
proceedings or otherwise and endorse, receive and receipt for all dividends,
interest, payments, proceeds and other sums and property now or hereafter
payable on or on account of the Collateral; (b) enter into any extension,
reorganization, deposit, merger, consolidation or other agreement pertaining to,
or deposit, surrender, accept, hold or apply other property in exchange for the
Collateral; (c) make any compromise or settlement, and take any action Secured
Party deems advisable, with respect to the Collateral, including without
limitation bringing a suit in Secured Party’s own name to enforce any
Intellectual Property; (d) endorse Debtor’s name on all applications, documents,
papers and instruments necessary or desirable for Secured Party in the use of
any Intellectual Property; (e) grant or issue any exclusive or non-exclusive
license under any Intellectual Property to any person or entity; (f) assign,
pledge, sell, convey or otherwise transfer title in or dispose of any
Intellectual Property to any person or entity; (g) cause the Commissioner of
Patents and Trademarks, United States Patent and Trademark Office (or as
appropriate, such equivalent agency in foreign countries) to issue any and all
patents and related rights and applications to Secured Party as the assignee of
Debtor’s entire interest therein; (h) file a copy of this Agreement with any
governmental agency, body or authority, including without limitation the United
States Patent and Trademark Office and, if applicable, the United States
Copyright Office or Library of Congress, at the sole cost and expense of Debtor;
(i) insure, process and preserve the Collateral; (j) pay any indebtedness of
Debtor relating to the Collateral; (k) execute and file UCC financing statements
and other documents, certificates, instruments and agreements with respect to
the Collateral or as otherwise required or permitted hereunder; and (l) take any
and all appropriate action and execute any and all documents and instruments
that may be necessary or useful to accomplish the purposes of this Agreement;
provided, however, that Secured Party shall not exercise any such powers granted
pursuant to clauses (a) through (g) above prior to the occurrence of an Event of
Default and shall only exercise such powers during the continuance of an Event
of Default. The powers conferred on Secured Party under this Section  are solely
to protect its interests in the Collateral and shall not impose any duty upon it
to exercise any such powers. Secured Party shall be accountable only for the
amounts that it actually receives as a result of the exercise of such powers,
and neither Secured Party nor any of its stockholders, directors, officers,
managers, employees or agents shall be responsible to Debtor for any act or
failure to act, except with respect to Secured Party’s own gross negligence or
willful misconduct. Nothing in this Section  shall be deemed an authorization
for Debtor to take any action that it is otherwise expressly prohibited from
undertaking by way of other provision of this Agreement.

7.

Default and Remedies.

7.1.

Default. Debtor shall be deemed in default under this Agreement upon the
occurrence of an Event of Default.

7.2.

Remedies. Upon the occurrence of any such Event of Default, Secured Party shall
have the rights of a secured creditor under the UCC, all rights granted by this
Agreement and by law, including, without limiting the foregoing, (a) the right
to require Debtor to assemble the Collateral and make it available to Secured
Party at a place to be designated by Secured Party, and (b) the right to take
possession of the Collateral, and for that purpose Secured Party may enter upon
premises on which the Collateral may be situated and remove the Collateral
therefrom. Debtor hereby agrees that fifteen (15) days’ notice of a public sale
of any Collateral or notice of the date after which a private sale of any
Collateral may take place is reasonable. In addition, Debtor waives any and all
rights that it may have to a judicial hearing in advance of the enforcement of
any of Secured Party’s rights and remedies hereunder, including, without
limitation, Secured Party’s right following an Event of Default to take
immediate possession of Collateral and to exercise Secured Party’s rights and
remedies with respect thereto. Secured Party may also have a receiver appointed
to take charge of all or any portion of the Collateral and to exercise all
rights of Secured Party under this Agreement. Secured Party may exercise any of
its rights under this Section  without demand or notice of any kind. The
remedies in this Agreement, including without limitation this Section , are in
addition to, not in limitation of, any other right, power, privilege, or remedy,
either in law, in equity, or otherwise, to which Secured Party may be entitled.
No failure or delay on the part of Secured party in exercising any right, power,
or remedy will operate as a waiver thereof, nor will any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right hereunder. All of Secured Party’s rights and remedies,
whether evidenced by this Agreement or by any other agreement, instrument or
document shall be cumulative and may be exercised singularly or concurrently.

7.3.

Standards for Exercising Rights and Remedies. To the extent that applicable law
imposes duties on Secured Party to exercise remedies in a commercially
reasonable manner, Debtor acknowledges and agrees that it is not commercially
unreasonable for Secured Party (a) to fail to incur expenses reasonably deemed
significant by Secured Party to prepare Collateral for disposition, (b) to fail
to obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (c) to fail to exercise collection remedies against account
debtors or other persons obligated on Collateral or to fail to remove liens or
encumbrances on or any adverse claims against Collateral, (d) to exercise
collection remedies against account debtors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other persons, whether or not in the
same business as Debtor, for expressions of interest in acquiring all or any
portion of the Collateral, (g) to hire one or more professional auctioneers to
assist in the disposition of Collateral, whether or not the Collateral is of a
specialized nature, (h) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (i) to dispose of assets in wholesale rather than retail
markets, (j) to disclaim disposition warranties, (k) to purchase insurance or
credit enhancements to insure Secured Party against risks of loss, collection or
disposition of Collateral or to provide to Secured Party a guaranteed return
from the collection or disposition of Collateral, or (l) to the extent deemed
appropriate by Secured Party, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist Secured Party
in the collection or disposition of any of the Collateral. Debtor acknowledges
that the purpose of this Section is to provide non-exhaustive indications of
what actions or omissions by Secured Party would fulfill Secured Party’s duties
under the UCC in Secured Party’s exercise of remedies against the Collateral and
that other actions or omissions by Secured Party shall not be deemed to fail to
fulfill such duties solely on account of not being indicated in this Section.
Without limitation upon the foregoing, nothing contained in this Section shall
be construed to grant any rights to Debtor or to impose any duties on Secured
Party that would not have been granted or imposed by this Agreement or by
applicable law in the absence of this Section.

7.4.

Marshalling. Secured Party shall not be required to marshal any present or
future Collateral for, or other assurances of payment of, the Obligations or to
resort to such Collateral or other assurances of payment in any particular
order, and all of its rights and remedies hereunder and in respect of such
Collateral and other assurances of payment shall be cumulative and in addition
to all other rights and remedies, however existing or arising. To the extent
that it lawfully may, Debtor hereby agrees that it will not invoke any law
relating to the marshalling of Collateral which might cause delay in or impede
the enforcement of Secured Party’s rights and remedies under this Agreement or
under any other instrument creating or evidencing any of the Obligations or
under which any of the Obligations is outstanding or by which any of the
Obligations is secured or payment thereof is otherwise assured, and, to the
extent that it lawfully may, Debtor hereby irrevocably waives the benefits of
all such laws.

7.5.

Application of Collateral Proceeds. The proceeds and/or avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by Secured Party at the
time of, or received by Secured Party after, the occurrence of an Event of
Default) shall be paid to and applied as follows:

(a)

First, to the payment of reasonable costs and expenses, including all amounts
expended to preserve the value of the Collateral, of foreclosure or suit, if
any, and of such sale and the exercise of any other rights or remedies, and of
all proper fees, expenses, liability and advances, including reasonable legal
expenses and attorneys’ fees, incurred or made hereunder by Secured Party;

(b)

Second, to the payment to Secured Party of the amount then owing or unpaid on
the Note (to be applied first to accrued interest and fees and second to
outstanding principal) and all amounts owed under any of the other Transaction
Documents or other documents included within the Obligations; and

(c)

Third, to the payment of the surplus, if any, to Debtor, its successors and
assigns, or to whosoever may be lawfully entitled to receive the same.

In the absence of final payment and satisfaction in full of all of the
Obligations, Debtor shall remain liable for any deficiency.

8.

Miscellaneous.

8.1.

Notices. Any notice required or permitted hereunder shall be given in the manner
provided in the subsection titled “Notices” in the Purchase Agreement, the terms
of which are incorporated herein by this reference.

8.2.

Non-waiver. No failure or delay on Secured Party’s part in exercising any right
hereunder shall operate as a waiver thereof or of any other right nor shall any
single or partial exercise of any such right preclude any other further exercise
thereof or of any other right.

8.3.

Amendments and Waivers. This Agreement may not be amended or modified, nor may
any of its terms be waived, except by written instruments signed by Debtor and
Secured Party. Each waiver or consent under any provision hereof shall be
effective only in the specific instances for the purpose for which given.

8.4.

Assignment. This Agreement shall be binding upon and inure to the benefit of
Secured Party and Debtor and their respective successors and assigns; provided,
however, that Debtor may not sell, assign or delegate rights and obligations
hereunder without the prior written consent of Secured Party.

8.5.

Cumulative Rights, etc. The rights, powers and remedies of Secured Party under
this Agreement shall be in addition to all rights, powers and remedies given to
Secured Party by virtue of any applicable law, rule or regulation of any
governmental authority, or the Note, all of which rights, powers, and remedies
shall be cumulative and may be exercised successively or concurrently without
impairing Secured Party’s rights hereunder. Debtor waives any right to require
Secured Party to proceed against any person or entity or to exhaust any
Collateral or to pursue any remedy in Secured Party’s power.

8.6.

Partial Invalidity. If any part of this Agreement is construed to be in
violation of any law, such part shall be modified to achieve the objective of
the parties to the fullest extent permitted and the balance of this Agreement
shall remain in full force and effect.

8.7.

Expenses. Debtor shall pay on demand all reasonable fees and expenses, including
reasonable attorneys’ fees and expenses, incurred by Secured Party in connection
with the custody, preservation or sale of, or other realization on, any of the
Collateral or the enforcement or attempt to enforce any of the Obligations which
are not performed as and when required by this Agreement.

8.8.

Entire Agreement. This Agreement and the other Transaction Documents, taken
together, constitute and contain the entire agreement of Debtor and Secured
Party with respect to this particular matter and supersede any and all prior
agreements, negotiations, correspondence, understandings and communications
between the parties, whether written or oral, respecting the subject matter
hereof.

8.9.

Governing Law; Venue. Except as otherwise specifically set forth herein, the
parties expressly agree that this Agreement shall be governed solely by the laws
of the State of Utah, without giving effect to the principles thereof regarding
the conflict of laws; provided, however, that enforcement of Secured Party’s
rights and remedies against the Collateral as provided herein will be subject to
the UCC. The provisions set forth in the Purchase Agreement to determine the
proper venue for any disputes are incorporated herein by this reference.

8.10.

Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES ANY AND
ALL RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE RELATIONSHIPS OF
THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS
TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE,
LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT IT IS
KNOWINGLY AND VOLUNTARILY WAIVING ITS RIGHT TO DEMAND TRIAL BY JURY.

8.11.

Purchase Agreement; Arbitration of Disputes. By executing this Agreement, each
party agrees to be bound by the terms, conditions and general provisions of the
Purchase Agreement and the other Transaction Documents, including without
limitation the Arbitration Provisions (as defined in the Purchase Agreement) set
forth as an exhibit to the Purchase Agreement.

8.12.

Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be an original and all of which together shall constitute one
instrument. Any electronic copy of a party’s executed counterpart will be deemed
to be an executed original.

8.13.

Time of the Essence. Time is expressly made of the essence with respect to each
and every provision of this Agreement.

[Remainder of page intentionally left blank; signature page follows]





 







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Secured Party and Debtor have caused this Agreement to be
executed as of the day and year first above written.

SECURED PARTY:




ST. GEORGE INVESTMENTS LLC




By: Fife Trading, Inc., its Manager







By:_________________________

John M. Fife, President







DEBTOR:




GLOBAL BOATWORKS LLC







By:_________________________

Name: _________________________

Title: _________________________








[Signature Page to Security Agreement]




--------------------------------------------------------------------------------










SCHEDULE A

TO SECURITY AGREEMENT




All right, title, interest, claims and demands of Debtor in and to all of
Debtor’s assets including without limitation the following property:




1.

All boats, houseboats, and other custom floating home/vessels (and all materials
and other parts used in the construction thereof for any such boats, houseboats
and custom home/vessels that are in the process of being constructed), including
without limitation the custom home/vessels to be known as the “Luxuria I” (HIN
ADX15001J516) and the “Luxuria II” (HIN not yet assigned), which are currently
under construction.




2.

All customer accounts, insurance contracts, and clients underlying such
insurance contracts.




3.

All goods and equipment now owned or hereafter acquired, including, without
limitation, all laboratory equipment, computer equipment, office equipment,
machinery, fixtures, vehicles, and any interest in any of the foregoing, and all
attachments, accessories, accessions, replacements, substitutions, additions,
and improvements to any of the foregoing, wherever located;




4.

All inventory now owned or hereafter acquired, including, without limitation,
all merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products including such inventory as is temporarily
out of Debtor’s custody or possession or in transit and including any returns
upon any accounts or other proceeds, including insurance proceeds, resulting
from the sale or disposition of any of the foregoing and any documents of title
representing any of the above, and Debtor’s books relating to any of the
foregoing;




5.

All accounts receivable, contract rights, general intangibles, legal claims,
healthcare insurance receivables, payment intangibles and commercial tort
claims, now owned or hereafter acquired, including, without limitation, all
patents, patent rights and patent applications (including without limitation,
the inventions and improvements described and claimed therein, and (a) all
reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof, (b) all income, royalties, damages, proceeds and
payments now and hereafter due or payable under or with respect thereto,
including, without limitation, damages and payments for past or future
infringements thereof, (c) the right to sue for past, present and future
infringements thereof, and (d) all rights corresponding thereto throughout the
world), trademarks and service marks (and applications and registrations
therefor), inventions, discoveries, copyrights and mask works (and applications
and registrations therefor), trade names, trade styles, software and computer
programs including source code, trade secrets, methods, published and
unpublished works of authorship, processes, know how, drawings, specifications,
descriptions, and all memoranda, notes, and records with respect to any research
and development, goodwill, license agreements, information, any and all other
proprietary rights, franchise agreements, blueprints, drawings, purchase orders,
customer lists, route lists, infringements, claims, computer programs, computer
disks, computer tapes, literature, reports, catalogs, design rights, income tax
refunds, payments of insurance and rights to payment of any kind and whether in
tangible or intangible form or contained on magnetic media readable by machine
together with all such magnetic media, and all rights corresponding to all of
the foregoing throughout the world, now owned and existing or hereafter arising,
created or acquired;




6.

All now existing and hereafter arising accounts, contract rights, royalties,
license rights and all other forms of obligations owing to Debtor arising out of
the sale or lease of floating custom homes/vessels, the licensing of technology
or the rendering of services by Debtor (subject, in each case, to the
contractual rights of third parties to require funds received by Debtor to be
expended in a particular manner), whether or not earned by performance, and any
and all credit insurance, guaranties, and other security therefor, as well as
all merchandise returned to or reclaimed by Debtor and Debtor’s books relating
to any of the foregoing;




7.

All documents, cash, deposit accounts, letters of credit, letter of credit
rights, supporting obligations, certificates of deposit, instruments, chattel
paper, electronic chattel paper, tangible chattel paper and investment property,
including, without limitation, all securities, whether certificated or
uncertificated, security entitlements, securities accounts, commodity contracts
and commodity accounts, and all financial assets held in any securities account
or otherwise, wherever located, now owned or hereafter acquired and Debtor’s
books relating to the foregoing;




8.

All other assets, goods and personal property of Debtor, wherever located,
whether tangible or intangible, and whether now owned or hereafter acquired; and




9.

Any and all claims, rights and interests in any of the above and all
substitutions for, additions and accessions to and proceeds and products
thereof, including, without limitation, insurance, condemnation, requisition or
similar payments and the proceeds thereof.

.














 




--------------------------------------------------------------------------------










GUARANTY




THIS GUARANTY, made effective as of January 5, 2017, is given by Robert Rowe, an
individual (“Guarantor”), for the benefit of St. George Investments LLC, a Utah
limited liability company, and its successors, transferees, and assigns
(collectively “Investor”).




PURPOSE




A.

Global Boatworks Holdings, Inc., a Florida corporation (the “Company”), and
Global Boatworks LLC, a Florida limited liability company (“Boatworks”, and
together with Company, “Borrower”), have issued to Investor that certain Secured
Promissory Note of even date herewith in the original face amount of $830,000.00
(the “Note”).




B.

Guarantor is the Chief Executive Officer and a significant stockholder of the
Company and the Manager of Boatworks and will materially benefit from the credit
evidenced by the Note and other financial accommodations granted to Borrower
pursuant to the Note.




C.

Investor agreed to provide the financing to Borrower evidenced by the Note only
upon the inducement and representation of Guarantor that Guarantor would
guaranty certain indebtedness, liabilities and obligations of Borrower owed to
Investor under the Note and all the other Transaction Documents (as defined in
the Note), as provided herein.




NOW, THEREFORE, in consideration of $10.00 and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in order to induce Investor to enter into the Transaction Documents and provide
the financing contemplated therein, Guarantor hereby agrees for the benefit of
Investor as follows:




GUARANTY




1.

Indebtedness Guaranteed.  Guarantor hereby absolutely and unconditionally
guarantees the prompt payment in full of the Obligations (as defined below), as
and when the same (including without limitation portions thereof) become due and
payable. Guarantor acknowledges that the amount of the Obligations may exceed
the principal amount of the Note. Guarantor further acknowledges that the
foregoing guaranty is made for the timely payment and performance of each of the
Obligations and is not merely a guaranty of collection.  For purposes of this
Agreement, “Obligations” means (a) all loans, advances, debts, liabilities and
obligations, howsoever arising, whether documented or undocumented, owed by
Borrower to Investor or any affiliate of Investor of every kind and description,
now existing or hereafter arising, whether created by the Note, the Purchase
Agreement (as defined in the Note), any other Transaction Documents, any
modification or amendment to any of the foregoing, guaranty of payment or other
contract or by a quasi-contract, tort, statute or other operation of law,
whether incurred or owed directly to Investor or an affiliate of Investor or
acquired by Investor or an affiliate of Investor by purchase, pledge or
otherwise, (b) all costs and expenses, including attorneys’ fees, incurred by
Investor or any affiliate of Investor in connection with the Note or in
connection with the collection or enforcement of any portion of the
indebtedness, liabilities or obligations described in the foregoing clause (a),
and (c) the performance of the covenants and agreements of Borrower contained in
the Note and the other Transaction Documents.




2.

Representations and Warranties. Guarantor hereby represents and warrants to
Investor that:




(a)

Guarantor is an individual that is over 21 years of age and has the legal
capacity to execute, deliver and perform his obligations set forth in this
Guaranty.  




(b)

This Guaranty constitutes Guarantor’s legal, valid and binding obligation
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).




(c)

The execution, delivery and performance of this Guaranty will not (i) violate
any provision of any law, statute, rule or regulation or any order, writ,
judgment, injunction, decree, determination or award of any court, governmental
agency or arbitrator presently in effect having applicability to Guarantor, or
(ii) result in a breach of or constitute a default under any indenture, loan or
credit agreement or any other agreement, lease or instrument to which Guarantor
is a party or by which he or any of his properties may be bound or result in the
creation of any lien thereunder.  Guarantor is not in default under or in
violation of any such law, statute, rule or regulation, order, writ, judgment,
injunction, decree, determination or award or any such indenture, loan or credit
agreement or other agreement, lease or instrument in any case in which the
consequences of such default or violation could have a material adverse effect
on his properties, assets or condition (financial or otherwise).




(d)

No order, consent, approval, license, authorization or validation of, or filing,
recording or registration with, or exemption by, any governmental or public body
or authority is required on Guarantor’s part to authorize, or is required in
connection with the execution, delivery and performance of, or the legality,
validity, binding effect or enforceability of, this Guaranty.




(e)

There are no actions, suits or proceedings pending or, to Guarantor’s knowledge,
threatened against or affecting Guarantor or any of his properties before any
court or arbitrator, or any governmental department, board, agency or other
instrumentality which, if determined adversely to Guarantor, would have a
material adverse effect on his business, operations, property or condition
(financial or otherwise) or on his ability to perform his obligations hereunder.




(f)

(i) This Guaranty is not given with actual intent to hinder, delay or defraud
any entity to which Guarantor is, or will become on or after the date of this
Guaranty, indebted, (ii) Guarantor has received at least a reasonably equivalent
value in exchange for the giving of this Guaranty, (iii) Guarantor is not
insolvent, as defined in any applicable state or federal statute, nor will
Guarantor be rendered insolvent by the execution and delivery of this Guaranty
to Investor, and (iv) Guarantor does not intend to incur debts that will be
beyond Guarantor’s ability to pay as such debts become due.




(g)  

Guarantor has examined or has had the full opportunity to examine the Note and
all the other Transaction Documents, all the terms of which are acceptable to
Guarantor.




(h)  

This Guaranty is given in consideration of Investor entering into the
Transaction Documents and providing financing thereunder.




(i)

Guarantor is the Chief Executive Officer and a significant stockholder of the
Company (whether directly or indirectly), and thereby will materially benefit
from the financial accommodations granted to the Company by Investor pursuant to
the Transaction Documents.  Guarantor is the Manager of Boatworks, which is a
wholly owned subsidiary of the Company, and thus Guarantor will also benefit
from the financial accommodations granted to Boatworks by Investor pursuant to
the Transaction Documents. Investor may rely conclusively on the continuing
warranty, hereby made, that Guarantor continues to be benefitted by Investor’s
extension of credit accommodations to Borrower and Investor shall have no duty
to inquire into or confirm the receipt of any such benefits, and this Guaranty
shall be effective and enforceable by Investor without regard to the receipt,
nature or value of any such benefits.




3.

Alteration of Obligations.  In such manner, upon such terms and at such times as
Investor and Borrower deem best and without notice to Guarantor, Investor and
Borrower may alter, compromise, accelerate, extend, renew or change the time or
manner for the payment of any Obligation, increase or reduce the rate of
interest on the Note, release Borrower, as to all or any portion of the
Obligations, release, substitute or add any one or more guarantors or endorsers,
accept additional or substituted security therefor, or release or subordinate
any security therefor.  No exercise or non-exercise by Investor of any right
available to Investor, no dealing by Investor with Guarantor or any other
guarantor, endorser of the note or any other person, and no change, impairment
or release of all or a portion of the obligations of Borrower under any of the
Transaction Documents or suspension of any right or remedy of Investor against
any person, including, without limitation, Borrower and any other such
guarantor, endorser or other person, shall in any way affect any of the
obligations of Guarantor hereunder or any security furnished by Guarantor or
give Guarantor any recourse against Investor.  Guarantor acknowledges that his
obligations hereunder are independent of the obligations of Borrower.




4.

Waiver.  To the extent permitted by law, Guarantor hereby waives and
relinquishes all rights and remedies accorded by applicable law to guarantors
and agrees not to assert or take advantage of any such rights or remedies,
including (without limitation) (a) any right to require Investor to proceed
against the Company, Boatworks or any other person or to pursue any other remedy
in Investor’s power before proceeding against Guarantor; (b) any defense that
may arise by reason of the incapacity, lack of authority, death or disability of
any other person or persons or the failure of Investor to file or enforce a
claim against the estate (in administration, bankruptcy or any other proceeding)
of any other person or persons; (c) demand, protest and notice of any kind,
including, without limitation, notice of the existence, creation or incurring of
any new or additional indebtedness, liability or obligation or of any action or
non-action on the part of Borrower, Investor, any endorser or creditor of
Borrower or Guarantor or on the part of any other person whomsoever under this
or any other instrument in connection with any obligation or liability or
evidence of indebtedness held by Investor as collateral or in connection with
any Obligation hereby guaranteed; (d) any defense based upon an election of
remedies by Investor which may destroy or otherwise impair the subrogation
rights of Guarantor or the right of Guarantor to proceed against Borrower for
reimbursement, or both; (e) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (f) any duty
on the part of Investor to disclose to Guarantor any facts Investor may now or
hereafter know about Borrower, regardless of whether Investor has reason to
believe that any such facts materially increase the risk beyond that which
Guarantor intends to assume or has reason to believe that such facts are unknown
to Guarantor or has a reasonable opportunity to communicate such facts to
Guarantor, since Guarantor acknowledges that it is fully responsible for being
and keeping informed of the financial condition of Borrower and of all
circumstances bearing on the risk of non-payment of any Obligation; (g) any
defense arising because of Investor’s election, in any proceeding instituted
under the Federal Bankruptcy Code, of the application of Section 1111(b)(2) of
the Federal Bankruptcy Code; (h) any defense based on any borrowing or grant of
a security interest under Section 364 of the Federal Bankruptcy Code; (i) any
claim, right or remedy which Guarantor may now have or hereafter acquire against
Borrower that arises hereunder and/or from the performance by Guarantor
hereunder, including, without limitation, any claim, right or remedy of Investor
against Borrower or any security which Investor now has or hereafter acquires,
whether or not such claim, right or remedy arises in equity, under contract, by
statute, under common law or otherwise; and (j) any obligation of Investor to
pursue any other guarantor or any other person, or to foreclose on any
collateral.




5.

Bankruptcy.  So long as any Obligation shall be owing to Investor, Guarantor
shall not, without the prior written consent of Investor, commence, or join with
any other person in commencing, any bankruptcy, reorganization, or insolvency
proceeding against Borrower.  The obligations of Guarantor under this Guaranty
shall not be altered, limited or affected by any proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of Borrower, or by any defense which Borrower may
have by reason of any order, decree or decision of any court or administrative
body resulting from any such proceeding.




6.

Claims in Bankruptcy.  Guarantor shall file in any bankruptcy or other
proceeding in which the filing of claims is required or permitted by law all
claims that Guarantor may have against Borrower relating to any indebtedness,
liability or obligation of Borrower owed to Guarantor and will assign to
Investor all rights of Guarantor thereunder.  If Guarantor does not file any
such claim, Investor, as attorney-in-fact for Guarantor, is hereby authorized to
do so in the name of Guarantor or, in Investor’s discretion, to assign the claim
to a nominee and to cause proof of claim to be filed in the name of Investor’s
nominee.  The foregoing power of attorney is coupled with an interest and cannot
be revoked.  Investor or Investor’s nominee shall have the sole right to accept
or reject any plan proposed in such proceeding and to take any other action that
a party filing a claim is entitled to do.  In all such cases, whether in
administration, bankruptcy or otherwise, the person or persons authorized to pay
such claim shall pay to Investor the amount payable on such claim and, to the
full extent necessary for that purpose, Guarantor hereby assigns to Investor all
of Guarantor’s rights to any such payments or distributions to which Guarantor
would otherwise be entitled; provided, however, that Guarantor’s obligations
hereunder shall not be deemed satisfied except to the extent that Investor
receives cash by reason of any such payment or distribution.  If Investor
receives anything hereunder other than cash, the same shall be held as
collateral for amounts due under this Guaranty.  If at any time the holder of
the Note is required to refund to Borrower any payments made by Borrower under
the Note because such payments have been held by a bankruptcy court having
jurisdiction over Borrower to constitute a preference under any bankruptcy,
insolvency or similar law then in effect, or for any other reason, then in
addition to Guarantor’s other obligation under this Guaranty, Guarantor shall
reimburse the holder in the aggregate amount of such refund payments.




7.

Costs and Attorneys’ Fees.  If Borrower or Guarantor fails to pay all or any
portion of any Obligation, or Guarantor otherwise breaches any provision hereof
or otherwise defaults hereunder, Guarantor shall pay all such expenses and
actual attorneys’ fees incurred by Investor in connection with the enforcement
of any obligations of Guarantor hereunder, including, without limitation, any
attorneys’ fees incurred in any negotiation, alternative dispute resolution
proceeding subsequently agreed to by the parties, if any, litigation, or
bankruptcy proceeding or any appeals from any of such proceedings.




8.

Cumulative Rights.  The amount of Guarantor’s liability and all rights, powers
and remedies of Investor hereunder and under any other agreement now or at any
time hereafter in force between Investor and Guarantor, including, without
limitation, any other guaranty executed by Guarantor relating to any
indebtedness, liability or obligation of Borrower owed to Investor, shall be
cumulative and not alternative and such rights, powers and remedies shall be in
addition to all rights, powers and remedies given to Investor by law.  This
Guaranty is in addition to and exclusive of the guaranty of any other guarantor
of any indebtedness, liability or obligation of Borrower owed to Investor.  




9.

Independent Obligations. The obligations of Guarantor hereunder are independent
of the obligations of Borrower and, to the extent permitted by law, in the event
of any breach or default hereunder, a separate action or actions may be brought
and prosecuted against Guarantor whether or not Borrower is joined therein or a
separate action or actions are brought against Borrower.  Investor may maintain
successive actions for other breaches or defaults.  Investor’s rights hereunder
shall not be exhausted by Investor’s exercise of any of Investor’s rights or
remedies or by any such action or by any number of successive actions until and
unless all Obligations have been paid and fully performed.




10.

Severability.  If any part of this Guaranty is construed to be in violation of
any law, such part shall be modified to achieve the objective of the parties to
the fullest extent permitted and the balance of this Guaranty shall remain in
full force and effect.




11.

Successors and Assigns.  This Guaranty shall inure to the benefit of Investor,
Investor’s successors and assigns, including the assignees of any Obligation,
and shall bind the heirs, executors, administrators, personal representatives,
successors and assigns of Guarantor.  This Guaranty may be assigned by Investor
with respect to all or any portion of the Obligations, and when so assigned,
Guarantor shall be liable to the assignees under this Guaranty without in any
manner affecting the liability of Guarantor hereunder with respect to any
Obligations retained by Investor.




12.

Notices.  Whenever Guarantor or Investor shall desire to give or serve any
notice, demand, request or other communication with respect to this Guaranty,
each such notice shall be given in writing (unless otherwise specified herein)
and shall be deemed effectively given on the earliest of:




(a)

the date delivered, if delivered by personal delivery as against written receipt
therefor or by email to an executive officer, or by confirmed facsimile,

(b)

the fifth Trading Day (as defined in the Note) after deposit, postage prepaid,
in the United States Postal Service by registered or certified mail, or

(c)

the third Trading Day after mailing by domestic or international express
courier, with delivery costs and fees prepaid,

in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) calendar days’ advance written notice similarly given to each of the
other parties hereto):




If to Guarantor:




Robert Rowe

2637 Atlantic Blvd. #134

Pompano Beach, Florida 33062




If to Investor:




St. George Investments LLC

Attn: John M. Fife

303 East Wacker Drive, Suite 1040

Chicago, Illinois  60601




with a copy to (which shall not constitute notice):




Hansen Black Anderson Ashcraft PLLC

Attn: Jonathan K. Hansen

3051 West Maple Loop Drive, Suite 325

Lehi, Utah 84043

Telephone: 801.922.5000




13.

Application of Payments or Recoveries.  With or without notice to Guarantor,
Investor, in Investor’s sole discretion and at any time and from time to time
and in such manner and upon such terms as Investor deems fit, may (a) apply any
or all payments or recoveries from Borrower or from any other guarantor or
endorser under any other instrument or realized from any security, in such
manner and order of priority as Investor may determine, to any indebtedness,
liability or obligation of Borrower owed to Investor, whether or not such
indebtedness, liability or obligation is guaranteed hereby or is otherwise
secured or is due at the time of such application; and (b) refund to Borrower
any payment received by Investor in connection with any Obligation and payment
of the amount refunded shall be fully guaranteed hereby.




14.

Setoff.  Investor shall have a right of setoff against all monies, securities
and other property of Guarantor now or hereafter in the possession of, or on
deposit with, Investor (if any), whether held in a general or special account or
deposit, or for safekeeping or otherwise. Such right is in addition to any right
of setoff Investor may have by law.  All rights of setoff may be exercised
without notice or demand to Guarantor.  No right of setoff shall be deemed to
have been waived by any act or conduct on the part of Investor, or by any
neglect to exercise such right of setoff, or by any delay in doing so.  Every
right of setoff shall continue in full force and effect until specifically
waived or released by an instrument in writing executed by Investor.




15.

Financial Statements.  Guarantor hereby represents and warrants that the most
recent financial statements of Company and Guarantor heretofore delivered to
Investor, if any, are true and correct in all material respects, have been
prepared in accordance with generally accepted accounting practices consistently
applied and fairly present the financial condition of Company and Guarantor as
of the respective dates thereof and for the period(s) covered thereby, and no
material adverse change has occurred in the financial condition or prospects of
Company or Guarantor since the respective dates thereof.




16.

Affirmative Covenants. Until each of Company’s other obligations to Investor
under the Note shall have been paid in full, unless Investor shall otherwise
consent in writing:




A.1.

Guarantor shall furnish to Investor such information regarding the financial
condition of Guarantor and Company as Investor may reasonably request.




A.2.

Guarantor will file all tax returns and reports which are required by law to be
filed by him or her and will pay before they become delinquent, all taxes,
assessments and governmental charges and levies imposed upon it or its property
and all claims or demands of any kind which, if unpaid, might result in the
creation of a lien or other encumbrance upon his or her property. Upon
Investor’s request, Guarantor shall provide Investor with copies of the federal
and state tax returns for Guarantor.




A.1.

Guarantor will give prompt written notice to Investor of the commencement of any
action, suit or proceeding affecting Guarantor.




A.1.

Guarantor will not sell, mortgage, pledge or otherwise transfer any material
portion of his real or personal property, business or other assets without
having first obtained Investor’s prior written consent.




A.2.

Guarantor shall not become insolvent or fail to pay his or her debts and
liabilities as the same shall become due.




A.3.

Guarantor will take no action with an actual intent to hinder, delay or defraud
any present or future creditors of Company or Guarantor, including Investor.  




A.1.

Guarantor shall not incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than the Note.




A.1.

Guarantor shall not make any payment upon any outstanding indebtedness which is
or may become subordinated to the obligations or indebtedness owed to Investor.




A.2.

Guarantor will comply in all material respects with all laws, rules and
regulations to which he or she may be subject.




A.3.

Guarantor will not permit his or her tangible net worth, as determined by
generally accepted accounting principles, to be less than his or her tangible
net worth as of the date of this Guaranty.




A.4.

Guarantor covenants and agrees not to assign any of his or her assets to an
asset protection trust or any other trust or entity without Lender’s prior
written consent and agrees that any transfer in contravention of such covenant
shall be null and void ab initio.




17.

Miscellaneous.




17.1  

Governing Law and Venue.  This Guaranty shall be governed by and interpreted in
accordance with the laws of the State of Utah for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws.  Each of the parties consents to the exclusive
personal jurisdiction of the federal courts whose districts encompass any part
of Salt Lake County or the state courts of the State of Utah sitting in Salt
Lake County in connection with any dispute arising under this Guaranty, and
hereby waives, to the maximum extent permitted by law, any objection, including
any objection based on forum non conveniens, to the bringing of any such
proceeding in such jurisdictions or to any claim that such venue of the suit,
action or proceeding is improper. Nothing in this subsection shall affect or
limit any right to serve process in any other manner permitted by law.




17.2

Entire Agreement.  Except as provided in any other written agreement now or at
any time hereafter in force between Investor and Guarantor, this Guaranty shall
constitute the entire agreement of Guarantor with Investor with respect to the
subject matter hereof, and no representation, understanding, promise or
condition concerning the subject matter hereof shall be binding upon Investor
unless expressed herein.




17.3

Construction.  When the context and construction so require, all words used in
the singular herein shall be deemed to have been used in the plural and the
masculine shall include the feminine and neuter and vice versa.  The word
“person” as used herein shall include any individual, company, firm,
association, partnership, corporation, trust or other legal entity of any kind
whatsoever.  The headings of this Guaranty are inserted for convenience only and
shall have no effect upon the construction or interpretation hereof.




17.4

Waiver.  No provision of this Guaranty or right granted to Investor hereunder
can be waived in whole or in part nor can Guarantor be released from Guarantor’s
obligations hereunder except by a writing duly executed by an authorized officer
of Investor.




17.5

No Subrogation.  Until all indebtedness, liabilities and obligations of Borrower
owed to Investor have been paid in full, Guarantor shall not have any right of
subrogation.




17.6

Survival.  All representations and warranties contained in this Guaranty shall
survive the execution, delivery and performance of this Guaranty and the
creation and payment of the Obligations.




17.7

Purchase Agreement; Arbitration of Disputes. By executing this Agreement,
Guarantor agrees to be bound by the terms, conditions and general provisions of
the Purchase Agreement and the other Transaction Documents, including without
limitation the Arbitration Provisions (as defined in the Purchase Agreement) set
forth as an exhibit to the Purchase Agreement.




17.8

Waiver of Jury Trial. GUARANTOR HEREBY WAIVES HIS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. GUARANTOR
REPRESENTS THAT HE HAS REVIEWED THIS WAIVER AND KNOWINGLY AND VOLUNTARILY WAIVES
HIS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS GUARANTY MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.




[Remainder of page intentionally left blank; signature page to follow]





18




--------------------------------------------------------------------------------













IN WITNESS WHEREOF, Guarantor has executed this Guaranty to be effective as of
the date first set forth above.







GUARANTOR:













_________________________

Robert Rowe

















19 | Page







--------------------------------------------------------------------------------













GLOBAL BOATWORKS HOLDINGS, INC.

OFFICER’S CERTIFICATE







The undersigned, Robert Rowe, Chief Executive Officer of Global Boatworks
Holdings, Inc., a Florida corporation (“Company”), in connection with the
issuance of that certain Secured Promissory Note issued by Company and an
affiliate of Company on January 5, 2017 (the “Note”) in the original principal
amount of $830,000.00 in favor of St. George Investments LLC, a Utah limited
liability company (“Investor”), pursuant to that certain Note Purchase Agreement
dated January 5, 2017 between Investor and Company (the “Purchase Agreement”),
personally and in his capacity as an officer of Company, hereby represents,
warrants and certifies that:




1.

He is the duly appointed Chief Executive Officer of Company.




2.

As of the date hereof, Company has no Variable Security Holders (as defined in
the Purchase Agreement).  




3.

He agrees to cause Company to comply with the covenants found in Sections 4(v),
(vi), and (vii) of the Purchase Agreement.




4.

He acknowledges that his execution and issuance of this Officer’s Certificate to
Investor is a material inducement to Investor’s agreement to purchase the Note
on the terms set forth in the Purchase Agreement and that but for his execution
and issuance of this Officer’s Certificate, Investor would not have purchased
the Note from Company.




IN WITNESS WHEREOF, the undersigned, personally and in his capacity as an
officer of Company, has executed this Officer’s Certificate as of January 5,
2017.







_________________________________

Robert Rowe

















20 | Page







--------------------------------------------------------------------------------










GLOBAL BOATWORKS HOLDINGS, INC.

SECRETARY’S CERTIFICATE




I, ____________________, hereby certify that I am the duly elected, qualified
and acting Secretary of Global Boatworks Holdings, Inc., a Florida corporation
(“Company”), and I am authorized to execute this Secretary’s Certificate (this
“Certificate”) on behalf of Company. This Certificate is delivered in connection
with that certain Note Purchase Agreement dated January 5, 2017 (the “Purchase
Agreement”), by and among Company, Global Boatworks LLC, a Florida limited
liability company and subsidiary of Company, and St. George Investments LLC, a
Utah limited liability company.  

Solely in my capacity as Secretary, I certify that Schedule 1 attached hereto is
a true, accurate and complete copy of all of the resolutions adopted by the
Board of Directors of Company (the “Resolutions”) approving and authorizing the
execution, delivery and performance of the Purchase Agreement and related
documents to which Company is a party on the date hereof, and the transactions
contemplated thereby. Such Resolutions have not been amended, rescinded or
modified since their adoption and remain in effect as of the date hereof.

IN WITNESS WHEREOF, I have made this Secretary’s Certificate effective as of
January 5, 2017.

Global Boatworks Holdings, Inc.










_________________________

Printed Name: _________________________

Title: Secretary





21 | Page







--------------------------------------------------------------------------------










Schedule 1




BOARD RESOLUTIONS




[attached]




 





22 | Page







--------------------------------------------------------------------------------







GLOBAL BOATWORKS HOLDINGS, INC.

RESOLUTIONS ADOPTED BY THE BOARD OF DIRECTORS

________________________

Effective January 5, 2017

________________________




APPROVAL OF FINANCING




WHEREAS, the Board of Directors (the “Board”) of Global Boatworks Holdings,
Inc., a Florida corporation (“Company”), has determined that it is in the best
interests of Company to seek financing in the amount of up to $750,000.00 (the
“Financing”) through the issuance and sale to St. George Investments LLC, a Utah
limited liability company (“Investor”), of a Secured Promissory Note as a
co-borrower with Global Boatworks LLC, a Florida limited liability company
(“Boatworks”);

WHEREAS, the terms of the Financing are reflected in a Note Purchase Agreement
substantially in the form attached hereto as Exhibit A (the “Purchase
Agreement”), a Secured Promissory Note issued by Company and Boatworks to
Investor in the original principal amount of $830,000.00 substantially in the
form attached hereto as Exhibit B (the “Note”), a Security Agreement made by
Company in favor of Investor substantially in the form attached hereto as , a
Security Agreement made by Boatworks in favor of Investor substantially in the
form attached hereto as , a series of four (4) Investor Notes made by Investor
in favor of Company substantially in the form attached hereto as , a Guaranty
given by Robert Rowe, an affiliate and significant stockholder of Company
substantially in the form attached hereto as , and all other agreements,
certificates, instruments and documents being or to be executed and delivered
under or in connection with the Financing (collectively, the “Financing
Documents”); and

WHEREAS, the Board, having received and reviewed the Financing Documents,
believes that it is in the best interests of Company and the stockholders to
approve the Financing and the Financing Documents and authorize the officers of
Company to execute such documents.

NOW, THEREFORE, BE IT:

RESOLVED, that the Financing is hereby approved and determined to be in the best
interests of Company and its stockholders;

RESOLVED FURTHER, that the form, terms and provisions of the Financing Documents
(including all exhibits, schedules and other attachments thereto) are hereby
ratified, confirmed and approved;

RESOLVED FURTHER, that the Note shall be duly and validly issued upon the
issuance and delivery thereof in accordance with the Purchase Agreement;

RESOLVED FURTHER, that each of the officers of Company be, and each of them
hereby is, authorized to execute and deliver in the name of and on behalf of
Company, each of the Financing Documents and any other related agreements (with
such additions to, modifications to, or deletions from such documents as the
officer approves, such approval to be conclusively evidenced by such execution
and delivery), to conform Company’s minute books and other records to the
matters set forth in these resolutions, and to take all other actions on behalf
of Company as any of them deem necessary, required, or advisable with respect to
the matters set forth in these resolutions;

RESOLVED FURTHER, that the Board hereby determines that all acts and deeds
previously performed by the Board and other officers of Company relating to the
foregoing matters prior to the date of these resolutions are ratified, confirmed
and approved in all respects as the authorized acts and deeds of Company; and

RESOLVED FURTHER, that all prior actions or resolutions of Company’s directors
that are inconsistent with the foregoing are hereby amended, corrected and
restated to the extent required to be consistent herewith.

******************




EXHIBITS ATTACHED TO BOARD RESOLUTIONS:




Exhibit A

PURCHASE AGREEMENT

Exhibit B

NOTE

Exhibit C

COMPANY SECURITY AGREEMENT

Exhibit D

BOATWORKS SECURITY AGREEMENT

Exhibit E

FORM OF INVESTOR NOTE

Exhibit F

GUARANTY




[Remainder of page intentionally left blank]








23 | Page







--------------------------------------------------------------------------------










GLOBAL BOATWORKS LLC

MANAGER’S CERTIFICATE




I, ________________, hereby certify that I am the duly elected, qualified and
acting Manager of Global Boatworks LLC, a Florida limited liability company
(“Company”), and I am authorized to execute this Manager’s Certificate (this
“Certificate”) on behalf of Company. This Certificate is delivered in connection
with that certain Note Purchase Agreement dated January 5, 2017 (the “Purchase
Agreement”), by and among Company, Global Boatworks Holdings, Inc., a Florida
corporation and parent of Company, and St. George Investments LLC, a Utah
limited liability company. All capitalized terms used but not defined in this
Certificate shall have the meanings set forth in the Purchase Agreement.

Solely in my capacity as Manager, I certify that attached hereto as Schedule 1
is a true, accurate and complete copy of all of the resolutions adopted by the
Board of Managers of Company (the “Resolutions”) approving and authorizing the
execution, delivery and performance of certain documents related to the Purchase
Agreement to which Company is a party on the date hereof, and the transactions
contemplated thereby. Such Resolutions have not been amended, rescinded or
modified since their adoption and remain in effect as of the date hereof.

IN WITNESS WHEREOF, I have made this Manager’s Certificate effective as of
January 5, 2017.

Global Boatworks LLC










_________________________

Printed Name: ___________

Title: Manager





24 | Page







--------------------------------------------------------------------------------










Schedule 1




BOARD RESOLUTIONS




[attached]




 





25 | Page







--------------------------------------------------------------------------------







GLOBAL BOATWORKS LLC

RESOLUTIONS ADOPTED BY THE BOARD OF MANAGERS

________________________

Effective January 5, 2017

________________________




APPROVAL OF FINANCING




WHEREAS, the Board of Managers (the “Board”) of Global Boatworks LLC, a Florida
limited liability company (“Company”), has determined that it is in the best
interests of Company to seek financing in the amount of up to $750,000.00 (the
“Financing”) through the issuance and sale to St. George Investments LLC, a Utah
limited liability company (“Investor”), of a Secured Promissory Note as a
co-borrower with Global Boatworks Holdings, Inc., a Florida corporation
(“Holdings”);

WHEREAS, the terms of the Financing are reflected in a Note Purchase Agreement
substantially in the form attached hereto as Exhibit A (the “Purchase
Agreement”), a Secured Promissory Note issued by Company and Holdings to
Investor in the original principal amount of $830,000.00 substantially in the
form attached hereto as Exhibit B (the “Note”), a Security Agreement made by
Company in favor of Investor substantially in the form attached hereto as , a
Security Agreement made by Holdings in favor of Investor substantially in the
form attached hereto as , a series of four (4) Investor Notes made by Investor
in favor of Company and Holdings substantially in the form attached hereto as ,
a Guaranty given by Robert Rowe, an affiliate and significant stockholder of
Holdings substantially in the form attached hereto as , and all other
agreements, certificates, instruments and documents being or to be executed and
delivered under or in connection with the Financing (collectively, the
“Financing Documents”); and

WHEREAS, the Board, having received and reviewed the Financing Documents,
believes that it is in the best interests of Company and the members to approve
the Financing and the Financing Documents and authorize the officers of Company
to execute such documents.

NOW, THEREFORE, BE IT:

RESOLVED, that the Financing is hereby approved and determined to be in the best
interests of Company and its members;

RESOLVED FURTHER, that the form, terms and provisions of the Financing Documents
(including all exhibits, schedules and other attachments thereto) are hereby
ratified, confirmed and approved;

RESOLVED FURTHER, that the Note shall be duly and validly issued upon the
issuance and delivery thereof in accordance with the Purchase Agreement;

RESOLVED FURTHER, that each of the managers of Company be, and each of them
hereby is, authorized to execute and deliver in the name of and on behalf of
Company, each of the Transaction Documents and any other related agreements
(with such additions to, modifications to, or deletions from such documents as
the officer approves, such approval to be conclusively evidenced by such
execution and delivery), to conform Company’s minute books and other records to
the matters set forth in these resolutions, and to take all other actions on
behalf of Company as any of them deem necessary, required, or advisable with
respect to the matters set forth in these resolutions;

RESOLVED FURTHER, that the Board hereby determines that all acts and deeds
previously performed by the managers and/or other officers of Company relating
to the foregoing matters prior to the date of these resolutions are ratified,
confirmed and approved in all respects as the authorized acts and deeds of
Company; and

RESOLVED FURTHER, that all prior actions or resolutions of Company’s managers
that are inconsistent with the foregoing are hereby amended, corrected and
restated to the extent required to be consistent herewith.




******************







EXHIBITS ATTACHED TO BOARD RESOLUTIONS:




Exhibit G

PURCHASE AGREEMENT

Exhibit H

NOTE

Exhibit I

COMPANY SECURITY AGREEMENT

Exhibit J

HOLDINGS SECURITY AGREEMENT

Exhibit K

INVESTOR NOTES

Exhibit L

GUARANTY




[Remainder of page intentionally left blank]

















--------------------------------------------------------------------------------























--------------------------------------------------------------------------------













ARBITRATION PROVISIONS




1.

Dispute Resolution. For purposes of this , the term “Claims” means any disputes,
claims, demands, causes of action, requests for injunctive relief, requests for
specific performance, liabilities, damages, losses, or controversies whatsoever
arising from, related to, or connected with the transactions contemplated in the
Transaction Documents and any communications between the parties related
thereto, including without limitation any claims of mutual mistake, mistake,
fraud, misrepresentation, failure of formation, failure of consideration,
promissory estoppel, unconscionability, failure of condition precedent,
rescission, and any statutory claims, tort claims, contract claims, or claims to
void, invalidate or terminate the Agreement (or these Arbitration Provisions
(defined below)) or any of the other Transaction Documents. The term “Claims”
specifically excludes a dispute over Calculations. The parties to the Agreement
(the “parties”) hereby agree that the arbitration provisions set forth in this
 (“Arbitration Provisions”) are binding on each of them. As a result, any
attempt to rescind the Agreement (or these Arbitration Provisions) or declare
the Agreement (or these Arbitration Provisions) or any other Transaction
Document invalid or unenforceable for any reason is subject to these Arbitration
Provisions. These Arbitration Provisions shall also survive any termination or
expiration of the Agreement. Any capitalized term not defined in these
Arbitration Provisions shall have the meaning set forth in the Agreement.

2.

Arbitration. Except as otherwise provided herein, all Claims must be submitted
to arbitration (“Arbitration”) to be conducted exclusively in Salt Lake County
or Utah County, Utah and pursuant to the terms set forth in these Arbitration
Provisions. Subject to the arbitration appeal right provided for in Paragraph 5
below (the “Appeal Right”), the parties agree that the award of the arbitrator
rendered pursuant to Paragraph 4 below (the “Arbitration Award”) shall be (a)
final and binding upon the parties, (b) the sole and exclusive remedy between
them regarding any Claims, counterclaims, issues, or accountings presented or
pleaded to the arbitrator, and (c) promptly payable in United States dollars
free of any tax, deduction or offset (with respect to monetary awards). Subject
to the Appeal Right, any costs or fees, including without limitation attorneys’
fees, incurred in connection with or incident to enforcing the Arbitration Award
shall, to the maximum extent permitted by law, be charged against the party
resisting such enforcement. The Arbitration Award shall include default interest
(as defined or otherwise provided for in the Note, “Default Interest”) (with
respect to monetary awards) at the rate specified in the Note for Default
Interest both before and after the Arbitration Award. Judgment upon the
Arbitration Award will be entered and enforced by any state or federal court
sitting in Salt Lake County, Utah.

3.

The Arbitration Act. The parties hereby incorporate herein the provisions and
procedures set forth in the Utah Uniform Arbitration Act, U.C.A. § 78B-11-101 et
seq. (as amended or superseded from time to time, the “Arbitration Act”).
Notwithstanding the foregoing, pursuant to, and to the maximum extent permitted
by, Section 105 of the Arbitration Act, in the event of conflict or variation
between the terms of these Arbitration Provisions and the provisions of the
Arbitration Act, the terms of these Arbitration Provisions shall control and the
parties hereby waive or otherwise agree to vary the effect of all requirements
of the Arbitration Act that may conflict with or vary from these Arbitration
Provisions.

4.

Arbitration Proceedings. Arbitration between the parties will be subject to the
following:

4.1

Initiation of Arbitration. Pursuant to Section 110 of the Arbitration Act, the
parties agree that a party may initiate Arbitration by giving written notice to
the other party (“Arbitration Notice”) in the same manner that notice is
permitted under Section  of the Agreement; provided, however, that the
Arbitration Notice may not be given by email or fax. Arbitration will be deemed
initiated as of the date that the Arbitration Notice is deemed delivered to such
other party under Section  of the Agreement (the “Service Date”). After the
Service Date, information may be delivered, and notices may be given, by email
or fax pursuant to Section  of the Agreement or any other method permitted
thereunder. The Arbitration Notice must describe the nature of the controversy,
the remedies sought, and the election to commence Arbitration proceedings. All
Claims in the Arbitration Notice must be pleaded consistent with the Utah Rules
of Civil Procedure.

4.2

Selection and Payment of Arbitrator.

(a) Within ten (10) calendar days after the Service Date, Investor shall select
and submit to Borrower the names of three (3) arbitrators that are designated as
“neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such three (3) designated persons hereunder
are referred to herein as the “Proposed Arbitrators”). For the avoidance of
doubt, each Proposed Arbitrator must be qualified as a “neutral” with Utah ADR
Services. Within five (5) calendar days after Investor has submitted to Borrower
the names of the Proposed Arbitrators, Borrower must select, by written notice
to Investor, one (1) of the Proposed Arbitrators to act as the arbitrator for
the parties under these Arbitration Provisions. If Borrower fails to select one
of the Proposed Arbitrators in writing within such 5-day period, then Investor
may select the arbitrator from the Proposed Arbitrators by providing written
notice of such selection to Borrower.

(b) If Investor fails to submit to Borrower the Proposed Arbitrators within ten
(10) calendar days after the Service Date pursuant to subparagraph (a) above,
then Borrower may at any time prior to Investor so designating the Proposed
Arbitrators, identify the names of three (3) arbitrators that are designated as
“neutrals” or qualified arbitrators by Utah ADR Service by written notice to
Investor. Investor may then, within five (5) calendar days after Borrower has
submitted notice of its Proposed Arbitrators to Investor, select, by written
notice to Borrower, one (1) of the Proposed Arbitrators to act as the arbitrator
for the parties under these Arbitration Provisions. If Investor fails to select
in writing and within such 5-day period one (1) of the three (3) Proposed
Arbitrators selected by Borrower, then Borrower may select the arbitrator from
its three (3) previously selected Proposed Arbitrators by providing written
notice of such selection to Investor.

(c) If a Proposed Arbitrator chosen to serve as arbitrator declines or is
otherwise unable to serve as arbitrator, then the party that selected such
Proposed Arbitrator may select one (1) of the other three (3) Proposed
Arbitrators within three (3) calendar days of the date the chosen Proposed
Arbitrator declines or notifies the parties he or she is unable to serve as
arbitrator. If all three (3) Proposed Arbitrators decline or are otherwise
unable to serve as arbitrator, then the arbitrator selection process shall begin
again in accordance with this Paragraph 4.2.

(d) The date that the Proposed Arbitrator selected pursuant to this Paragraph
4.2 agrees in writing (including via email) delivered to both parties to serve
as the arbitrator hereunder is referred to herein as the “Arbitration
Commencement Date”.  If an arbitrator resigns or is unable to act during the
Arbitration, a replacement arbitrator shall be chosen in accordance with this
Paragraph 4.2 to continue the Arbitration.  If Utah ADR Services ceases to exist
or to provide a list of neutrals and there is no successor thereto, then the
arbitrator shall be selected under the then prevailing rules of the American
Arbitration Association.

(e) Subject to Paragraph 4.10 below, the cost of the arbitrator must be paid
equally by both parties. Subject to Paragraph 4.10 below, if one party refuses
or fails to pay its portion of the arbitrator fee, then the other party can
advance such unpaid amount (subject to the accrual of Default Interest
thereupon), with such amount being added to or subtracted from, as applicable,
the Arbitration Award.

4.3

Applicability of Certain Utah Rules. The parties agree that the Arbitration
shall be conducted generally in accordance with the Utah Rules of Civil
Procedure and the Utah Rules of Evidence. More specifically, the Utah Rules of
Civil Procedure shall apply, without limitation, to the filing of any pleadings,
motions or memoranda, the conducting of discovery, and the taking of any
depositions. The Utah Rules of Evidence shall apply to any hearings, whether
telephonic or in person, held by the arbitrator. Notwithstanding the foregoing,
it is the parties’ intent that the incorporation of such rules will in no event
supersede these Arbitration Provisions. In the event of any conflict between the
Utah Rules of Civil Procedure or the Utah Rules of Evidence and these
Arbitration Provisions, these Arbitration Provisions shall control.

4.4

Answer and Default. An answer and any counterclaims to the Arbitration Notice
shall be required to be delivered to the party initiating the Arbitration within
twenty (20) calendar days after the Arbitration Commencement Date. If an answer
is not delivered by the required deadline, the arbitrator must provide written
notice to the defaulting party stating that the arbitrator will enter a default
award against such party if such party does not file an answer within five (5)
calendar days of receipt of such notice. If an answer is not filed within the
five (5) day extension period, the arbitrator must render a default award,
consistent with the relief requested in the Arbitration Notice, against a party
that fails to submit an answer within such time period.

4.5

Related Litigation. The party that delivers the Arbitration Notice to the other
party shall have the option to also commence concurrent legal proceedings with
any state or federal court sitting in Salt Lake County, Utah (“Litigation
Proceedings”), subject to the following: (a) the complaint in the Litigation
Proceedings is to be substantially similar to the claims set forth in the
Arbitration Notice, provided that an additional cause of action to compel
arbitration will also be included therein, (b) so long as the other party files
an answer to the complaint in the Litigation Proceedings and an answer to the
Arbitration Notice, the Litigation Proceedings will be stayed pending an
Arbitration Award (or Appeal Panel Award (defined below), as applicable)
hereunder, (c) if the other party fails to file an answer in the Litigation
Proceedings or an answer in the Arbitration proceedings, then the party
initiating Arbitration shall be entitled to a default judgment consistent with
the relief requested, to be entered in the Litigation Proceedings, and (d) any
legal or procedural issue arising under the Arbitration Act that requires a
decision of a court of competent jurisdiction may be determined in the
Litigation Proceedings. Any award of the arbitrator (or of the Appeal Panel
(defined below)) may be entered in such Litigation Proceedings pursuant to the
Arbitration Act.

4.6

Discovery. Pursuant to Section 118(8) of the Arbitration Act, the parties agree
that discovery shall be conducted as follows:

(a) Written discovery will only be allowed if the likely benefits of the
proposed written discovery outweigh the burden or expense thereof, and the
written discovery sought is likely to reveal information that will satisfy a
specific element of a claim or defense already pleaded in the Arbitration. The
party seeking written discovery shall always have the burden of showing that all
of the standards and limitations set forth in these Arbitration Provisions are
satisfied. The scope of discovery in the Arbitration proceedings shall also be
limited as follows:

(i)

To facts directly connected with the transactions contemplated by the Agreement.

(ii)

To facts and information that cannot be obtained from another source or in
another manner that is more convenient, less burdensome or less expensive than
in the manner requested.

(b) No party shall be allowed (i) more than fifteen (15) interrogatories
(including discrete subparts), (ii) more than fifteen (15) requests for
admission (including discrete subparts), (iii) more than ten (10) document
requests (including discrete subparts), or (iv) more than three (3) depositions
(excluding expert depositions) for a maximum of seven (7) hours per deposition.
The costs associated with depositions will be borne by the party taking the
deposition. The party defending the deposition will submit a notice to the party
taking the deposition of the estimated attorneys’ fees that such party expects
to incur in connection with defending the deposition. If the party defending the
deposition fails to submit an estimate of attorneys’ fees within five (5)
calendar days of its receipt of a deposition notice, then such party shall be
deemed to have waived its right to the estimated attorneys’ fees.  The party
taking the deposition must pay the party defending the deposition the estimated
attorneys’ fees prior to taking the deposition, unless such obligation is deemed
to be waived as set forth in the immediately preceding sentence. If the party
taking the deposition believes that the estimated attorneys’ fees are
unreasonable, such party may submit the issue to the arbitrator for a decision.
 All depositions will be taken in Utah.

(c) All discovery requests (including document production requests included in
deposition notices) must be submitted in writing to the arbitrator and the other
party. The party submitting the written discovery requests must include with
such discovery requests a detailed explanation of how the proposed discovery
requests satisfy the requirements of these Arbitration Provisions and the Utah
Rules of Civil Procedure. The receiving party will then be allowed, within five
(5) calendar days of receiving the proposed discovery requests, to submit to the
arbitrator an estimate of the attorneys’ fees and costs associated with
responding to such written discovery requests and a written challenge to each
applicable discovery request. After receipt of an estimate of attorneys’ fees
and costs and/or challenge(s) to one or more discovery requests, consistent with
subparagraph (c) above, the arbitrator will within three (3) calendar days make
a finding as to the likely attorneys’ fees and costs associated with responding
to the discovery requests and issue an order that (i) requires the requesting
party to prepay the attorneys’ fees and costs associated with responding to the
discovery requests, and (ii) requires the responding party to respond to the
discovery requests as limited by the arbitrator within twenty-five (25) calendar
days of the arbitrator’s finding with respect to such discovery requests. If a
party entitled to submit an estimate of attorneys’ fees and costs and/or a
challenge to discovery requests fails to do so within such 5-day period, the
arbitrator will make a finding that (A) there are no attorneys’ fees or costs
associated with responding to such discovery requests, and (B) the responding
party must respond to such discovery requests (as may be limited by the
arbitrator) within twenty-five (25) calendar days of the arbitrator’s finding
with respect to such discovery requests. Any party submitting any written
discovery requests, including without limitation interrogatories, requests for
production subpoenas to a party or a third party, or requests for admissions,
must prepay the estimated attorneys’ fees and costs, before the responding party
has any obligation to produce or respond to the same, unless such obligation is
deemed waived as set forth above.

(d) In order to allow a written discovery request, the arbitrator must find that
the discovery request satisfies the standards set forth in these Arbitration
Provisions and the Utah Rules of Civil Procedure. The arbitrator must strictly
enforce these standards. If a discovery request does not satisfy any of the
standards set forth in these Arbitration Provisions or the Utah Rules of Civil
Procedure, the arbitrator may modify such discovery request to satisfy the
applicable standards, or strike such discovery request in whole or in part.

(e) Each party may submit expert reports (and rebuttals thereto), provided that
such reports must be submitted within sixty (60) days of the Arbitration
Commencement Date. Each party will be allowed a maximum of two (2) experts.
Expert reports must contain the following: (i) a complete statement of all
opinions the expert will offer at trial and the basis and reasons for them; (ii)
the expert’s name and qualifications, including a list of all the expert’s
publications within the preceding ten (10) years, and a list of any other cases
in which the expert has testified at trial or in a deposition or prepared a
report within the preceding ten (10) years; and (iii) the compensation to be
paid for the expert’s report and testimony. The parties are entitled to depose
any other party’s expert witness one (1) time for no more than four (4) hours.
An expert may not testify in a party’s case-in-chief concerning any matter not
fairly disclosed in the expert report.

4.6

Dispositive Motions.  Each party shall have the right to submit dispositive
motions pursuant Rule 12 or Rule 56 of the Utah Rules of Civil Procedure (a
“Dispositive Motion”). The party submitting the Dispositive Motion may, but is
not required to, deliver to the arbitrator and to the other party a memorandum
in support (the “Memorandum in Support”) of the Dispositive Motion. Within seven
(7) calendar days of delivery of the Memorandum in Support, the other party
shall deliver to the arbitrator and to the other party a memorandum in
opposition to the Memorandum in Support (the “Memorandum in Opposition”). Within
seven (7) calendar days of delivery of the Memorandum in Opposition, as
applicable, the party that submitted the Memorandum in Support shall deliver to
the arbitrator and to the other party a reply memorandum to the Memorandum in
Opposition (“Reply Memorandum”). If the applicable party shall fail to deliver
the Memorandum in Opposition as required above, or if the other party fails to
deliver the Reply Memorandum as required above, then the applicable party shall
lose its right to so deliver the same, and the Dispositive Motion shall proceed
regardless.

4.7

Confidentiality. All information disclosed by either party (or such party’s
agents) during the Arbitration process (including without limitation information
disclosed during the discovery process or any Appeal (defined below)) shall be
considered confidential in nature. Each party agrees not to disclose any
confidential information received from the other party (or its agents) during
the Arbitration process (including without limitation during the discovery
process or any Appeal) unless (a) prior to or after the time of disclosure such
information becomes public knowledge or part of the public domain, not as a
result of any inaction or action of the receiving party or its agents, (b) such
information is required by a court order, subpoena or similar legal duress to be
disclosed if such receiving party has notified the other party thereof in
writing and given it a reasonable opportunity to obtain a protective order from
a court of competent jurisdiction prior to disclosure, or (c) such information
is disclosed to the receiving party’s agents, representatives and legal counsel
on a need to know basis who each agree in writing not to disclose such
information to any third party. Pursuant to Section 118(5) of the Arbitration
Act, the arbitrator is hereby authorized and directed to issue a protective
order to prevent the disclosure of privileged information and confidential
information upon the written request of either party.

4.8

Authorization; Timing; Scheduling Order. Subject to all other portions of these
Arbitration Provisions, the parties hereby authorize and direct the arbitrator
to take such actions and make such rulings as may be necessary to carry out the
parties’ intent for the Arbitration proceedings to be efficient and expeditious.
Pursuant to Section 120 of the Arbitration Act, the parties hereby agree that an
Arbitration Award must be made within one hundred twenty (120) calendar days
after the Arbitration Commencement Date. The arbitrator is hereby authorized and
directed to hold a scheduling conference within ten (10) calendar days after the
Arbitration Commencement Date in order to establish a scheduling order with
various binding deadlines for discovery, expert testimony, and the submission of
documents by the parties to enable the arbitrator to render a decision prior to
the end of such 120-day period.

4.9

Relief. The arbitrator shall have the right to award or include in the
Arbitration Award (or in a preliminary ruling) any relief which the arbitrator
deems proper under the circumstances, including, without limitation, specific
performance and injunctive relief, provided that the arbitrator may not award
exemplary or punitive damages.

4.10

Fees and Costs. As part of the Arbitration Award, the arbitrator is hereby
directed to require the losing party (the party being awarded the least amount
of money by the arbitrator, which, for the avoidance of doubt, shall be
determined without regard to any statutory fines, penalties, fees, or other
charges awarded to any party) to (a) pay the full amount of any unpaid costs and
fees of the Arbitration, and (b) reimburse the prevailing party for all
reasonable attorneys’ fees, arbitrator costs and fees, deposition costs, other
discovery costs, and other expenses, costs or fees paid or otherwise incurred by
the prevailing party in connection with the Arbitration.

5.

Arbitration Appeal.

5.1

Initiation of Appeal.  Following the entry of the Arbitration Award, either
party (the “Appellant”) shall have a period of thirty (30) calendar days in
which to notify the other party (the “Appellee”), in writing, that the Appellant
elects to appeal (the “Appeal”) the Arbitration Award (such notice, an “Appeal
Notice”) to a panel of arbitrators as provided in Paragraph 5.2 below.  The date
the Appellant delivers an Appeal Notice to the Appellee is referred to herein as
the “Appeal Date”. The Appeal Notice must be delivered to the Appellee in
accordance with the provisions of Paragraph 4.1 above with respect to delivery
of an Arbitration Notice.  In addition, together with delivery of the Appeal
Notice to the Appellee, the Appellant must also pay for (and provide proof of
such payment to the Appellee together with delivery of the Appeal Notice) a bond
in the amount of 110% of the sum the Appellant owes to the Appellee as a result
of the Arbitration Award the Appellant is appealing.  In the event an Appellant
delivers an Appeal Notice to the Appellee (together with proof of payment of the
applicable bond) in compliance with the provisions of this Paragraph 5.1, the
Appeal will occur as a matter of right and, except as specifically set forth
herein, will not be further conditioned.  In the event a party does not deliver
an Appeal Notice (along with proof of payment of the applicable bond) to the
other party within the deadline prescribed in this Paragraph 5.1, such party
shall lose its right to appeal the Arbitration Award.  If no party delivers an
Appeal Notice (along with proof of payment of the applicable bond) to the other
party within the deadline described in this Paragraph 5.1, the Arbitration Award
shall be final.  The parties acknowledge and agree that any Appeal shall be
deemed part of the parties’ agreement to arbitrate for purposes of these
Arbitration Provisions and the Arbitration Act.

5.2

Selection and Payment of Appeal Panel.  In the event an Appellant delivers an
Appeal Notice to the Appellee (together with proof of payment of the applicable
bond) in compliance with the provisions of Paragraph 5.1 above, the Appeal will
be heard by a three (3) person arbitration panel (the “Appeal Panel”).

(a)

Within ten (10) calendar days after the Appeal Date, the Appellee shall select
and submit to the Appellant the names of five (5) arbitrators that are
designated as “neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such five (5) designated persons hereunder are
referred to herein as the “Proposed Appeal Arbitrators”). For the avoidance of
doubt, each Proposed Appeal Arbitrator must be qualified as a “neutral” with
Utah ADR Services, and shall not be the arbitrator who rendered the Arbitration
Award being appealed (the “Original Arbitrator”). Within five (5) calendar days
after the Appellee has submitted to the Appellant the names of the Proposed
Appeal Arbitrators, the Appellant must select, by written notice to the
Appellee, three (3) of the Proposed Appeal Arbitrators to act as the members of
the Appeal Panel. If the Appellant fails to select three (3) of the Proposed
Appeal Arbitrators in writing within such 5-day period, then the Appellee may
select such three (3) arbitrators from the Proposed Appeal Arbitrators by
providing written notice of such selection to the Appellant.

(b)

If the Appellee fails to submit to the Appellant the names of the Proposed
Appeal Arbitrators within ten (10) calendar days after the Appeal Date pursuant
to subparagraph (a) above, then the Appellant may at any time prior to the
Appellee so designating the Proposed Appeal Arbitrators, identify the names of
five (5) arbitrators that are designated as “neutrals” or qualified arbitrators
by Utah ADR Service (none of whom may be the Original Arbitrator) by written
notice to the Appellee.  The Appellee may then, within five (5) calendar days
after the Appellant has submitted notice of its selected arbitrators to the
Appellee, select, by written notice to the Appellant, three (3) of such selected
arbitrators to serve on the Appeal Panel. If the Appellee fails to select in
writing within such 5-day period three (3) of the arbitrators selected by the
Appellant to serve as the members of the Appeal Panel, then the Appellant may
select the three (3) members of the Appeal Panel from the Appellant’s list of
five (5) arbitrators by providing written notice of such selection to the
Appellee.

(c)

If a selected Proposed Appeal Arbitrator declines or is otherwise unable to
serve, then the party that selected such Proposed Appeal Arbitrator may select
one (1) of the other five (5) designated Proposed Appeal Arbitrators within
three (3) calendar days of the date a chosen Proposed Appeal Arbitrator declines
or notifies the parties he or she is unable to serve as an arbitrator. If at
least three (3) of the five (5) designated Proposed Appeal Arbitrators decline
or are otherwise unable to serve, then the Proposed Appeal Arbitrator selection
process shall begin again in accordance with this Paragraph 5.2; provided,
however, that any Proposed Appeal Arbitrators who have already agreed to serve
shall remain on the Appeal Panel.

(d)

The date that all three (3) Proposed Appeal Arbitrators selected pursuant to
this Paragraph 5.2 agree in writing (including via email) delivered to both the
Appellant and the Appellee to serve as members of the Appeal Panel hereunder is
referred to herein as the “Appeal Commencement Date”.  No later than five (5)
calendar days after the Appeal Commencement Date, the Appellee shall designate
in writing (including via email) to the Appellant and the Appeal Panel the name
of one (1) of the three (3) members of the Appeal Panel to serve as the lead
arbitrator in the Appeal proceedings. Each member of the Appeal Panel shall be
deemed an arbitrator for purposes of these Arbitration Provisions and the
Arbitration Act, provided that, in conducting the Appeal, the Appeal Panel may
only act or make determinations upon the approval or vote of no less than the
majority vote of its members, as announced or communicated by the lead
arbitrator on the Appeal Panel.  If an arbitrator on the Appeal Panel ceases or
is unable to act during the Appeal proceedings, a replacement arbitrator shall
be chosen in accordance with Paragraph 5.2 above to continue the Appeal as a
member of the Appeal Panel.  If Utah ADR Services ceases to exist or to provide
a list of neutrals, then the arbitrators for the Appeal Panel shall be selected
under the then prevailing rules of the American Arbitration Association.

(d)

Subject to Paragraph 5.7 below, the cost of the Appeal Panel must be paid
entirely by the Appellant.

5.3

Appeal Procedure.  The Appeal will be deemed an appeal of the entire Arbitration
Award. In conducting the Appeal, the Appeal Panel shall conduct a de novo review
of all Claims described or otherwise set forth in the Arbitration Notice.
 Subject to the foregoing and all other provisions of this Paragraph 5, the
Appeal Panel shall conduct the Appeal in a manner the Appeal Panel considers
appropriate for a fair and expeditious disposition of the Appeal, may hold one
or more hearings and permit oral argument, and may review all previous evidence
and discovery, together with all briefs, pleadings and other documents filed
with the Original Arbitrator (as well as any documents filed with the Appeal
Panel pursuant to Paragraph 5.4(a) below).  Notwithstanding the foregoing, in
connection with the Appeal, the Appeal Panel shall not permit the parties to
conduct any additional discovery or raise any new Claims to be arbitrated, shall
not permit new witnesses or affidavits, and shall not base any of its findings
or determinations on the Original Arbitrator’s findings or the Arbitration
Award.  

5.4

Timing.  

 (a)

Within seven (7) calendar days of the Appeal Commencement Date, the Appellant
(i) shall deliver or cause to be delivered to the Appeal Panel copies of the
Appeal Notice, all discovery conducted in connection with the Arbitration, and
all briefs, pleadings and other documents filed with the Original Arbitrator
(which material Appellee shall have the right to review and supplement if
necessary), and (ii) may, but is not required to, deliver to the Appeal Panel
and to the Appellee a Memorandum in Support of the Appellant’s arguments
concerning or position with respect to all Claims, counterclaims, issues, or
accountings presented or pleaded in the Arbitration. Within seven (7) calendar
days of the Appellant’s delivery of the Memorandum in Support, as applicable,
the Appellee shall deliver to the Appeal Panel and to the Appellant a Memorandum
in Opposition to the Memorandum in Support. Within seven (7) calendar days of
the Appellee’s delivery of the Memorandum in Opposition, as applicable, the
Appellant shall deliver to the Appeal Panel and to the Appellee a Reply
Memorandum to the Memorandum in Opposition. If the Appellant shall fail to
substantially comply with the requirements of clause (i) of this subparagraph
(a), the Appellant shall lose its right to appeal the Arbitration Award, and the
Arbitration Award shall be final.  If the Appellee shall fail to deliver the
Memorandum in Opposition as required above, or if the Appellant shall fail to
deliver the Reply Memorandum as required above, then the Appellee or the
Appellant, as the case may be, shall lose its right to so deliver the same, and
the Appeal shall proceed regardless.

(b)

Subject to subparagraph (a) above, the parties hereby agree that the Appeal must
be heard by the Appeal Panel within thirty (30) calendar days of the Appeal
Commencement Date, and that the Appeal Panel must render its decision within
thirty (30) calendar days after the Appeal is heard (and in no event later than
sixty (60) calendar days after the Appeal Commencement Date).

5.5

Appeal Panel Award.  The Appeal Panel shall issue its decision (the “Appeal
Panel Award”) through the lead arbitrator on the Appeal Panel.  Notwithstanding
any other provision contained herein, the Appeal Panel Award shall (a) supersede
in its entirety and make of no further force or effect the Arbitration Award
(provided that any protective orders issued by the Original Arbitrator shall
remain in full force and effect), (b) be final and binding upon the parties,
with no further rights of appeal, (c) be the sole and exclusive remedy between
the parties regarding any Claims, counterclaims, issues, or accountings
presented or pleaded in the Arbitration, and (d) be promptly payable in United
States dollars free of any tax, deduction or offset (with respect to monetary
awards).  Any costs or fees, including without limitation attorneys’ fees,
incurred in connection with or incident to enforcing the Appeal Panel Award
shall, to the maximum extent permitted by law, be charged against the party
resisting such enforcement. The Appeal Panel Award shall include Default
Interest (with respect to monetary awards) at the rate specified in the Note for
Default Interest both before and after the Arbitration Award. Judgment upon the
Appeal Panel Award will be entered and enforced by a state or federal court
sitting in Salt Lake County, Utah.

5.6

Relief.  The Appeal Panel shall have the right to award or include in the Appeal
Panel Award any relief which the Appeal Panel deems proper under the
circumstances, including, without limitation, specific performance and
injunctive relief, provided that the Appeal Panel may not award exemplary or
punitive damages.

5.7

Fees and Costs.  As part of the Appeal Panel Award, the Appeal Panel is hereby
directed to require the losing party (the party being awarded the least amount
of money by the arbitrator, which, for the avoidance of doubt, shall be
determined without regard to any statutory fines, penalties, fees, or other
charges awarded to any party) to (a) pay the full amount of any unpaid costs and
fees of the Arbitration and the Appeal Panel, and (b) reimburse the prevailing
party (the party being awarded the most amount of money by the Appeal Panel,
 which, for the avoidance of doubt, shall be determined without regard to any
statutory fines, penalties, fees, or other charges awarded to any part) the
reasonable attorneys’ fees, arbitrator and Appeal Panel costs and fees,
deposition costs, other discovery costs, and other expenses, costs or fees paid
or otherwise incurred by the prevailing party in connection with the Arbitration
(including without limitation in connection with the Appeal).

6.

Miscellaneous.  

6.1

Severability. If any part of these Arbitration Provisions is found to violate or
be illegal under applicable law, then such provision shall be modified to the
minimum extent necessary to make such provision enforceable under applicable
law, and the remainder of the Arbitration Provisions shall remain unaffected and
in full force and effect.

6.2

Governing Law.  These Arbitration Provisions shall be governed by the laws of
the State of Utah without regard to the conflict of laws principles therein.    

6.3

Interpretation.  The headings of these Arbitration Provisions are for
convenience of reference only and shall not form part of, or affect the
interpretation of, these Arbitration Provisions.

6.4

Waiver. No waiver of any provision of these Arbitration Provisions shall be
effective unless it is in the form of a writing signed by the party granting the
waiver.

6.5

Time is of the Essence. Time is expressly made of the essence with respect to
each and every provision of these Arbitration Provisions.




[Remainder of page intentionally left blank]





Arbitration Provisions, Page 1





